Exhibit 10.1

 

 

DIRECTV HOLDINGS LLC

DIRECTV FINANCING CO., INC.

6-3/8% SENIOR NOTES DUE 2015

 

 

INDENTURE

Dated as of June 15, 2005

 

 

THE BANK OF NEW YORK
as
Trustee

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

 

TIA

 

Indenture

Section

 

Section

 

 

 

303

 

1.03

310(a)(1)

 

7.10

(a)(2)

 

7.10

(a)(3)

 

N.A.

(a)(4)

 

N.A.

(b)

 

7.10

(c)

 

N.A.

311(a)

 

7.11

(b)

 

7.11

(c)

 

N.A.

312(a)

 

2.05

(b)

 

11.03

(c)

 

11.03

313(a)

 

7.06

(b)(1)

 

7.06

(b)(2)

 

7.07

(c)

 

7.06; 11.02

(d)

 

7.06

314(a)

 

4.03(a); 11.05

(4)

 

4.04; 11.05

(b)

 

N.A.

(c)(1)

 

11.04

(c)(2)

 

11.04

(c)(3)

 

N.A.

(d)

 

N.A.

(e)

 

11.04; 11.05

(f)

 

N.A.

315(a)

 

7.01(b); 7.02

(b)

 

7.05; 11.02

(c)

 

7.01(a)

(d)

 

7.01(c)

(e)

 

6.11

316(a) (last sentence)

 

2.09

(a)(1)(A)

 

6.05

(a)(1)(B)

 

6.04

(a)(2)

 

N.A.

(b)

 

6.07

(c)

 

2.13

317(a)(1)

 

6.08

(a)(2)

 

6.09

(b)

 

2.04

318(a)

 

11.01

(c)

 

11.01

 

--------------------------------------------------------------------------------

N.A. means Not Applicable.

Note:       This Cross-Reference Table shall not, for any purposes, be deemed to
be part hereof.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

 

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

 

SECTION 1.01.

Definitions

 

SECTION 1.02.

Other Definitions

 

SECTION 1.03.

Incorporation by Reference of Trust Indenture Act

 

SECTION 1.04.

Rules of Construction

 

SECTION 1.05.

Acts of Holders; Record Dates

 

 

 

 

ARTICLE 2 [a05-11067_1ex10d1.htm#Article2_043239]

 

 

 

 

THE NOTES [a05-11067_1ex10d1.htm#TheNotes_043244]

 

 

 

 

SECTION 2.01. [a05-11067_1ex10d1.htm#Section2_01_043249]

Form and Dating [a05-11067_1ex10d1.htm#Section2_01_043249]

 

SECTION 2.02. [a05-11067_1ex10d1.htm#Section2_02_043301]

Form of Execution and Authentication [a05-11067_1ex10d1.htm#Section2_02_043301]

 

SECTION 2.03. [a05-11067_1ex10d1.htm#Section2_03_043309]

Registrar and Paying Agent [a05-11067_1ex10d1.htm#Section2_03_043309]

 

SECTION 2.04. [a05-11067_1ex10d1.htm#Section2_04_043316]

Paying Agent To Hold Money in Trust [a05-11067_1ex10d1.htm#Section2_04_043316]

 

SECTION 2.05. [a05-11067_1ex10d1.htm#Section2_05_043329]

Lists of Holders of the Notes [a05-11067_1ex10d1.htm#Section2_05_043329]

 

SECTION 2.06. [a05-11067_1ex10d1.htm#Section2_06_043332]

Transfer and Exchange [a05-11067_1ex10d1.htm#Section2_06_043332]

 

SECTION 2.07. [a05-11067_1ex10d1.htm#Section2_07_043342]

Replacement Notes [a05-11067_1ex10d1.htm#Section2_07_043342]

 

SECTION 2.08. [a05-11067_1ex10d1.htm#Section2_08_043346]

Outstanding Notes [a05-11067_1ex10d1.htm#Section2_08_043346]

 

SECTION 2.09. [a05-11067_1ex10d1.htm#Section2_09_043352]

Treasury Notes [a05-11067_1ex10d1.htm#Section2_09_043352]

 

SECTION 2.10. [a05-11067_1ex10d1.htm#Section2_10_043356]

Temporary Notes [a05-11067_1ex10d1.htm#Section2_10_043356]

 

SECTION 2.11. [a05-11067_1ex10d1.htm#Section2_11_043400]

Cancellation [a05-11067_1ex10d1.htm#Section2_11_043400]

 

SECTION 2.12. [a05-11067_1ex10d1.htm#Section2_12_043405]

Defaulted Interest [a05-11067_1ex10d1.htm#Section2_12_043405]

 

SECTION 2.13. [a05-11067_1ex10d1.htm#Section2_13_043408]

Record Date [a05-11067_1ex10d1.htm#Section2_13_043408]

 

SECTION 2.14. [a05-11067_1ex10d1.htm#Section2_14_043412]

CUSIP Number [a05-11067_1ex10d1.htm#Section2_14_043412]

 

SECTION 2.15. [a05-11067_1ex10d1.htm#Section2_15_043416]

Joint and Several Liability [a05-11067_1ex10d1.htm#Section2_15_043416]

 

 

 

 

ARTICLE 3 [a05-11067_1ex10d1.htm#Article3_043420]

 

 

 

 

REDEMPTION [a05-11067_1ex10d1.htm#Redemption_043423]

 

 

 

 

SECTION 3.01. [a05-11067_1ex10d1.htm#Section3_01_043426]

Notices to Trustee [a05-11067_1ex10d1.htm#Section3_01_043426]

 

SECTION 3.02. [a05-11067_1ex10d1.htm#Section3_02_043431]

Selection of Notes To Be Redeemed [a05-11067_1ex10d1.htm#Section3_02_043431]

 

SECTION 3.03. [a05-11067_1ex10d1.htm#Section3_03_043436]

Notice of Redemption [a05-11067_1ex10d1.htm#Section3_03_043436]

 

SECTION 3.04. [a05-11067_1ex10d1.htm#Section3_04_043452]

Effect of Notice of Redemption [a05-11067_1ex10d1.htm#Section3_04_043452]

 

SECTION 3.05. [a05-11067_1ex10d1.htm#Section3_05_043455]

Deposit of Redemption Price [a05-11067_1ex10d1.htm#Section3_05_043455]

 

SECTION 3.06. [a05-11067_1ex10d1.htm#Section3_06_043459]

Notes Redeemed in Part [a05-11067_1ex10d1.htm#Section3_06_043459]

 

SECTION 3.07. [a05-11067_1ex10d1.htm#Section3_07_043502]

Optional Redemption [a05-11067_1ex10d1.htm#Section3_07_043502]

 

SECTION 3.08. [a05-11067_1ex10d1.htm#Section3_08_043511]

Excess Proceeds Offer [a05-11067_1ex10d1.htm#Section3_08_043511]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4 [a05-11067_1ex10d1.htm#Article4_043524]

 

 

 

 

COVENANTS [a05-11067_1ex10d1.htm#Covenants_043527]

 

 

 

 

SECTION 4.01. [a05-11067_1ex10d1.htm#Section4_01_043534]

Payment of Notes [a05-11067_1ex10d1.htm#Section4_01_043534]

 

SECTION 4.02. [a05-11067_1ex10d1.htm#Section4_02_043538]

Maintenance of Office or Agency [a05-11067_1ex10d1.htm#Section4_02_043538]

 

SECTION 4.03. [a05-11067_1ex10d1.htm#Section4_03_043544]

Reports [a05-11067_1ex10d1.htm#Section4_03_043544]

 

SECTION 4.04. [a05-11067_1ex10d1.htm#Section4_04_043548]

Compliance Certificate [a05-11067_1ex10d1.htm#Section4_04_043548]

 

SECTION 4.05. [a05-11067_1ex10d1.htm#Section4_05_043552]

Taxes [a05-11067_1ex10d1.htm#Section4_05_043552]

 

SECTION 4.06. [a05-11067_1ex10d1.htm#Section4_06_043556]

Stay, Extension and Usury Laws [a05-11067_1ex10d1.htm#Section4_06_043556]

 

SECTION 4.07. [a05-11067_1ex10d1.htm#Section4_07_043559]

Limitation on Restricted Payments [a05-11067_1ex10d1.htm#Section4_07_043559]

 

SECTION 4.08. [a05-11067_1ex10d1.htm#Section4_08_043618]

Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries [a05-11067_1ex10d1.htm#Section4_08_043618]

 

SECTION 4.09. [a05-11067_1ex10d1.htm#Section4_09_043629]

Limitation on Incurrence of Indebtedness
[a05-11067_1ex10d1.htm#Section4_09_043629]

 

SECTION 4.10. [a05-11067_1ex10d1.htm#Section4_10_053825]

Limitation on Asset Sales [a05-11067_1ex10d1.htm#Section4_10_053825]

 

SECTION 4.11. [a05-11067_1ex10d1.htm#Section4_11_053835]

Limitation on Transactions with Affiliates
[a05-11067_1ex10d1.htm#Section4_11_053835]

 

SECTION 4.12. [a05-11067_1ex10d1.htm#Section4_12_053842]

Limitation on Liens [a05-11067_1ex10d1.htm#Section4_12_053842]

 

SECTION 4.13. [a05-11067_1ex10d1.htm#Section4_13_053905]

Additional Subsidiary Guarantees [a05-11067_1ex10d1.htm#Section4_13_053905]

 

SECTION 4.14. [a05-11067_1ex10d1.htm#Section4_14_053911]

Organizational Existence [a05-11067_1ex10d1.htm#Section4_14_053911]

 

SECTION 4.15. [a05-11067_1ex10d1.htm#Section4_15_053915]

Change of Control and Rating Decline [a05-11067_1ex10d1.htm#Section4_15_053915]

 

SECTION 4.16. [a05-11067_1ex10d1.htm#Section4_16_053922]

Limitation on Activities of the Company and Restricted Subsidiaries
[a05-11067_1ex10d1.htm#Section4_16_053922]

 

SECTION 4.17. [a05-11067_1ex10d1.htm#Section4_17_053927]

Limitation on Activities of DTV Finance
[a05-11067_1ex10d1.htm#Section4_17_053927]

 

SECTION 4.18. [a05-11067_1ex10d1.htm#Section4_18_053932]

Payments for Consent [a05-11067_1ex10d1.htm#Section4_18_053932]

 

SECTION 4.19. [a05-11067_1ex10d1.htm#Section4_19_053935]

Termination of Covenants [a05-11067_1ex10d1.htm#Section4_19_053935]

 

 

 

 

ARTICLE 5 [a05-11067_1ex10d1.htm#Article5_053957]

 

 

 

 

SUCCESSORS [a05-11067_1ex10d1.htm#Successors_054000]

 

 

 

 

SECTION 5.01. [a05-11067_1ex10d1.htm#Section5_01_054003]

Merger, Consolidation or Sale of Assets
[a05-11067_1ex10d1.htm#Section5_01_054003]

 

SECTION 5.02. [a05-11067_1ex10d1.htm#Section5_02_054101]

Successor Corporation Substituted [a05-11067_1ex10d1.htm#Section5_02_054101]

 

 

 

 

ARTICLE 6 [a05-11067_1ex10d1.htm#Article6_054110]

 

 

 

 

DEFAULTS AND REMEDIES [a05-11067_1ex10d1.htm#DefaultsAndRemedies_054112]

 

 

 

 

SECTION 6.01. [a05-11067_1ex10d1.htm#Section6_01_054119]

Events of Default [a05-11067_1ex10d1.htm#Section6_01_054119]

 

SECTION 6.02. [a05-11067_1ex10d1.htm#Section6_02_054147]

Acceleration [a05-11067_1ex10d1.htm#Section6_02_054147]

 

SECTION 6.03. [a05-11067_1ex10d1.htm#Section6_03_054154]

Other Remedies [a05-11067_1ex10d1.htm#Section6_03_054154]

 

SECTION 6.04. [a05-11067_1ex10d1.htm#Section6_04_054200]

Waiver of Past Defaults [a05-11067_1ex10d1.htm#Section6_04_054200]

 

SECTION 6.05. [a05-11067_1ex10d1.htm#Section6_05_054205]

Control by Majority [a05-11067_1ex10d1.htm#Section6_05_054205]

 

SECTION 6.06. [a05-11067_1ex10d1.htm#Section6_06_054209]

Limitation on Suits [a05-11067_1ex10d1.htm#Section6_06_054209]

 

SECTION 6.07. [a05-11067_1ex10d1.htm#Section6_07_054215]

Rights of Holders of Notes To Receive Payment
[a05-11067_1ex10d1.htm#Section6_07_054215]

 

SECTION 6.08. [a05-11067_1ex10d1.htm#Section6_08_054219]

Collection Suit by Trustee [a05-11067_1ex10d1.htm#Section6_08_054219]

 

SECTION 6.09. [a05-11067_1ex10d1.htm#Section6_09_054222]

Trustee May File Proofs of Claim [a05-11067_1ex10d1.htm#Section6_09_054222]

 

SECTION 6.10. [a05-11067_1ex10d1.htm#Section6_10_054226]

Priorities [a05-11067_1ex10d1.htm#Section6_10_054226]

 

SECTION 6.11. [a05-11067_1ex10d1.htm#Section6_11_054232]

Undertaking for Costs [a05-11067_1ex10d1.htm#Section6_11_054232]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 7 [a05-11067_1ex10d1.htm#Article7_054238]

 

 

 

 

TRUSTEE [a05-11067_1ex10d1.htm#Trustee_054242]

 

 

 

 

SECTION 7.01. [a05-11067_1ex10d1.htm#Section7_01_054245]

Duties of Trustee [a05-11067_1ex10d1.htm#Section7_01_054245]

 

SECTION 7.02. [a05-11067_1ex10d1.htm#Section7_02_054257]

Rights of Trustee [a05-11067_1ex10d1.htm#Section7_02_054257]

 

SECTION 7.03. [a05-11067_1ex10d1.htm#Section7_03_054306]

Individual Rights of Trustee [a05-11067_1ex10d1.htm#Section7_03_054306]

 

SECTION 7.04. [a05-11067_1ex10d1.htm#Section7_04_054314]

Trustee’s Disclaimer [a05-11067_1ex10d1.htm#Section7_04_054314]

 

SECTION 7.05. [a05-11067_1ex10d1.htm#Section7_05_054320]

Notice of Defaults [a05-11067_1ex10d1.htm#Section7_05_054320]

 

SECTION 7.06. [a05-11067_1ex10d1.htm#Section7_06_054326]

Reports by Trustee to Holders of the Notes
[a05-11067_1ex10d1.htm#Section7_06_054326]

 

SECTION 7.07. [a05-11067_1ex10d1.htm#Section7_07_054330]

Compensation and Indemnity [a05-11067_1ex10d1.htm#Section7_07_054330]

 

SECTION 7.08. [a05-11067_1ex10d1.htm#Section7_08_054336]

Replacement of Trustee [a05-11067_1ex10d1.htm#Section7_08_054336]

 

SECTION 7.09. [a05-11067_1ex10d1.htm#Section7_09_054421]

Successor Trustee by Merger, Etc. [a05-11067_1ex10d1.htm#Section7_09_054421]

 

SECTION 7.10. [a05-11067_1ex10d1.htm#Section7_10_054424]

Eligibility; Disqualification [a05-11067_1ex10d1.htm#Section7_10_054424]

 

SECTION 7.11. [a05-11067_1ex10d1.htm#Section7_11_054428]

Preferential Collection of Claims Against Issuers
[a05-11067_1ex10d1.htm#Section7_11_054428]

 

 

 

 

ARTICLE 8 [a05-11067_1ex10d1.htm#Article8_054433]

 

 

 

 

DISCHARGE OF INDENTURE; DEFEASANCE
[a05-11067_1ex10d1.htm#DischargeOfIndentureDefeasance_054435]

 

 

 

 

SECTION 8.01. [a05-11067_1ex10d1.htm#Section8_01_054438]

Termination of the Issuers’ Obligations
[a05-11067_1ex10d1.htm#Section8_01_054438]

 

SECTION 8.02. [a05-11067_1ex10d1.htm#Section8_02_054444]

Option To Effect Legal Defeasance or Covenant Defeasance
[a05-11067_1ex10d1.htm#Section8_02_054444]

 

SECTION 8.03. [a05-11067_1ex10d1.htm#Section8_03_054448]

Legal Defeasance and Covenant Discharge
[a05-11067_1ex10d1.htm#Section8_03_054448]

 

SECTION 8.04. [a05-11067_1ex10d1.htm#Section8_04_054452]

Covenant Defeasance [a05-11067_1ex10d1.htm#Section8_04_054452]

 

SECTION 8.05. [a05-11067_1ex10d1.htm#Section8_05_054455]

Conditions to Legal or Covenant Defeasance
[a05-11067_1ex10d1.htm#Section8_05_054455]

 

SECTION 8.06. [a05-11067_1ex10d1.htm#Section8_06_054502]

Deposited Money and Government Securities To Be Held in Trust; Other
Miscellaneous Provisions [a05-11067_1ex10d1.htm#Section8_06_054502]

 

SECTION 8.07. [a05-11067_1ex10d1.htm#Section8_07_054506]

Repayment to Issuers [a05-11067_1ex10d1.htm#Section8_07_054506]

 

SECTION 8.08. [a05-11067_1ex10d1.htm#Section8_08_054515]

Reinstatement [a05-11067_1ex10d1.htm#Section8_08_054515]

 

 

 

 

ARTICLE 9 [a05-11067_1ex10d1.htm#Article9_054519]

 

 

 

 

AMENDMENT, SUPPLEMENT AND WAIVER
[a05-11067_1ex10d1.htm#AmendmentSupplementAndWaiver_054522]

 

 

 

 

SECTION 9.01. [a05-11067_1ex10d1.htm#Section9_01_054525]

Without Consent of Holders of Notes [a05-11067_1ex10d1.htm#Section9_01_054525]

 

SECTION 9.02. [a05-11067_1ex10d1.htm#Section9_02_054532]

With Consent of Holders of Notes [a05-11067_1ex10d1.htm#Section9_02_054532]

 

SECTION 9.03. [a05-11067_1ex10d1.htm#Section9_03_054540]

Compliance with Trust Indenture Act [a05-11067_1ex10d1.htm#Section9_03_054540]

 

SECTION 9.04. [a05-11067_1ex10d1.htm#Section9_04_054556]

Revocation and Effect of Consents [a05-11067_1ex10d1.htm#Section9_04_054556]

 

SECTION 9.05. [a05-11067_1ex10d1.htm#Section9_05_054600]

Notation on or Exchange of Notes [a05-11067_1ex10d1.htm#Section9_05_054600]

 

SECTION 9.06. [a05-11067_1ex10d1.htm#Section9_06_054604]

Trustee To Sign Amendments, Etc. [a05-11067_1ex10d1.htm#Section9_06_054604]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 10 [a05-11067_1ex10d1.htm#Article10_054608]

 

 

 

 

GUARANTEES [a05-11067_1ex10d1.htm#Guarantees_054610]

 

 

 

 

SECTION 10.01. [a05-11067_1ex10d1.htm#Section10_01_054613]

Guarantee [a05-11067_1ex10d1.htm#Section10_01_054613]

 

SECTION 10.02. [a05-11067_1ex10d1.htm#Section10_02_054623]

Execution and Delivery of Guarantees [a05-11067_1ex10d1.htm#Section10_02_054623]

 

SECTION 10.03. [a05-11067_1ex10d1.htm#Section10_03_054627]

Merger, Consolidation or Sale of Assets of Guarantors
[a05-11067_1ex10d1.htm#Section10_03_054627]

 

SECTION 10.04. [a05-11067_1ex10d1.htm#Section10_04_054635]

Successor Corporation Substituted [a05-11067_1ex10d1.htm#Section10_04_054635]

 

SECTION 10.05. [a05-11067_1ex10d1.htm#Section10_05_054639]

Releases from Guarantees [a05-11067_1ex10d1.htm#Section10_05_054639]

 

 

 

 

ARTICLE 11 [a05-11067_1ex10d1.htm#Article11_095112]

 

 

 

 

MISCELLANEOUS [a05-11067_1ex10d1.htm#Miscellaneous_095112]

 

 

 

 

SECTION 11.01. [a05-11067_1ex10d1.htm#Section11_01_TrustIndentureActCon_095114]

Trust Indenture Act Controls
[a05-11067_1ex10d1.htm#Section11_01_TrustIndentureActCon_095114]

 

SECTION 11.02. [a05-11067_1ex10d1.htm#Section11_02_Notices__095115]

Notices [a05-11067_1ex10d1.htm#Section11_02_Notices__095115]

 

SECTION 11.03. [a05-11067_1ex10d1.htm#Section11_03_CommunicationByHolde_095119]

Communication by Holders of Notes with Other Holders of Notes
[a05-11067_1ex10d1.htm#Section11_03_CommunicationByHolde_095119]

 

SECTION 11.04. [a05-11067_1ex10d1.htm#Section11_04_CertificateAndOpinio_095121]

Certificate and Opinion as to Conditions Precedent
[a05-11067_1ex10d1.htm#Section11_04_CertificateAndOpinio_095121]

 

SECTION 11.05. [a05-11067_1ex10d1.htm#Section11_05_StatementsRequiredIn_095123]

Statements Required in Certificate or Opinion
[a05-11067_1ex10d1.htm#Section11_05_StatementsRequiredIn_095123]

 

SECTION 11.06. [a05-11067_1ex10d1.htm#Section11_06_RulesByTrusteeAndAge_095125]

Rules by Trustee and Agents
[a05-11067_1ex10d1.htm#Section11_06_RulesByTrusteeAndAge_095125]

 

SECTION 11.07. [a05-11067_1ex10d1.htm#Section11_07_NoPersonalLiabilityO_095126]

No Personal Liability of Directors, Owners, Employees, Incorporators and
Stockholders [a05-11067_1ex10d1.htm#Section11_07_NoPersonalLiabilityO_095126]

 

SECTION 11.08. [a05-11067_1ex10d1.htm#Section11_08_GoverningLaw__095127]

Governing Law [a05-11067_1ex10d1.htm#Section11_08_GoverningLaw__095127]

 

SECTION 11.09. [a05-11067_1ex10d1.htm#Section11_09_NoAdverseInterpretat_095129]

No Adverse Interpretation of Other Agreements
[a05-11067_1ex10d1.htm#Section11_09_NoAdverseInterpretat_095129]

 

SECTION 11.10. [a05-11067_1ex10d1.htm#Section11_10_Successors__095130]

Successors [a05-11067_1ex10d1.htm#Section11_10_Successors__095130]

 

SECTION 11.11. [a05-11067_1ex10d1.htm#Section11_11_Severability__095131]

Severability [a05-11067_1ex10d1.htm#Section11_11_Severability__095131]

 

SECTION 11.12. [a05-11067_1ex10d1.htm#Section11_12_CounterpartOriginals_095132]

Counterpart Originals
[a05-11067_1ex10d1.htm#Section11_12_CounterpartOriginals_095132]

 

SECTION 11.13. [a05-11067_1ex10d1.htm#Section11_13_TableOfContentsHeadi_095133]

Table of Contents, Headings, Etc.
[a05-11067_1ex10d1.htm#Section11_13_TableOfContentsHeadi_095133]

 

SECTION 11.14. [a05-11067_1ex10d1.htm#Section11_14_ForceMajeure__095136]

Force Majeure [a05-11067_1ex10d1.htm#Section11_14_ForceMajeure__095136]

 

 

 

 

EXHIBITS

 

 

 

EXHIBIT A [a05-11067_1ex10d1.htm#ExhibitA_095211]

FORM OF NOTE [a05-11067_1ex10d1.htm#ExhibitA_095211]

 

EXHIBIT B [a05-11067_1ex10d1.htm#ExhibitB_095219]

FORM OF GUARANTEE [a05-11067_1ex10d1.htm#ExhibitB_095219]

 

EXHIBIT C [a05-11067_1ex10d1.htm#ExhibitC_095221]

FORM OF CERTIFICATE OF TRANSFER [a05-11067_1ex10d1.htm#ExhibitC_095221]

 

EXHIBIT D [a05-11067_1ex10d1.htm#ExhibitD_095225]

FORM OF CERTIFICATE OF EXCHANGE [a05-11067_1ex10d1.htm#ExhibitD_095225]

 

 

iv

--------------------------------------------------------------------------------


 

INDENTURE dated as of June 15, 2005 by and among DIRECTV Holdings LLC (the
“Company” or an “Issuer”), a Delaware limited liability company, DIRECTV
Financing Co., Inc. (“DTV Finance” or an “Issuer” and together with the Company,
the “Issuers”), a Delaware corporation, the Guarantors (as hereinafter defined)
and The Bank of New York, a New York banking corporation, as trustee (the
“Trustee”).

 

The Issuers, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders of the Issuers’
6-3/8% Senior Notes due 2015.

 

RECITALS

 

The Issuers and the Guarantors have duly authorized the execution and delivery
hereof to provide for the issuance of the Notes and the Guarantees.

 

All things necessary (i) to make the Notes, when executed by the Issuers and
authenticated and delivered hereunder and duly issued by the Issuers and
delivered hereunder, the valid obligations of the Issuers, (ii) to make the
Guarantees when executed by the Guarantors and delivered hereunder the valid
obligations of the Guarantors, and (iii) to make this Indenture a valid
agreement of the Issuers and the Guarantors, all in accordance with their
respective terms, have been done.

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually agreed as follows for the equal and ratable
benefit of the Holders of the Notes.

 


ARTICLE 1


 


DEFINITIONS AND INCORPORATION BY REFERENCE


 


SECTION 1.01.                                         DEFINITIONS.

 

“144A Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

 

“Acquired Debt” means, with respect to any specified Person, Indebtedness of any
other Person existing at the time such other Person merges with or into or
becomes a Subsidiary of such specified Person, or Indebtedness incurred by such
Person in connection with the acquisition of assets, in each case so long as
such Indebtedness was not incurred in connection with, or in contemplation of,
such other Person merging with or into or becoming a Subsidiary of such
specified Person or the acquisition of such assets, as the case may be.

 

--------------------------------------------------------------------------------


 

“Acquired Subscriber” means a subscriber to a service provided by a Permitted
Business as to whom the Company or one of its Restricted Subsidiaries purchases
the right to provide such service to such subscriber, whether such purchase is
undertaken directly, through the acquisition of the entity providing such
service or through the acquisition of assets used or to be used to provide such
service to such subscriber.

 

“Acquired Subscriber Debt” means

 

(a)                                  Indebtedness the proceeds of which are used
to pay the purchase price for Acquired Subscribers or to acquire the entity
which has the right to provide service to such Acquired Subscribers or to
acquire from such entity or another Person assets used or to be used in
connection with such Permitted Business; provided that such Indebtedness is
incurred within three years after the date of the acquisition of such Acquired
Subscribers, and

 

(b)                                 Acquired Debt of any such entity being
acquired;

 

provided that in no event shall the amount of such Indebtedness and Acquired
Debt for any Acquired Subscriber exceed the sum of the actual purchase price
(inclusive of such Acquired Debt) for such Acquired Subscriber, such entity and
such assets plus the cost, if any, incurred to convert such Acquired Subscriber
to usage of a delivery format for services made available by the Company or any
of its Restricted Subsidiaries.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided, however,
that no individual, other than a director of Parent or the Company or their
respective Subsidiaries or an officer of Parent or the Company or their
respective Subsidiaries with a policy making function, shall be deemed an
Affiliate of the Company or any of its Subsidiaries solely by reason of such
individual’s employment, position or responsibilities by or with respect to
Parent, the Company or any of their respective Subsidiaries.

 

“Agent” means any Registrar, Paying Agent or co-registrar.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

 

“Bankruptcy Law” means title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Board of Directors” means (a) with respect to any Person that is a corporation,
the board of directors of such Person or any duly authorized committee thereof
and (b) as to any other Person, the functionally comparable body of such Person
or any duly authorized committee thereof.

 

2

--------------------------------------------------------------------------------


 

“Broker-Dealer” means any broker or dealer registered under the Exchange Act.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at the time any determination thereof is to be made
shall be the amount of the liability in respect of a capital lease that would at
such time be so required to be capitalized on a balance sheet in accordance with
GAAP.

 

“Capital Stock” means any and all shares, interests, participations, rights or
other equivalents, however designated, of corporate stock or partnership or
membership interests, whether common or preferred.

 

“Cash Equivalents” means:

 

(a)                                  United States dollars;

 

(b)                                 securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition;

 

(c)                                  certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic commercial bank having capital and
surplus in excess of $500.0 million;

 

(d)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) above;

 

(e)                                  commercial paper issued by any issuer rated
at least P-2, A-2 or the equivalent thereof by Moody’s or S&P, respectively, and
maturing within two hundred seventy (270) days of the date of acquisition;

 

(f)                                    variable or fixed rate notes issued by
any issuer rated at least AA by S&P (or the equivalent thereof) or at least Aa2
by Moody’s (or the equivalent thereof) and maturing within one (1) year of the
date of acquisition;

 

(g)                                 commercial paper rated P-1, A-1 or the
equivalent thereof by Moody’s or S&P, respectively, and in each case maturing
within nine months after the date of acquisition and variable or fixed rate
notes rated at least A-1 by S&P (or the equivalent thereof) or at least P-1 by
Moody’s (or the equivalent thereof) and maturing within one year of the date of
acquisition; and

 

(h)                                 money market funds offered by any domestic
commercial or investment bank having capital and surplus in excess of $500.0
million at least 95% of the assets of which constitute Cash Equivalents of the
kinds described in clauses (a) through (g) of this definition.

 

3

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of one or more of the following events:

 

(a)                                  the ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the Issue Date)
other than one or more Permitted Holders of Equity Interests representing more
than 50% (on a fully diluted basis) of the total voting power represented by the
issued and outstanding Equity Interests of the Company then entitled to vote in
the election of the Board of Directors of the Company; or

 

(b)                                 at any time, the occupation of a majority of
the seats (other than vacant seats) on the Board of Directors of the Company by
persons who were neither (i) nominated by the Board of Directors of the Company
with the affirmative vote of a majority of the members of said Board of
Directors at the time of such nomination or election nor (ii) appointed by
directors so nominated or elected or appointed by Permitted Holders.

 

The formation, by merger or otherwise, of a parent entity of the Company shall
not constitute a Change of Control if more than 50% of the Equity Interests of
the Company held by such parent entity are deemed beneficially owned by the
Permitted Holders pursuant to Rules 13d-3 and 13d-5 under the Exchange Act.

 

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Rating Decline.

 

“Communications Act” means the Communications Act of 1934, as amended.

 

“Consolidated Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period excluding, however, any
gain (but not loss), together with any related provision for taxes on such gain
(but not loss), realized in connection with any Asset Sale (including, without
limitation, dispositions pursuant to sale and leaseback transactions), and
excluding any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss) and excluding any
unusual gain (but not loss) relating to recovery of insurance proceeds on
satellites, together with any related provision for taxes on such unusual gain
(but not loss), plus, to the extent deducted in computing Consolidated Net
Income:

 

(a)                                  provision for taxes based on income or
profits;

 

(b)                                 Consolidated Interest Expense;

 

(c)                                  Consolidated Non-Cash Charges of such
Person for such period; and

 

(d)                                 any extraordinary loss and any net loss
realized in connection with any Asset Sale,

 

in each case, on a consolidated basis determined in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with respect to any Person for any
period, consolidated interest expense of such Person for such period, whether
paid or accrued, including amortization of original issue discount and deferred
financing costs, noncash interest payments and the interest component of Capital
Lease Obligations, on a consolidated basis determined in accordance with GAAP;
provided, however, that with respect to the calculation of the consolidated
interest expense of the Company, the interest expense of Unrestricted
Subsidiaries shall be excluded.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided, however, that:

 

(a)                                  the Net Income of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
cash to the referent Person, in the case of a gain, or to the extent of any
contributions or other payments by the referent Person, in the case of a loss;

 

(b)                                 the Net Income of any Person that is a
Subsidiary that is not a Wholly Owned Subsidiary shall be included only to the
extent of the amount of dividends or distributions paid in cash to the referent
Person;

 

(c)                                  the Net Income of any Person acquired in a
pooling of interests transaction for any period prior to the date of such
acquisition shall be excluded;

 

(d)                                 the Net Income of any Subsidiary of such
Person that is not a Guarantor shall be excluded to the extent that the
declaration or payment of dividends or similar distributions is not at the time
permitted by operation of the terms of its charter or bylaws or any other
agreement, instrument, judgment, decree, order, statute, rule or government
regulation to which it is subject; and

 

(e)                                  the cumulative effect of a change in
accounting principles shall be excluded.

 

“Consolidated Net Worth” means, with respect to any Person, the sum of:  (a) the
owners’ equity of such Person; plus (b) the amount reported on such Person’s
most recent balance sheet with respect to any series of preferred stock (other
than Disqualified Stock) that by its terms is not entitled to the payment of
dividends unless such dividends may be declared and paid only out of net
earnings in respect of the year of such declaration and payment, but only to the
extent of any cash received by such Person upon issuance of such preferred
stock, less:  (i) all write-ups (other than write-ups resulting from foreign
currency translations and write-ups of tangible assets of a going concern
business made within 12 months after the acquisition of such business)
subsequent to the Issue Date in the book value of any asset owned by such Person
or a consolidated Subsidiary of such Person; and (ii) all unamortized debt
discount and expense and unamortized deferred charges, all of the foregoing
determined on a consolidated basis in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization, impairment, compensation,
rent, other non-cash expenses and write-offs and write-downs of assets of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP, but excluding (i) any such
charge which consists of or requires an accrual of, or cash reserve for,
anticipated cash charges for any future period and (ii) the non-cash impact of
recording the change in fair value of any embedded derivatives under Statement
of Financial Accounting Standards No. 133 and related interpretations as a
result of the terms of any agreement or instrument to which such Consolidated
Non-Cash Charges relate.

 

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 11.02 hereof or such other address as to which the Trustee
may give notice to the Company.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

“Depositary” means The Depository Trust Company and any and all successors
thereto appointed as depositary hereunder and having become such pursuant to an
applicable provision hereof.

 

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holders thereof, in whole or in part, on or prior to the date
on which the Notes mature; provided, however, that any such Capital Stock may
require the issuer of such Capital Stock to make an offer to purchase such
Capital Stock upon the occurrence of certain events if the terms of such Capital
Stock provide that such an offer may not be satisfied and the purchase of such
Capital Stock may not be consummated until the 91st day after the Notes have
been paid in full.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

 

“DTV” means The DIRECTV Group, Inc., a Delaware corporation, and its successors.

 

“Eligible Institution” means a commercial banking institution that has combined
capital and surplus of not less than $500.0 million or its equivalent in foreign
currency, whose debt is rated by at least two nationally recognized statistical
rating organizations in one of each such organization’s four highest generic
rating categories at the time as of which any investment or rollover therein is
made.

 

6

--------------------------------------------------------------------------------


 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof or pursuant to a registered exchange offer for Notes with
a Private Placement Legend issued after the Issue Date.

 

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

 

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

“Existing Indebtedness” means any Indebtedness (other than the Notes and the
Guarantees) of the Company and its Subsidiaries in existence on the Issue Date
after giving effect to the use of proceeds from the offering contemplated by the
Offering Memorandum until such amounts are repaid.

 

“Existing Notes” means $910.0 million of 8-3/8% Senior Notes due 2013 issued by
the Company and DTV Finance under an indenture dated as of February 28, 2003, as
amended to date.

 

“Existing Satellites” means the following satellites:  DIRECTV 1, DIRECTV 1R,
DIRECTV 2, DIRECTV 3, DIRECTV 4S, DIRECTV 5, DIRECTV 6, DIRECTV 7S, DIRECTV 8
and Spaceway 1.

 

“FCC” means Federal Communications Commission.

 

“Financing Subsidiary” means a Subsidiary of the Company:

 

(1)                                  that is formed solely for the purpose of,
and that engages in no activities other than activities in connection with,
financing the purchase of customer premise and receiving equipment (including
delivery and installation costs) by the Company’s retail customers;

 

(2)                                  that is designated by the Company as a
Financing Subsidiary;

 

(3)                                  no portion of the Indebtedness or any other
obligation (contingent or otherwise) of which (a) is at any time guaranteed by
the Company or any Restricted Subsidiary, (b) is at any time recourse to or
obligates the Company or any Restricted Subsidiary in any way or (c) subjects
any asset of the Company or any other Restricted Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof;

 

(4)                                  with which neither the Company nor any
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than contracts, agreements, arrangements and understandings
entered into in the ordinary course of business on terms no less favorable to
the Company or such Restricted Subsidiary than those that might be obtained at
the time from persons that are not the Company’s Affiliates; and

 

7

--------------------------------------------------------------------------------


 

(5)                                  with respect to which neither the Company
nor any Restricted Subsidiary has any obligation (a) to subscribe for additional
shares of Capital Stock therein or make any additional capital contribution or
similar payment or transfer thereto or (b) to maintain or preserve the solvency
or any balance sheet term, financial condition, level of income or results of
operations thereof.

 

“Foreign Currency Obligations” means, with respect to any Person, the
obligations of such Person pursuant to any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement designed to protect the
Company or any Restricted Subsidiary of the Company against fluctuations in
currency values.

 

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession of the United States, which are applicable as of the
date of determination; provided that, except as otherwise specifically provided,
all calculations made for purposes of determining compliance with the terms of
the provisions hereof shall utilize GAAP as in effect on the Issue Date.

 

“Global Note Legend” means the legend set forth in Section 2.01 hereof, which is
required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto issued in accordance with Section 2.01 or 2.06 hereof.

 

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States for the payment of which guarantee or obligations the full
faith and credit of the United States is pledged.

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness.

 

“Guarantee” means a guarantee by a Guarantor of the Notes.

 

“Guarantor” means any Restricted Subsidiary of the Company that guarantees the
Notes and its successors and assigns.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person pursuant to any arrangement with any other Person, whereby, directly or
indirectly, such Person is entitled to receive from time to time periodic
payments calculated by applying either floating or a fixed rate of interest on a
stated notional amount in exchange for periodic payments made by

 

8

--------------------------------------------------------------------------------


 

such other Person calculated by applying a fixed or a floating rate of interest
on the same notional amount and shall include, without limitation, interest rate
swaps, caps, floors, collars and similar agreements designed to protect such
Person against fluctuations in interest rates.

 

“Holder” means a Person in whose name a Note is registered.

 

“Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, in respect of borrowed money or evidenced by
bonds, notes, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof) or representing the balance
deferred and unpaid of the purchase price of any property (including pursuant to
capital leases) or representing any Hedging Obligations or Foreign Currency
Obligations, except any such balance that constitutes an accrued expense or
trade payable, if and to the extent any of the foregoing (other than Hedging
Obligations or Foreign Currency Obligations) would appear as a liability upon a
balance sheet of such Person prepared in accordance with GAAP, and also
includes, to the extent not otherwise included, the amount of all obligations of
such Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary of such Person, the
liquidation preference with respect to, any Preferred Equity Interests (but
excluding, in each case, any accrued dividends) as well as the guarantee of
items that would be included within this definition.

 

“Indebtedness to Cash Flow Ratio” means, with respect to any Person, the ratio
of: (a) (i) the Indebtedness of such Person and its Subsidiaries (or, if such
Person is the Company, of the Company and its Restricted Subsidiaries) as of the
end of the most recently ended fiscal quarter, plus (ii) the amount of any
Indebtedness incurred (and minus the amount of any Indebtedness repaid)
subsequent to the end of such fiscal quarter; provided, however, that if such
Indebtedness under this clause (ii) constitutes Indebtedness under a revolving
credit facility, then the amount of increase or reduction shall be determined by
comparison to the amount determined under clause (I) below; to (b) such Person’s
Consolidated Cash Flow for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
on which the event for which such calculation is being made shall occur (the
“Measurement Period”); provided, however, that:  (I) in making such computation,
Indebtedness shall include the average daily balance outstanding under any
revolving credit facility during the most recently ended fiscal quarter and (II)
if such Person or any of its Subsidiaries (or, if such Person is the Company,
any of its Restricted Subsidiaries) consummates an acquisition or an Asset Sale
or other disposition of assets subsequent to the commencement of the Measurement
Period but prior to the event for which the calculation of the Indebtedness to
Cash Flow Ratio is made, then the Indebtedness to Cash Flow Ratio shall be
calculated giving pro forma effect to such acquisition or Asset Sale or other
disposition of assets, including giving effect to Pro Forma Cost Savings, as if
the same had occurred at the beginning of the applicable period.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Independent Financial Advisor” means a Person or entity which, in the judgment
of the Board of Directors of the Company, is independent and otherwise qualified
to perform the task for which it is to be engaged.

 

9

--------------------------------------------------------------------------------


 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Notes” means the $1.0 billion aggregate principal amount 6-3/8% Senior
Notes due 2015 of the Issuers issued under this Indenture on the Issue Date.

 

“Initial Purchasers” means, with respect to the Initial Notes, Banc of America
Securities LLC and Credit Suisse First Boston LLC.

 

“Investment Grade” designates a rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s or the equivalent of such ratings by S&P or Moody’s.  In the
event that the Company shall select any other Rating Agency, the equivalent of
such ratings by such Rating Agency shall be used.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of loans (including
guarantees), advances or capital contributions (excluding commission, travel and
similar advances to officers and employees made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities and all other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

 

“Issue Date” means June 15, 2005, the date of original issuance of the Initial
Notes.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.  If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period.

 

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statute) of any jurisdiction).

 

“Make Whole Amount” means, with respect to any Note at any redemption date, the
greater of (i) 1.0% of the principal amount of such Note and (ii) the excess, if
any, of (A) an amount equal to the present value of (1) the redemption price of
such Note at June 15, 2010 plus (2) the remaining scheduled interest payments on
the Notes to be redeemed (subject to the right of Holders on the relevant record
date to receive interest due on the relevant interest payment date) to June 15,
2010 (other than interest accrued to the redemption date), computed using a
discount rate equal to the Treasury Rate plus 50 basis points, over (B) the
principal amount of the Notes to be redeemed.

 

10

--------------------------------------------------------------------------------


 

“Marketable Securities” means:  (a) Government Securities; (b) any certificate
of deposit maturing not more than 365 days after the date of acquisition issued
by, or time deposit of, an Eligible Institution; (c) commercial paper maturing
not more than 365 days after the date of acquisition issued by a corporation
(other than an Affiliate of the Company) with a rating by at least two
nationally recognized statistical rating organizations in one of each such
organization’s four highest generic rating categories at the time as of which
any investment therein is made, issued or offered by an Eligible Institution;
(d) any bankers’ acceptances or money market deposit accounts issued or offered
by an Eligible Institution; and (e) any fund investing exclusively in
investments of the types described in clauses (a) through (d) above.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries, as the case may be, in respect of any Asset
Sale, net of the direct costs relating to such Asset Sale (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions) and any relocation expenses incurred as a result thereof, taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), amounts required to be
applied to the repayment of Indebtedness secured by a Lien on the asset or
assets that are the subject of such Asset Sale and any reserve for adjustment in
respect of the sale price of such asset or assets.  Net Proceeds shall exclude
any non-cash proceeds received from any Asset Sale, but shall include such
proceeds when and as converted by the Company or any Restricted Subsidiary to
cash.

 

“News Group” means News Corporation, a Delaware corporation, and any of its
successors and Affiliates, and (i) K. Rupert Murdoch and any executor,
administrator, guardian, conservator or similar legal representative thereof,
(ii) any member of the immediate family of K. Rupert Murdoch, (iii) any Person
directly or indirectly controlled by one or more of the members of the Murdoch
family described above (a “Controlled Person”), and (iv) any Person acting as
agent for any Person described in clauses (i) through (iii) hereof; provided
that a trust and the trustees of such trust shall be deemed to be controlled by
any one or more members of the Murdoch family if a majority of the trustees of
such trust are members of the Murdoch family or may be removed or replaced by
any one or more of the members of the Murdoch family and/or Controlled Persons.

 

“Non-U.S. Person” means a Person who is not a U.S. Person.

 

“Notes” means the Initial Notes, the Exchange Notes and any other notes issued
after the Issue Date in accordance with the fourth paragraph of Section 2.02
hereof treated as a single class of securities.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

11

--------------------------------------------------------------------------------


 

“Offering Memorandum” means the Offering Memorandum dated June 8, 2005 relating
to and used in connection with the initial offering of the Initial Notes.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, Controller, Secretary
or any Vice President of such Person, or any other officer designated by the
Board of Directors serving in a similar capacity.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company or
DTV Finance, as the case may be, by two Officers of such Person or of such
Person’s partner or managing member, one of whom must be the principal executive
officer, principal financial officer, treasurer or principal accounting officer
of such Person or of such Person’s partner or managing member.

 

“Opinion of Counsel” means an opinion from legal counsel, who may be an employee
of or counsel to the Company or any Subsidiary of the Company.

 

“Parent” means DTV and its successors, in each case together with each
Subsidiary of Parent that beneficially owns any Equity Interests of the Company.

 

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

 

“Permitted Business” means any of developing, owning, engaging in and dealing
with all or any part of the business of domestic and international media,
entertainment, electronics, communications, voice, data and network services and
reasonably related extensions thereof, including but not limited to the
purchase, ownership, operation, leasing and selling of, and generally dealing in
or with, one or more communications satellites and the transponders thereon, and
communications uplink centers and related terrestrial infrastructure, the
acquisition, transmission, broadcast, production and other provision of
programming relating thereto and the manufacturing, distribution and financing
of equipment (including consumer electronic equipment) relating thereto.

 

“Permitted Holder” means each of (a) News Group, (b) Parent and (c) any other
Person, directly or indirectly, controlled by any of the foregoing.

 

“Permitted Investments” means:

 

(a)                                  Investments in the Company or in a
Restricted Subsidiary;

 

(b)                                 Investments in Cash Equivalents and
Marketable Securities;

 

(c)                                  any guarantee permitted by Section 4.09
hereof;

 

(d)                                 Investments by the Company or any of its
Subsidiaries in a Person if, as a result of such Investment:  (i) such Person
becomes a Wholly Owned Restricted Subsidiary and becomes a Guarantor; provided
that to the extent such Person is subject to any instrument governing Acquired
Debt, as in effect at the time of acquisition thereof, that

 

12

--------------------------------------------------------------------------------


 

prohibits such Person from issuing a Guarantee, such Person shall not be
required to become a Guarantor to satisfy the requirements of this clause
(d)(i), or (ii) such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Company or a Wholly Owned Restricted Subsidiary that is a Guarantor;
provided that if at any time a Restricted Subsidiary shall cease to be a
Subsidiary of the Company, the Company shall be deemed to have made a Restricted
Investment in the amount of the Company’s remaining investment, if any, in such
former Subsidiary;

 

(e)                                  Investments in stock, obligations or
securities received in settlement of debts created in the ordinary course of
business and owing to the Company or any of its Restricted Subsidiaries or in
satisfaction of judgments;

 

(f)                                    loans and advances to subscribers or
distributors of the Company’s products in the ordinary course of business;

 

(g)                                 Investments in stock, obligations or
securities received in lieu of fees for launching programming channels in the
ordinary course of business;

 

(h)                                 Investments in any Person to the extent such
Investment represents the non-cash portion of the consideration received for an
Asset Sale that was made pursuant to and in compliance with Section 4.10 hereof;

 

(i)                                     loans or advances or other similar
transactions with suppliers or purchasers or sellers of goods or services, in
each case, in the ordinary course of business;

 

(j)                                     Investments in Permitted Joint Ventures
in an amount not to exceed $500.0 million outstanding at any time for all such
Investments made after the Issue Date; and

 

(k)                                  any Investment by the Company or any
Restricted Subsidiary in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Transaction, so long as any Investment in a Receivables Subsidiary
is in the form of a Purchase Money Note or an Investment in Capital Stock.

 

“Permitted Joint Ventures” means any Person, other than an individual or a
Subsidiary of the Company, (i) in which the Company or a Restricted Subsidiary
of the Company holds or acquires an ownership interest (whether by way of
Capital Stock or otherwise) and (ii) which is engaged in or intends to pursue a
Permitted Business.

 

“Permitted Liens” means:

 

(a)                                  Liens securing the Notes and Liens securing
any Guarantee;

 

(b)                                 Liens securing any Indebtedness (and other
Obligations arising under the documentation governing such Indebtedness)
permitted by Section 4.09 hereof; provided that any such Lien, taken together
with all other Liens incurred in reliance on this clause

 

13

--------------------------------------------------------------------------------


 

(b), shall not secure Indebtedness in a principal amount at the time such Lien
is incurred exceeding the greater of (x) the product of 4.5 times the Trailing
Cash Flow Amount at such time and (y) the sum of the amount of Indebtedness
permitted by clauses (3) and (12) of Section 4.09(b) hereof;

 

(c)                                  Liens securing Purchase Money Indebtedness;
provided that such Indebtedness was permitted to be incurred by the terms hereof
and such Liens do not extend to any assets of the Company or its Restricted
Subsidiaries other than the assets so acquired;

 

(d)                                 Liens securing Indebtedness the proceeds of
which are used to develop, construct or launch any satellites other than the
Existing Satellites; provided that such Indebtedness was permitted to be
incurred by the terms of this Indenture and such Liens do not extend to any
assets of the Company or its Restricted Subsidiaries other than such satellites
being developed, constructed, launched or insured, and to the related licenses,
permits and construction, launch and TT&C contracts;

 

(e)                                  Liens on orbital slots, licenses and other
assets and rights of the Company; provided that such orbital slots, licenses and
other assets and rights relate solely to the satellites referred to in clause
(d) of this definition;

 

(f)                                    Liens on property of a Person existing at
the time such Person is merged into or consolidated with the Company or any of
its Restricted Subsidiaries; provided that such Liens were not incurred in
connection with, or in contemplation of, such merger or consolidation, other
than in the ordinary course of business;

 

(g)                                 Liens on property of an Unrestricted
Subsidiary at the time that it is designated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”; provided that such Liens were
not incurred in connection with, or contemplation of, such designation;

 

(h)                                 Liens on property existing at the time of
acquisition thereof by the Company or any Restricted Subsidiary of the Company;
provided that such Liens were not incurred in connection with, or in
contemplation of, such acquisition and do not extend to any assets of the
Company or any of its Restricted Subsidiaries other than the property so
acquired;

 

(i)                                     Liens to secure the performance of
statutory obligations, surety or appeal bonds or performance bonds, or
landlords’, carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s or
other like Liens, in any case incurred in the ordinary course of business and
with respect to amounts not yet delinquent or being contested in good faith by
appropriate process of law, if a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor;

 

(j)                                     Liens existing on the Issue Date;

 

(k)                                  Liens for taxes, assessments or
governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve or other appropriate provision
as shall be required in conformity with GAAP shall have been made therefor;

 

14

--------------------------------------------------------------------------------


 

(l)                                     Liens securing Indebtedness permitted
under Section 4.09(b)(11); provided that such Liens shall not extend to assets
other than the assets that secure such Indebtedness being refinanced;

 

(m)                               any interest or title of a lessor under any
Capital Lease Obligations; provided that such Capital Lease Obligation is
permitted under the other provisions of this Indenture;

 

(n)                                 Liens on the Capital Stock of a Receivables
Subsidiary and accounts receivable and related assets described in the
definition of Qualified Receivables Transaction, in each case, incurred in
connection with a Qualified Receivables Transaction;

 

(o)                                 Liens (other than Liens created or imposed
under ERISA) incurred or deposits made by the Company or any of its Restricted
Subsidiaries in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(p)                                 easements, rights-of-way, covenants,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes;

 

(q)                                 licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Company or its Restricted Subsidiaries;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods and Liens deemed to exist in connection
with Investments in repurchase agreements that constitute Permitted Investments;

 

(s)                                  normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

(t)                                    Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(u)                                 Liens in favor of or by a Financing
Subsidiary on the Capital Stock of such Financing Subsidiary or the customer
premise and receiving equipment, accounts receivables and related assets
associated with such equipment;

 

(v)                                 Liens not provided for in clauses
(a) through (u) above securing Indebtedness incurred in compliance with the
terms hereof so long as the Notes are secured by the assets subject to such
Liens on an equal and ratable basis or on a basis prior to such

 

15

--------------------------------------------------------------------------------


 

Liens; provided that to the extent that such Lien secured Indebtedness that is
subordinated to the Notes, such Lien shall be subordinated to and be later in
priority than the Notes on the same basis; and

 

(w)                               extensions, renewals or refundings of any
Liens referred to in clauses (a) through (u) above; provided that any such
extension, renewal or refunding does not extend to any assets or secure any
Indebtedness not securing or secured by the Liens being extended, renewed or
refinanced.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust or
unincorporated organization (including any subdivision or ongoing business of
any such entity or substantially all of the assets of any such entity,
subdivision or business).

 

“Preferred Equity Interest” in any Person, means an Equity Interest of any class
or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over Equity
Interests of any other class in such Person.

 

 “Private Placement Legend” means the legend set forth in Section 2.01 hereof to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions hereof.

 

“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that (i) were directly attributable to an
acquisition, merger, consolidation or disposition that occurred during the
four-quarter reference period or subsequent to the four-quarter reference period
and on or prior to the date of determination and calculated on a basis that is
consistent with Regulation S-X under the Securities Act as in effect and applied
as of the Issue Date, (ii) were actually implemented by the business that was
the subject of any such acquisition, merger, consolidation or disposition within
12 months after the date of the acquisition, merger, consolidation or
disposition and prior to the date of determination that are supportable and
quantifiable by the underlying accounting records of such business or
(iii) relate to the business that is the subject of any such acquisition,
merger, consolidation or disposition and that the Company reasonably determines
are probable based upon specifically identifiable actions to be taken within 12
months of the date of the acquisition, merger, consolidation or disposition and,
in the case of each of (i), (ii) and (iii), are described, as provided below, in
an Officers’ Certificate, as if all such reductions in costs had been effected
as of the beginning of such period.  Pro Forma Cost Savings described above
shall be accompanied by an Officers’ Certificate delivered to the Trustee from
the chief financial officer of the Company that outlines the actions taken or to
be taken, the net cost savings achieved or to be achieved from such actions and
that, in the case of clause (iii) above, such savings have been determined to be
probable.

 

“Purchase Money Indebtedness” means (i) Indebtedness incurred (within 365 days
of such purchase) to finance the purchase of any assets (including the purchase
of Equity Interests of Persons that are not Affiliates of the Company or the
Guarantors):  (a) to the extent the amount of Indebtedness thereunder does not
exceed 100% of the purchase cost of such assets; and (b) so long as such
Indebtedness is without recourse to the Company or any of its Restricted

 

16

--------------------------------------------------------------------------------


 

Subsidiaries or any of their respective assets, other than to the assets so
purchased; or (ii) Indebtedness which refinances Indebtedness referred to in
clause (i) of this definition; provided that such refinancing satisfies
subclauses (a) and (b) of such clause (i).

 

“Purchase Money Note” means a promissory note of a Receivable Subsidiary to the
Company or any Restricted Subsidiary, which note must be repaid from cash
available to the Receivable Subsidiary, other than amounts required to be
established as reserves pursuant to agreements, amounts paid to investors in
respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated receivables.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any of its Restricted Subsidiaries
pursuant to which the Company or such Restricted Subsidiary sells, conveys or
otherwise transfers (including the grant of a backup security interest in the
assets purported to be transferred for any such sale, conveyance or transfer) to
(a) a Receivables Subsidiary (in the case of a transfer by the Company or any of
the Restricted Subsidiaries) or (b) any other Person (in the case of a transfer
by a Receivables Subsidiary), or grants a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Restricted Subsidiaries, and any assets related thereto, including,
without limitation, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with an accounts receivable financing
transaction; provided such transaction is on market terms at the time the
Company or such Restricted Subsidiary enters into such transaction.

 

“Rating Agencies” means:

 

(a)                                  S&P;

 

(b)                                 Moody’s; or

 

(c)                                  if S&P or Moody’s or both shall not make a
rating of the Notes publicly available, a nationally recognized securities
rating agency or agencies, as the case may be, selected by the Company, which
shall be substituted for S&P or Moody’s or both, as the case may be.

 

“Rating Category” means:

 

(a)                                  with respect to S&P, any of the following
categories: BB, B, CCC, CC, C and D (or equivalent successor categories);

 

(b)                                 with respect to Moody’s, any of the
following categories: Ba, B, Caa, Ca, C and D (or equivalent successor
categories); and

 

17

--------------------------------------------------------------------------------


 

(c)                                  the equivalent of any such category of S&P
or Moody’s used by another Rating Agency.

 

In determining whether the rating of the Notes has decreased by one or more
gradation, gradations within Rating Categories (+ and - for S&P; 1, 2 and 3 for
Moody’s; or the equivalent gradations for another Rating Agency) shall be taken
into account (e.g., with respect to S&P, a decline in a rating from BB+ to BB,
as well as from BB- to B+, will constitute a decrease of one gradation).

 

“Rating Decline” shall be deemed to occur if, at the time of or in connection
with the occurrence of a Change of Control, the rating of the Notes by either
Rating Agency shall be decreased by one or more gradations (including gradations
within Rating Categories as well as between Rating Categories), and such
decrease is directly attributable, in whole or in part, to such Change of
Control.

 

“Receivable Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Qualified Receivables Financing.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

“Receivables Subsidiary” means a Subsidiary of the Company:

 

(1)                                  that is formed solely for the purpose of,
and that engages in no activities other than activities in connection with,
financing accounts receivable of the Company and/or its Restricted Subsidiaries;

 

(2)                                  that is designated by the Company as a
Receivables Subsidiary and that has total assets at the time of such creation
and designation with a book value of $10,000 or less;

 

(3)                                  no portion of the Indebtedness or any other
obligation (contingent or otherwise) of which (a) is at any time guaranteed by
the Company or any Restricted Subsidiary (excluding guarantees of obligations
(other than any guarantee of Indebtedness) pursuant to Standard Securitization
Undertakings), (b) is at any time recourse to or obligates the Company or any
Restricted Subsidiary in any way, other than pursuant to Standard Securitization
Undertakings or (c) subjects any asset of the Company or any other Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings (such Indebtedness, “Non-Recourse Receivables Subsidiary
Indebtedness”);

 

18

--------------------------------------------------------------------------------


 

(4)                                  with which neither the Company nor any
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than contracts, agreements, arrangements and understandings
entered into in the ordinary course of business on terms no less favorable to
the Company or such Restricted Subsidiary than those that might be obtained at
the time from persons that are not the Company’s Affiliates in connection with a
Qualified Receivables Transaction and fees payable in the ordinary course of
business in connection with servicing accounts receivable in connection with
such a Qualified Receivables Transaction; and

 

(5)                                  with respect to which neither the Company
nor any Restricted Subsidiary has any obligation (a) to subscribe for additional
shares of Capital Stock therein or make any additional capital contribution or
similar payment or transfer thereto or (b) to maintain or preserve the solvency
or any balance sheet term, financial condition, level of income or results of
operations thereof.

 

“Registration Rights Agreement” means the Registration Rights Agreement for the
Initial Notes, dated as of June 15, 2005, by and among the Issuers, the
Guarantors and the Initial Purchasers, as such agreement may be amended,
modified or supplemented from time to time.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Note” means a Global Note bearing the Private Placement
Legend and deposited with or on behalf of the Depositary and registered in the
name of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Notes initially sold in reliance on Rule 903
of Regulation S.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

 

“Restricted Subsidiary” or “Restricted Subsidiaries” means any corporation,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,

 

19

--------------------------------------------------------------------------------


 

directly or indirectly, by the Company or one or more Subsidiaries of the
Company or a combination thereof, other than Unrestricted Subsidiaries.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its subsidiaries.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Secured Credit Facility” means any credit agreement to which the Company
and/or one or more of its Restricted Subsidiaries is party from time to time
including without limitation the credit agreement dated as of April 13, 2005 by
and among the Company, as borrower, the lenders party thereto from time to time,
Bank of America N.A., as administrative agent, and JPMorgan Chase Bank, N.A., as
syndication agent, together with the related documents thereto (including,
without limitation, any guarantee agreements and security documents), in each
case as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including any
agreement exchanging, extending the maturity of, refinancing, renewing,
replacing, substituting or otherwise restructuring, whether in the bank or debt
capital markets (or combination thereof) (including increasing the amount of
available borrowings thereunder (provided that such increase in borrowings is
permitted by Section 4.09) or adding Subsidiaries as additional borrowers or
guarantors thereunder) all or any portion of the Indebtedness under such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender or group of lenders.

 

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act, as such regulation is in effect on the Issue
Date; provided, however, that neither a Receivables Subsidiary nor a Financing
Subsidiary shall be considered to be a “Significant Subsidiary.”

 

“Specified Affiliate Payments” means, to the extent constituting a Restricted
Payment, amounts paid by the Company to Parent or any other Person with which
the Company is included in a consolidated tax return equal to the amount of
federal, state and local income taxes payable in respect of the income of the
Company and its Subsidiaries, including without limitation any payments made in
accordance with tax allocation agreements between the Company and Parent in
effect on the Issue Date.

 

20

--------------------------------------------------------------------------------


 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Company
or any Restricted Subsidiary which are reasonably customary in an accounts
receivable or equipment lease financing securitization transaction, including,
without limitation, those relating to the servicing of the assets of a
Receivables Subsidiary or a Financing Subsidiary, it being understood that any
Receivables Repurchase Obligation which is customary for off-balance sheet
receivables financing shall be deemed to be a Standard Securitization
Undertaking.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of such Person or a
combination thereof.

 

“TIA” means the Trust Indenture Act of 1939 as in effect on the date hereof.

 

“Trailing Cash Flow Amount” means the Company’s Consolidated Cash Flow during
the most recent four fiscal quarters for which financial statements are
available; provided that Consolidated Cash Flow shall be calculated giving pro
forma effect to any acquisitions or Asset Sales or other dispositions of assets,
including any Pro Forma Cost Savings, as if the same had occurred at the
beginning of the applicable period.

 

“Treasury Rate” means, at the time of computation, the yield to maturity of
United States Treasury Securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) which
has become publicly available at least two Business Days prior to the redemption
date or, if such Statistical Release is no longer published, any publicly
available source of similar market data) most nearly equal to the period from
the redemption date to June 15, 2010; provided, however, that if the period from
the redemption date to June 15, 2010 is not equal to the constant maturity of a
United States Treasury Security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury Securities for which such yields are given, except that if the period
from the redemption date to June 15, 2010 is less than one year, the weekly
average yield on actually traded United States Treasury Securities adjusted to a
constant maturity of one year shall be used.

 

“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions hereof and thereafter means the
successor serving hereunder.

 

“TT&C” means telemetry, tracking and control.

 

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

 

“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing Notes that do not bear the Private Placement Legend.

 

21

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” or “Unrestricted Subsidiaries” means:  (A) RSG
Resources Supply GmbH; (B) any Subsidiary designated as an Unrestricted
Subsidiary in a resolution of the Company’s Board of Directors in accordance
with the instructions set forth below; and (C) any Subsidiary of an Unrestricted
Subsidiary.

 

The Company’s Board of Directors may designate any Subsidiary (including any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary so
long as:

 

(a)                                  no portion of the Indebtedness or any other
obligation (contingent or otherwise) of which, immediately after such
designation:  (i) is guaranteed by the Company or any other Subsidiary of the
Company (other than another Unrestricted Subsidiary); (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company (other than another
Unrestricted Subsidiary) in any way; or (iii) subjects any property or asset of
the Company or any other Subsidiary of the Company (other than another
Unrestricted Subsidiary), directly or indirectly, contingently or otherwise, to
satisfaction thereof;

 

(b)                                 with which neither the Company nor any other
Subsidiary of the Company (other than another Unrestricted Subsidiary) has any
contract, agreement, arrangement, understanding or is subject to an obligation
of any kind, written or oral, other than on terms no less favorable to the
Company or such other Subsidiary than those that might be obtained at the time
from Persons who are not Affiliates of the Company; and

 

(c)                                  with which neither the Company nor any
other Subsidiary of the Company (other than another Unrestricted Subsidiary) has
any obligation:  (i) to subscribe for additional shares of Capital Stock or
other equity interests therein; or (ii) to maintain or preserve such
Subsidiary’s financial condition or to cause such Subsidiary to achieve certain
levels of operating results.

 

If at any time after the Issue Date the Company designates an additional
Subsidiary as an Unrestricted Subsidiary, the Company will be deemed to have
made a Restricted Investment in an amount equal to the fair market value (as
determined in good faith by the Board of Directors of the Company evidenced by a
resolution of the Board of Directors of the Company and set forth in an
Officers’ Certificate delivered to the Trustee no later than ten Business Days
following a request from the Trustee, which certificate shall cover the six
months preceding the date of the request) of such Subsidiary.  An Unrestricted
Subsidiary may be designated as a Restricted Subsidiary if, at the time of such
designation after giving pro forma effect thereto, no Default or Event of
Default shall have occurred or be continuing.

 

“U.S. Person” means a U.S. Person as defined in Rule 902(k) under the Securities
Act.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

 

22

--------------------------------------------------------------------------------


 

“Wholly Owned Restricted Subsidiary” means a Wholly Owned Subsidiary of the
Company that is a Restricted Subsidiary.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary all
of the outstanding voting stock (other than directors’ qualifying shares) of
which is owned by such Person, directly or indirectly.

 


SECTION 1.02.                                         OTHER DEFINITIONS.


 

Term

 

Defined
in Section

 

 

 

 

 

“Affiliate Transaction”

 

4.11

 

“Asset Sale”

 

4.10

 

“Change of Control Offer”

 

4.15

 

“Change of Control Payment”

 

4.15

 

“Change of Control Payment Date”

 

4.15

 

“Company”

 

Preamble

 

“Covenant Defeasance”

 

8.04

 

“DTC”

 

2.01(b)

 

“Event of Default”

 

6.01

 

“Excess Proceeds”

 

4.10

 

“Excess Proceeds Offer”

 

3.08(a)

 

“Global Note Legend

 

2.01(b)

 

“incur”

 

4.09

 

“Issuers”

 

Preamble

 

“Legal Defeasance”

 

8.03

 

“Offer Amount”

 

3.08(b)

 

“Offer Period”

 

3.08(b)

 

“Paying Agent”

 

2.03

 

“Payment Default”

 

6.01(e)

 

“Permitted Refinancing”

 

4.09(b)

 

“Private Placement Legend”

 

2.01(c)

 

“Purchase Date”

 

3.08(b)

 

“Refinancing Indebtedness”

 

4.09(b)(ii)

 

“Registrar”

 

2.03

 

“Restricted Payments”

 

4.07

 

 


SECTION 1.03.                                         INCORPORATION BY REFERENCE
OF TRUST INDENTURE ACT.


 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part hereof.

 

23

--------------------------------------------------------------------------------


 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes;

 

“indenture security holder” means a Holder of a Note;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes means each of the Issuers and any successor obligor upon
the Notes.

 

All other terms used in this Indenture that are defined by the TIA, defined by
reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

 


SECTION 1.04.                                         RULES OF CONSTRUCTION.


 

Unless the context otherwise requires,

 

(1)                A TERM HAS THE MEANING ASSIGNED TO IT;

 

(2)                AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING
ASSIGNED TO IT IN ACCORDANCE WITH GAAP;

 

(3)                “OR” IS NOT EXCLUSIVE;

 

(4)                WORDS IN THE SINGULAR INCLUDE THE PLURAL, AND IN THE PLURAL
INCLUDE THE SINGULAR; AND

 

(5)                PROVISIONS APPLY TO SUCCESSIVE EVENTS AND TRANSACTIONS.

 


SECTION 1.05.                                         ACTS OF HOLDERS; RECORD
DATES.


 


(A)                                                                                 
ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER
ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY HOLDERS SHALL BE
EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF SUBSTANTIALLY SIMILAR
TENOR SIGNED BY SUCH HOLDERS IN PERSON OR BY AN AGENT DULY APPOINTED IN WRITING;
AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED, SUCH ACTION SHALL BECOME
EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS ARE DELIVERED TO THE TRUSTEE AND,
WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE ISSUERS.  PROOF OF EXECUTION OF
ANY SUCH INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH AGENT SHALL BE
SUFFICIENT FOR ANY PURPOSE HEREOF AND CONCLUSIVE IN FAVOR OF THE TRUSTEE AND THE
ISSUERS, IF MADE IN THE MANNER PROVIDED IN THIS SECTION 1.05.


 


(B)                                                                                
THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH INSTRUMENT OR
WRITING MAY BE PROVED BY THE AFFIDAVIT OF A WITNESS OF SUCH EXECUTION OR BY A
CERTIFICATE OF A NOTARY PUBLIC OR OTHER OFFICER AUTHORIZED BY LAW TO TAKE
ACKNOWLEDGMENTS OF DEEDS, CERTIFYING THAT THE INDIVIDUAL SIGNING SUCH INSTRUMENT
OR WRITING ACKNOWLEDGED TO SUCH PERSON THE EXECUTION THEREOF.  WHERE SUCH
EXECUTION IS BY A SIGNER ACTING IN A CAPACITY OTHER THAN SUCH PERSON’S
INDIVIDUAL

 

24

--------------------------------------------------------------------------------



CAPACITY, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO CONSTITUTE SUFFICIENT PROOF
OF SUCH PERSON’S AUTHORITY.  THE FACT AND DATE OF THE EXECUTION OF ANY SUCH
INSTRUMENT OR WRITING, OR THE AUTHORITY OF THE PERSON EXECUTING THE SAME, MAY
ALSO BE PROVED IN ANY OTHER MANNER WHICH THE TRUSTEE DEEMS SUFFICIENT.


 


(C)                                  THE ISSUERS MAY, IN THE CIRCUMSTANCES
PERMITTED BY THE TIA, FIX ANY DATE AS THE RECORD DATE FOR THE PURPOSE OF
DETERMINING THE HOLDERS ENTITLED TO GIVE OR TAKE ANY REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACTION, OR TO VOTE ON
ANY ACTION, AUTHORIZED OR PERMITTED TO BE GIVEN OR TAKE BY HOLDERS.  IF NOT SET
BY THE ISSUERS PRIOR TO THE FIRST SOLICITATION OF A HOLDER MADE BY ANY PERSON IN
RESPECT OF ANY SUCH ACTION, OR, IN THE CASE OF ANY SUCH VOTE, PRIOR TO SUCH
VOTE, THE RECORD DATE FOR ANY SUCH ACTION OR VOTE SHALL BE THE 30TH DAY (OR, IF
LATER, THE DATE OF THE MOST RECENT LIST OF HOLDERS REQUIRED TO BE PROVIDED
PURSUANT TO SECTION 2.05 HEREOF) PRIOR TO SUCH FIRST SOLICITATION OR VOTE, AS
THE CASE MAY BE.  WITH REGARD TO ANY RECORD DATE, ONLY THE HOLDERS ON SUCH DATE
(OR THEIR DULY DESIGNATED PROXIES) SHALL BE ENTITLED TO GIVE OR TAKE, OR VOTE
ON, THE RELEVANT ACTION.


 


ARTICLE 2

THE NOTES


 


SECTION 2.01.                                         FORM AND DATING.


 


(A)                                  THE NOTES AND THE TRUSTEE’S CERTIFICATE OF
AUTHENTICATION SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, THE TERMS
OF WHICH ARE INCORPORATED IN AND MADE A PART HEREOF.  THE NOTES MAY HAVE
NOTATIONS, LEGENDS OR ENDORSEMENTS APPROVED AS TO FORM BY THE ISSUERS, AND
REQUIRED BY LAW, STOCK EXCHANGE RULE, AGREEMENTS TO WHICH THE ISSUERS ARE
SUBJECT OR USAGE.  EACH NOTE SHALL BE DATED THE DATE OF ITS AUTHENTICATION.  THE
NOTES SHALL BE ISSUABLE ONLY IN DENOMINATIONS OF $1,000 AND INTEGRAL MULTIPLES
THEREOF.


 


(B)                                 THE NOTES SHALL INITIALLY BE ISSUED IN THE
FORM OF ONE OR MORE GLOBAL NOTES AND THE DEPOSITORY TRUST COMPANY (“DTC”), ITS
NOMINEES, AND THEIR RESPECTIVE SUCCESSORS, SHALL ACT AS THE DEPOSITARY WITH
RESPECT THERETO.  EACH GLOBAL NOTE SHALL (I) BE REGISTERED IN THE NAME OF THE
DEPOSITARY FOR SUCH GLOBAL NOTE OR THE NOMINEE OF SUCH DEPOSITARY, (II) SHALL BE
DELIVERED BY THE TRUSTEE TO SUCH DEPOSITARY OR PURSUANT TO SUCH DEPOSITARY’S
INSTRUCTIONS, AND (III) SHALL BEAR A LEGEND (THE “GLOBAL NOTE LEGEND”)
SUBSTANTIALLY TO THE FOLLOWING EFFECT:


 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUERS OR
THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

25

--------------------------------------------------------------------------------


 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A
DEPOSITARY OR A SUCCESSOR DEPOSITARY.  THIS NOTE IS NOT EXCHANGEABLE FOR
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS
NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO
TRANSFER OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

 


(C)                                  EXCEPT AS PERMITTED BY
SECTION 2.06(G) HEREOF, ANY NOTE NOT REGISTERED UNDER THE SECURITIES ACT SHALL
BEAR THE FOLLOWING LEGEND (THE “PRIVATE PLACEMENT LEGEND”) ON THE FACE THEREOF:


 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF IF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE ISSUER,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL

 

26

--------------------------------------------------------------------------------


 

BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2),
(3) OR (7) UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR
ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR
FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.

 

The Trustee must refuse to register any transfer of a Note bearing the Private
Placement Legend that would violate the restrictions described in such legend.

 


SECTION 2.02.                                         FORM OF EXECUTION AND
AUTHENTICATION.


 

An Officer shall sign the Notes for each Issuer by manual or facsimile
signature.

 

If an Officer whose signature is on a Note no longer holds that office at the
time the Note is authenticated, the Note shall nevertheless be valid.

 

A Note shall not be valid until authenticated by the manual signature of the
Trustee.  The signature of the Trustee shall be conclusive evidence that the
Note has been authenticated under this Indenture.

 

The Trustee shall authenticate (i) Initial Notes for original issue on the Issue
Date in an aggregate principal amount of $1.0 billion, (ii) pursuant to the
Exchange Offer, Exchange Notes from time to time for issue only in exchange for
a like principal amount of Initial Notes and (iii) subject to compliance with
Section 4.09 hereof, one or more series of Notes for original issue after the
Issue Date (such Notes to be substantially in the form of Exhibit A) in an
unlimited amount (and if issued with a Private Placement Legend, the same
principal amount of Exchange Notes in exchange therefor upon consummation of a
registered exchange offer), in each case upon written orders of the Issuers in
the form of an Officers’ Certificate, which Officers’ Certificate shall, in the
case of any issuance pursuant to clause (iii) above, certify that such issuance
is in compliance with Section 4.09 hereof.  In addition, each such Officers’
Certificate shall specify the amount of Notes to be authenticated, the date on
which the Notes are to be authenticated,

 

27

--------------------------------------------------------------------------------


 

whether the Securities are to be Initial Notes, Exchange Notes or Notes issued
under clause (iii) of the preceding sentence and the aggregate principal amount
of Notes outstanding on the date of authentication, and shall further specify
the amount of such Notes to be issued as a Global Note or Definitive Notes. 
Such Notes shall initially be in the form of one or more Global Notes, which
(i) shall represent, and shall be denominated in an amount equal to the
aggregate principal amount of, the Notes to be issued, (ii) shall be registered
in the name of the Depositary for such Global Note or Notes or its nominee and
(iii) shall be delivered by the Trustee to the Depositary or pursuant to the
Depositary’s instruction.  All Notes issued under this Indenture shall vote and
consent together on all matters as one class and no series of Notes will have
the right to vote or consent as a separate class on any matter.

 

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes.  Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. 
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent has the same rights as an
Agent to deal with the Issuers or any Affiliate of the Issuers.

 


SECTION 2.03.                                         REGISTRAR AND PAYING
AGENT.


 

The Issuers shall maintain (i) an office or agency where Notes may be presented
for registration of transfer or for exchange (including any co-registrar, the
“Registrar”) and (ii) an office or agency where Notes may be presented for
payment (“Paying Agent”).  The Registrar shall keep a register of the Notes and
of their transfer and exchange.  The Issuers may appoint one or more
co-registrars and one or more additional paying agents.  The term “Paying Agent”
includes any additional paying agent.  The Issuers may change any Paying Agent,
Registrar or co-registrar without prior notice to any Holder of a Note.  The
Issuers shall notify the Trustee in writing and the Trustee shall notify the
Holders of the Notes of the name and address of any Agent not a party to this
Indenture.  The Issuers may act as Paying Agent, Registrar or co-registrar.  The
Issuers shall enter into an appropriate agency agreement with any Agent not a
party to this Indenture, which shall incorporate the provisions of the TIA.  The
agreement shall implement the provisions hereof that relate to such Agent.  The
Issuers shall notify the Trustee in writing of the name and address of any such
Agent.  If the Issuers fail to maintain a Registrar or Paying Agent, or fail to
give the foregoing notice, the Trustee shall act, at the written direction of
the Issuers, as such, and shall be entitled to appropriate compensation in
accordance with Section 7.07 hereof.

 

The Issuers initially appoint the Trustee as Registrar, Paying Agent and agent
for service of notices and demands in connection with the Notes.

 


SECTION 2.04.                                         PAYING AGENT TO HOLD MONEY
IN TRUST.


 

The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of the Holders
of the Notes or the Trustee all money held by the Paying Agent for the payment
of principal of, premium, if any, and interest on the Notes, and shall notify
the Trustee in writing of any Default by the Issuers in making any such
payment.  While any such Default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee.  The Issuers at any time may
require a Paying Agent to pay all money held by it to the Trustee.  Upon payment
over to the Trustee, the

 

28

--------------------------------------------------------------------------------


 

Paying Agent (if other than an Issuer) shall have no further liability for the
money delivered to the Trustee.  If an Issuer acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders of
the Notes all money held by them as Paying Agent.

 


SECTION 2.05.                                         LISTS OF HOLDERS OF THE
NOTES.


 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders of the
Notes and shall otherwise comply with TIA § 312(a).  If the Trustee is not the
Registrar, the Issuers shall furnish to the Trustee at least seven Business Days
before each interest payment date and at such other times as the Trustee may
request in writing a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Holders of the Notes, including
the aggregate principal amount of the Notes held by each thereof, and the
Issuers shall otherwise comply with TIA § 312(a).

 


SECTION 2.06.                                         TRANSFER AND EXCHANGE.


 


(A)                                  TRANSFER AND EXCHANGE OF GLOBAL NOTES.  A
GLOBAL NOTE MAY NOT BE TRANSFERRED AS A WHOLE EXCEPT BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY, BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
TO ANOTHER NOMINEE OF THE DEPOSITARY, OR BY THE DEPOSITARY OR ANY SUCH NOMINEE
TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  BENEFICIAL
INTERESTS IN GLOBAL NOTES WILL BE EXCHANGED BY THE ISSUERS FOR DEFINITIVE NOTES,
SUBJECT TO ANY APPLICABLE LAWS, IF (I) REQUESTED BY A HOLDER OF A BENEFICIAL
OWNERSHIP IN THE GLOBAL NOTES OR (II) THE ISSUERS DELIVER TO THE TRUSTEE NOTICE
FROM THE DEPOSITARY THAT IT IS UNWILLING OR UNABLE TO CONTINUE TO ACT AS
DEPOSITARY AND A SUCCESSOR DEPOSITARY IS NOT APPOINTED BY THE ISSUERS WITHIN 90
DAYS AFTER THE DATE OF SUCH WRITTEN NOTICE FROM THE DEPOSITARY.  IN ANY SUCH
CASE, THE ISSUERS WILL NOTIFY THE TRUSTEE IN WRITING THAT, UPON SURRENDER BY THE
DIRECT PARTICIPANTS AND INDIRECT PARTICIPANTS OF THEIR INTEREST IN SUCH GLOBAL
NOTE, CERTIFICATED NOTES WILL BE ISSUED TO EACH PERSON THAT SUCH DIRECT
PARTICIPANTS AND INDIRECT PARTICIPANTS AND DTC IDENTIFY AS BEING THE BENEFICIAL
OWNER OF THE RELATED NOTES.  GLOBAL NOTES ALSO MAY BE EXCHANGED OR REPLACED, IN
WHOLE OR IN PART, AS PROVIDED IN SECTIONS 2.07 AND 2.10 HEREOF.  EVERY NOTE
AUTHENTICATED AND DELIVERED IN EXCHANGE FOR, OR IN LIEU OF, A GLOBAL NOTE OR ANY
PORTION THEREOF, PURSUANT TO THIS SECTION 2.06 OR SECTION 2.07 OR 2.10 HEREOF,
SHALL BE AUTHENTICATED AND DELIVERED IN THE FORM OF, AND SHALL BE, A GLOBAL
NOTE.  A GLOBAL NOTE MAY NOT BE EXCHANGED FOR ANOTHER NOTE OTHER THAN AS
PROVIDED IN THIS SECTION 2.06.  HOWEVER, BENEFICIAL INTERESTS IN A GLOBAL NOTE
MAY BE TRANSFERRED AND EXCHANGED AS PROVIDED IN PARAGRAPH (B), (C) OR (F) BELOW.


 


(B)                                 TRANSFER AND EXCHANGE OF BENEFICIAL
INTERESTS IN THE GLOBAL NOTES.  THE TRANSFER AND EXCHANGE OF BENEFICIAL
INTERESTS IN THE GLOBAL NOTES SHALL BE EFFECTED THROUGH THE DEPOSITARY, IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND THE APPLICABLE PROCEDURES.  BENEFICIAL
INTERESTS IN THE RESTRICTED GLOBAL NOTES SHALL BE SUBJECT TO RESTRICTIONS ON
TRANSFER COMPARABLE TO THOSE SET FORTH IN THIS INDENTURE TO THE EXTENT REQUIRED
BY THE SECURITIES ACT.  TRANSFERS OF BENEFICIAL INTERESTS IN THE GLOBAL NOTES
ALSO SHALL REQUIRE COMPLIANCE WITH EITHER SUBPARAGRAPH (I) OR (II) BELOW, AS
APPLICABLE, AS WELL AS ONE OR MORE OF THE OTHER FOLLOWING SUBPARAGRAPHS, AS
APPLICABLE:


 

(I)                  TRANSFER OF BENEFICIAL INTERESTS IN THE SAME GLOBAL NOTE. 
BENEFICIAL INTERESTS IN ANY RESTRICTED GLOBAL NOTE MAY BE TRANSFERRED TO PERSONS
WHO TAKE DELIVERY

 

29

--------------------------------------------------------------------------------


 

THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN THE SAME RESTRICTED GLOBAL NOTE
IN ACCORDANCE WITH THE TRANSFER RESTRICTIONS SET FORTH IN THE PRIVATE PLACEMENT
LEGEND; PROVIDED, HOWEVER, THAT PRIOR TO THE EXPIRATION OF THE RESTRICTED
PERIOD, NO TRANSFER OF BENEFICIAL INTERESTS IN THE REGULATION S GLOBAL NOTE MAY
BE MADE TO A U.S. PERSON OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON (OTHER
THAN AN INITIAL PURCHASER) UNLESS PERMITTED BY APPLICABLE LAW AND MADE IN
COMPLIANCE WITH SUBPARAGRAPHS (II) AND (III) BELOW.  BENEFICIAL INTERESTS IN ANY
UNRESTRICTED GLOBAL NOTE MAY BE TRANSFERRED TO PERSONS WHO TAKE DELIVERY THEREOF
IN THE FORM OF A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE.  NO WRITTEN
ORDERS OR INSTRUCTIONS SHALL BE REQUIRED TO BE DELIVERED TO THE REGISTRAR TO
EFFECT THE TRANSFERS DESCRIBED IN THIS SUBPARAGRAPH (I) UNLESS SPECIFICALLY
STATED ABOVE.

 

(II)               ALL OTHER TRANSFERS AND EXCHANGES OF BENEFICIAL INTERESTS IN
GLOBAL NOTES.  IN CONNECTION WITH ALL TRANSFERS AND EXCHANGES OF BENEFICIAL
INTERESTS THAT ARE NOT SUBJECT TO SUBPARAGRAPH (I) ABOVE, THE TRANSFEROR OF SUCH
BENEFICIAL INTEREST MUST DELIVER TO THE REGISTRAR EITHER (A) (1) A WRITTEN ORDER
FROM A PARTICIPANT OR AN INDIRECT PARTICIPANT GIVEN TO THE DEPOSITARY IN
ACCORDANCE WITH THE APPLICABLE PROCEDURES DIRECTING THE DEPOSITARY TO CREDIT OR
CAUSE TO BE CREDITED A BENEFICIAL INTEREST IN ANOTHER GLOBAL NOTE IN AN AMOUNT
EQUAL TO THE BENEFICIAL INTEREST TO BE TRANSFERRED OR EXCHANGED AND
(2) INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE APPLICABLE PROCEDURES CONTAINING
INFORMATION REGARDING THE PARTICIPANT ACCOUNT TO BE CREDITED WITH SUCH INCREASE
OR, (B) (1) IF DEFINITIVE NOTES ARE AT SUCH TIME PERMITTED TO BE ISSUED PURSUANT
TO THIS INDENTURE, A WRITTEN ORDER FROM A PARTICIPANT OR AN INDIRECT PARTICIPANT
GIVEN TO THE DEPOSITARY IN ACCORDANCE WITH THE APPLICABLE PROCEDURES DIRECTING
THE DEPOSITARY TO CAUSE TO BE ISSUED A DEFINITIVE NOTE IN AN AMOUNT EQUAL TO THE
BENEFICIAL INTEREST TO BE TRANSFERRED OR EXCHANGED AND (2) INSTRUCTIONS GIVEN BY
THE DEPOSITARY TO THE REGISTRAR CONTAINING INFORMATION REGARDING THE PERSON IN
WHOSE NAME SUCH DEFINITIVE NOTE SHALL BE REGISTERED TO EFFECT THE TRANSFER OR
EXCHANGE REFERRED TO IN (1) ABOVE.  UPON CONSUMMATION OF AN EXCHANGE OFFER BY
THE ISSUERS IN ACCORDANCE WITH PARAGRAPH (F) BELOW, THE REQUIREMENTS OF THIS
SUBPARAGRAPH (II) SHALL BE DEEMED TO HAVE BEEN SATISFIED UPON RECEIPT BY THE
REGISTRAR OF THE INSTRUCTIONS CONTAINED IN THE LETTER OF TRANSMITTAL DELIVERED
BY THE HOLDER OF SUCH BENEFICIAL INTERESTS IN THE RESTRICTED GLOBAL NOTES.  UPON
SATISFACTION OF ALL OF THE REQUIREMENTS FOR TRANSFER OR EXCHANGE OF BENEFICIAL
INTERESTS IN GLOBAL NOTES CONTAINED IN THIS INDENTURE AND THE NOTES OR OTHERWISE
APPLICABLE UNDER THE SECURITIES ACT, THE TRUSTEE SHALL ADJUST THE PRINCIPAL
AMOUNT OF THE RELEVANT GLOBAL NOTE(S) PURSUANT TO PARAGRAPH (H) BELOW.

 

(III)            TRANSFER OF BENEFICIAL INTERESTS TO ANOTHER RESTRICTED GLOBAL
NOTE.  A BENEFICIAL INTEREST IN ANY RESTRICTED GLOBAL NOTE MAY BE TRANSFERRED TO
A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN
ANOTHER RESTRICTED GLOBAL NOTE IF THE TRANSFER COMPLIES WITH THE REQUIREMENTS OF
SUBPARAGRAPH (II) ABOVE AND THE REGISTRAR RECEIVES THE FOLLOWING:

 

(A)                              IF THE TRANSFEREE WILL TAKE DELIVERY IN THE
FORM OF A BENEFICIAL INTEREST IN THE 144A GLOBAL NOTE, THEN THE TRANSFEROR MUST
DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT C HERETO, INCLUDING THE
CERTIFICATIONS IN ITEM (1) THEREOF; AND

 

30

--------------------------------------------------------------------------------


 

(B)                                IF THE TRANSFEREE WILL TAKE DELIVERY IN THE
FORM OF A BENEFICIAL INTEREST IN THE REGULATION S GLOBAL NOTE, THEN THE
TRANSFEROR MUST DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT C HERETO, INCLUDING
THE CERTIFICATIONS IN ITEM (2) THEREOF.

 

(IV)           TRANSFER AND EXCHANGE OF BENEFICIAL INTERESTS IN A RESTRICTED
GLOBAL NOTE FOR BENEFICIAL INTERESTS IN AN UNRESTRICTED GLOBAL NOTE.  A
BENEFICIAL INTEREST IN ANY RESTRICTED GLOBAL NOTE MAY BE EXCHANGED BY ANY HOLDER
THEREOF FOR A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OR TRANSFERRED
TO A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN
AN UNRESTRICTED GLOBAL NOTE IF THE EXCHANGE OR TRANSFER COMPLIES WITH THE
REQUIREMENTS OF SUBPARAGRAPH (II) ABOVE AND

 

(A)                              SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT
TO THE EXCHANGE OFFER IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND
THE HOLDER OF THE BENEFICIAL INTEREST TO BE TRANSFERRED, IN THE CASE OF AN
EXCHANGE, OR THE TRANSFEREE, IN THE CASE OF A TRANSFER, CERTIFIES IN THE
APPLICABLE LETTER OF TRANSMITTAL THAT IT IS NOT (1) A BROKER-DEALER, (2) A
PERSON PARTICIPATING IN THE DISTRIBUTION OF THE EXCHANGE NOTES OR (3) A PERSON
WHO IS AN “AFFILIATE” (AS DEFINED IN RULE 144) OF THE ISSUERS;

 

(B)                                SUCH TRANSFER IS EFFECTED PURSUANT TO A SHELF
REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT;

 

(C)                                SUCH TRANSFER IS EFFECTED BY A BROKER-DEALER
PURSUANT TO AN EXCHANGE OFFER REGISTRATION STATEMENT IN ACCORDANCE WITH THE
REGISTRATION RIGHTS AGREEMENT; OR

 

(D)                               THE REGISTRAR RECEIVES THE FOLLOWING:

 

(y)                                 if the Holder of such beneficial interest in
a Restricted Global Note proposes to exchange such beneficial interest for a
beneficial interest in an Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit D hereto, including the certifications in item
(1)(a) thereof, or

 

(z)                                   if the Holder of such beneficial interest
in a Restricted Global Note proposes to transfer such beneficial interest to a
Person who shall take delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit C hereto, including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained in this Indenture and in the Private Placement Legend are no
longer required in order to maintain compliance with the Securities Act.

 

31

--------------------------------------------------------------------------------


 

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

 

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 


(C)                                  TRANSFER OR EXCHANGE OF BENEFICIAL
INTERESTS FOR DEFINITIVE NOTES.


 

(i)                                     Beneficial Interests in Restricted
Global Notes to Restricted Definitive Notes.  If any Holder of a beneficial
interest in a Restricted Global Note proposes to exchange such beneficial
interest for a Restricted Definitive Note or to transfer such beneficial
interest to a Person who takes delivery thereof in the form of a Restricted
Definitive Note, then, upon receipt by the Registrar of the following
documentation:

 

(A)                              if the Holder of such beneficial interest in a
Restricted Global Note proposes to exchange such beneficial interest for a
Restricted Definitive Note, a certificate from such Holder in the form of
Exhibit D hereto, including the certifications in item (2)(a) thereof;

 

(B)                                if such beneficial interest is being
transferred to a QIB in accordance with Rule 144A under the Securities Act, a
certificate to the effect set forth in Exhibit C hereto, including the
certifications in item (1) thereof;

 

(C)                                if such beneficial interest is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904 under the Securities Act, a certificate to the effect set
forth in Exhibit C hereto, including the certifications in item (2) thereof;

 

(D)                               if such beneficial interest is being
transferred pursuant to an exemption from the registration requirements of the
Securities Act in accordance with Rule 144 under the Securities Act, a
certificate to the effect set forth in Exhibit C hereto, including the
certifications in item (3)(a) thereof;

 

(E)                                 if such beneficial interest is being
transferred to the Issuers or any of their Subsidiaries, a certificate to the
effect set forth in Exhibit C hereto, including the certifications in item
(3)(b) thereof; or

 

(F)                                 if such beneficial interest is being
transferred pursuant to an effective registration statement under the Securities
Act, a certificate to the effect set forth in Exhibit C hereto, including the
certifications in item (3)(c) thereof,

 

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to paragraph (h) below, and the Issuers
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the instructions a Restricted Definitive

 

32

--------------------------------------------------------------------------------


 

Note in the appropriate principal amount.  Any Restricted Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this paragraph (c) shall be registered in such name or names and in such
authorized denomination or denominations as the Holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant.  The Trustee shall deliver such
Restricted Definitive Notes to the Persons in whose names such Notes are so
registered.  Any Restricted Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this subparagraph (i) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

 

(ii)                                  Beneficial Interests in Restricted Global
Notes to Unrestricted Definitive Notes.  A Holder of a beneficial interest in a
Restricted Global Note may exchange such beneficial interest for an Unrestricted
Definitive Note or may transfer such beneficial interest to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note only if

 

(A)                              such exchange or transfer is effected pursuant
to an Exchange Offer in accordance with the Registration Rights Agreement and
the Holder of such beneficial interest, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an “affiliate” (as
defined in Rule 144) of the Issuers;

 

(B)                                such transfer is effected pursuant to a Shelf
Registration Statement in accordance with the Registration Rights Agreement;

 

(C)                                such transfer is effected by a Broker-Dealer
pursuant to the Exchange Offer Registration Statement in accordance with the
Registration Rights Agreement; or

 

(D)                               the Registrar receives the following:

 

(y)                                 if the Holder of such beneficial interest in
a Restricted Global Note proposes to exchange such beneficial interest for a
Definitive Note that does not bear the Private Placement Legend, a certificate
from such Holder in the form of Exhibit D hereto, including the certifications
in item (1)(b) thereof; or

 

(z)                                   if the Holder of such beneficial interest
in a Restricted Global Note proposes to transfer such beneficial interest to a
Person who shall take delivery thereof in the form of a Definitive Note that
does not bear the Private Placement Legend, a certificate from such Holder in
the form of Exhibit C hereto, including the certifications in item (4) thereof,

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained in this Indenture and in the Private Placement Legend are no
longer required in order to maintain compliance with the Securities Act.

 

33

--------------------------------------------------------------------------------


 

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

 

(iii)                               Beneficial Interests in Unrestricted Global
Notes to Unrestricted Definitive Notes.  If any Holder of a beneficial interest
in an Unrestricted Global Note proposes to exchange such beneficial interest for
a Definitive Note or to transfer such beneficial interest to a Person who takes
delivery thereof in the form of a Definitive Note, then, upon satisfaction of
the conditions set forth in subparagraph (b)(ii) above, the Trustee shall cause
the aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to paragraph (h) below, and the Issuers shall execute and
the Trustee shall authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount.  Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
subparagraph (c)(iii) shall be registered in such name or names and in such
authorized denomination or denominations as the Holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant.  The Trustee shall deliver such
Definitive Notes to the Persons in whose names such Notes are so registered. 
Any Definitive Note issued in exchange for a beneficial interest pursuant to
this subparagraph (c)(iii) shall not bear the Private Placement Legend.

 


(D)                                 TRANSFER AND EXCHANGE OF DEFINITIVE NOTES
FOR BENEFICIAL INTERESTS.


 

(i)                                     Restricted Definitive Notes to
Beneficial Interests in Restricted Global Notes.  If any Holder of a Restricted
Definitive Note proposes to exchange such Note for a beneficial interest in a
Restricted Global Note or to transfer such Restricted Definitive Notes to a
Person who takes delivery thereof in the form of a beneficial interest in a
Restricted Global Note, then, upon receipt by the Registrar of the following
documentation:

 

(A)                              if the Holder of such Restricted Definitive
Note proposes to exchange such Note for a beneficial interest in a Restricted
Global Note, a certificate from such Holder in the form of Exhibit D hereto,
including the certifications in item (2)(b) thereof;

 

(B)                                if such Restricted Definitive Note is being
transferred to a QIB in accordance with Rule 144A under the Securities Act, a
certificate to the effect set forth in Exhibit C hereto, including the
certifications in item (1) thereof; or

 

(C)                                if such Restricted Definitive Note is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904 under the Securities Act, a certificate to the effect set
forth in Exhibit C hereto, including the certifications in item (2) thereof,

 

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, and in the case of clause (C) above, the Regulation S Global
Note.

 

34

--------------------------------------------------------------------------------


 

(ii)                                  Restricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes.  A Holder of a Restricted Definitive
Note may exchange such Note for a beneficial interest in an Unrestricted Global
Note or transfer such Restricted Definitive Note to a Person who takes delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note only
if

 

(A)                              such exchange or transfer is effected pursuant
to the Exchange Offer in accordance with the Registration Rights Agreement and
the Holder, in the case of an exchange, or the transferee, in the case of a
transfer, certifies in the applicable Letter of Transmittal that it is not (1) a
broker-dealer, (2) a Person participating in the distribution of the Exchange
Notes or (3) a Person who is an “affiliate” (as defined in Rule 144) of the
Issuers;

 

(B)                                such transfer is effected pursuant to a Shelf
Registration Statement in accordance with the Registration Rights Agreement;

 

(C)                                such transfer is effected by a Broker-Dealer
pursuant to an Exchange Offer Registration Statement in accordance with the
Registration Rights Agreement; or

 

(D)                               the Registrar receives the following:

 

(y)                                 if the Holder of such Definitive Notes
proposes to exchange such Notes for a beneficial interest in the Unrestricted
Global Note, a certificate from such Holder in the form of Exhibit D hereto,
including the certifications in item (1)(c) thereof; or

 

(z)                                   if the Holder of such Definitive Notes
proposes to transfer such Notes to a Person who shall take delivery thereof in
the form of a beneficial interest in the Unrestricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained in this Indenture and in the Private Placement Legend are no
longer required in order to maintain compliance with the Securities Act.

 

Upon satisfaction of the conditions of any of the subparagraphs in this
subparagraph (d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

 

(iii)                               Unrestricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes.  A Holder of an Unrestricted Definitive
Note may exchange such Note for a beneficial interest in an Unrestricted Global
Note or transfer such Unrestricted Definitive Notes to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note at any time.  Upon receipt of a request for such an exchange or transfer,
the Trustee shall cancel the applicable Unrestricted Definitive Note and
increase or cause to be increased the aggregate principal amount of one of the
Unrestricted Global Notes.

 

35

--------------------------------------------------------------------------------


 

If any such exchange or transfer from an Unrestricted Definitive Note or a
Restricted Definitive Note, as the case may be, to a beneficial interest is
effected pursuant to subparagraphs (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Unrestricted Definitive Notes or Restricted Definitive Notes, as the case may
be, so transferred.

 


(E)                                  TRANSFER AND EXCHANGE OF DEFINITIVE NOTES
FOR DEFINITIVE NOTES.  UPON REQUEST BY A HOLDER OF DEFINITIVE NOTES AND SUCH
HOLDER’S COMPLIANCE WITH THE PROVISIONS OF THIS PARAGRAPH (E), THE REGISTRAR
SHALL REGISTER THE TRANSFER OR EXCHANGE OF DEFINITIVE NOTES.  PRIOR TO SUCH
REGISTRATION OF TRANSFER OR EXCHANGE, THE REQUESTING HOLDER SHALL PRESENT OR
SURRENDER TO THE REGISTRAR THE DEFINITIVE NOTES DULY ENDORSED OR ACCOMPANIED BY
A WRITTEN INSTRUCTION OF TRANSFER IN FORM SATISFACTORY TO THE REGISTRAR DULY
EXECUTED BY SUCH HOLDER OR BY ITS ATTORNEY, DULY AUTHORIZED IN WRITING.  IN
ADDITION, THE REQUESTING HOLDER SHALL PROVIDE ANY ADDITIONAL CERTIFICATIONS,
DOCUMENTS AND INFORMATION, AS APPLICABLE, REQUIRED PURSUANT TO THE FOLLOWING
PROVISIONS OF THIS PARAGRAPH (E).


 

(I)                  RESTRICTED DEFINITIVE NOTES TO RESTRICTED DEFINITIVE
NOTES.  ANY RESTRICTED DEFINITIVE NOTE MAY BE TRANSFERRED TO AND REGISTERED IN
THE NAME OF PERSONS WHO TAKE DELIVERY THEREOF IN THE FORM OF A RESTRICTED
DEFINITIVE NOTE IF THE REGISTRAR RECEIVES THE FOLLOWING:

 

(A)                              IF THE TRANSFER WILL BE MADE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT, THEN THE TRANSFEROR MUST DELIVER A
CERTIFICATE IN THE FORM OF EXHIBIT C HERETO, INCLUDING THE CERTIFICATIONS IN
ITEM (1) THEREOF;

 

(B)                                IF THE TRANSFER WILL BE MADE PURSUANT TO
RULE 903 OR RULE 904, THEN THE TRANSFEROR MUST DELIVER A CERTIFICATE IN THE FORM
OF EXHIBIT C HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (2) THEREOF; AND

 

(C)                                IF THE TRANSFER WILL BE MADE PURSUANT TO ANY
OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, THEN
THE TRANSFEROR MUST DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT C HERETO,
INCLUDING, IF THE REGISTRAR SO REQUESTS, A CERTIFICATION OR OPINION OF COUNSEL
IN FORM REASONABLY ACCEPTABLE TO THE ISSUERS TO THE EFFECT THAT SUCH TRANSFER IS
IN COMPLIANCE WITH THE SECURITIES ACT.

 

(II)                                  RESTRICTED DEFINITIVE NOTES TO
UNRESTRICTED DEFINITIVE NOTES.  ANY RESTRICTED DEFINITIVE NOTE MAY BE EXCHANGED
BY THE HOLDER THEREOF FOR AN UNRESTRICTED DEFINITIVE NOTE OR TRANSFERRED TO A
PERSON OR PERSONS WHO TAKE DELIVERY THEREOF IN THE FORM OF AN UNRESTRICTED
DEFINITIVE NOTE IF

 

(A)                              SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT
TO AN EXCHANGE OFFER IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND
THE HOLDER, IN THE CASE OF AN EXCHANGE, OR THE TRANSFEREE, IN THE CASE OF A
TRANSFER, CERTIFIES IN THE APPLICABLE LETTER OF TRANSMITTAL THAT IT IS NOT (1) A
BROKER-DEALER, (2) A PERSON PARTICIPATING

 

36

--------------------------------------------------------------------------------


 

IN THE DISTRIBUTION OF THE EXCHANGE NOTES OR (3) A PERSON WHO IS AN “AFFILIATE”
(AS DEFINED IN RULE 144) OF THE ISSUERS;

 

(B)                                ANY SUCH TRANSFER IS EFFECTED PURSUANT TO A
SHELF REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT;

 

(C)                                ANY SUCH TRANSFER IS EFFECTED BY A
BROKER-DEALER PURSUANT TO AN EXCHANGE OFFER REGISTRATION STATEMENT IN ACCORDANCE
WITH THE REGISTRATION RIGHTS AGREEMENT; OR

 

(D)                               THE REGISTRAR RECEIVES THE FOLLOWING:

 

(y)                                 if the Holder of such Restricted Definitive
Notes proposes to exchange such Notes for an Unrestricted Definitive Note, a
certificate from such Holder in the form of Exhibit D hereto, including the
certifications in item (1)(d) thereof; or

 

(z)                                   if the Holder of such Restricted
Definitive Notes proposes to transfer such Notes to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Issuers to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained in this Indenture and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

(III)                               UNRESTRICTED DEFINITIVE NOTES TO
UNRESTRICTED DEFINITIVE NOTES.  A HOLDER OF UNRESTRICTED DEFINITIVE NOTES MAY
TRANSFER SUCH NOTES TO A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM OF AN
UNRESTRICTED DEFINITIVE NOTE.  UPON RECEIPT OF A REQUEST TO REGISTER SUCH A
TRANSFER, THE REGISTRAR SHALL REGISTER THE UNRESTRICTED DEFINITIVE NOTES
PURSUANT TO THE INSTRUCTIONS FROM THE HOLDER THEREOF.

 


(F)                                    EXCHANGE OFFER.  UPON THE OCCURRENCE OF
AN EXCHANGE OFFER IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT, THE
ISSUERS SHALL ISSUE AND, UPON RECEIPT OF AN AUTHENTICATION ORDER IN ACCORDANCE
WITH SECTION 2.02 HEREOF, THE TRUSTEE SHALL AUTHENTICATE (I) ONE OR MORE
UNRESTRICTED GLOBAL NOTES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
PRINCIPAL AMOUNT OF THE BENEFICIAL INTERESTS IN THE RESTRICTED GLOBAL NOTES
TENDERED FOR ACCEPTANCE BY PERSONS THAT MAKE THE CERTIFICATIONS IN THE
APPLICABLE LETTERS OF TRANSMITTAL REQUIRED BY SECTION 2(A) OF THE REGISTRATION
RIGHTS AGREEMENT, AND ACCEPTED FOR EXCHANGE IN AN EXCHANGE OFFER AND
(II) DEFINITIVE NOTES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE RESTRICTED DEFINITIVE NOTES ACCEPTED FOR EXCHANGE IN AN EXCHANGE
OFFER.  CONCURRENTLY WITH THE ISSUANCE OF SUCH NOTES, THE TRUSTEE SHALL CAUSE
THE AGGREGATE PRINCIPAL AMOUNT OF THE APPLICABLE RESTRICTED GLOBAL NOTES TO BE
REDUCED ACCORDINGLY, AND THE ISSUERS SHALL EXECUTE AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER TO THE PERSONS DESIGNATED BY THE HOLDERS OF RESTRICTED
DEFINITIVE NOTES SO ACCEPTED UNRESTRICTED DEFINITIVE NOTES IN THE APPROPRIATE
PRINCIPAL AMOUNT.

 

37

--------------------------------------------------------------------------------


 


(G)                                 LEGENDS.  THE FOLLOWING LEGENDS SHALL APPEAR
ON THE FACE OF ALL GLOBAL NOTES AND DEFINITIVE NOTES ISSUED UNDER THIS INDENTURE
UNLESS SPECIFICALLY STATED OTHERWISE IN THE APPLICABLE PROVISIONS HEREOF.


 

(I)                                     PRIVATE PLACEMENT LEGEND.

 

(A)                              EXCEPT AS PERMITTED BY SUBPARAGRAPH (B) BELOW,
EACH GLOBAL NOTE (OTHER THAN AN UNRESTRICTED GLOBAL NOTE) AND EACH DEFINITIVE
NOTE (AND ALL NOTES ISSUED IN EXCHANGE THEREFOR OR SUBSTITUTION THEREOF) SHALL
BEAR THE PRIVATE PLACEMENT LEGEND.

 

(B)                                NOTWITHSTANDING THE FOREGOING, ANY GLOBAL
NOTE OR DEFINITIVE NOTE ISSUED PURSUANT TO SUBPARAGRAPHS (B)(IV), (C)(II),
(C)(III), (D)(II), (D)(III), (E)(II), (E)(III) OR (F) OF THIS SECTION 2.06 (AND
ALL NOTES ISSUED IN EXCHANGE THEREFOR OR SUBSTITUTION THEREOF) SHALL NOT BEAR
THE PRIVATE PLACEMENT LEGEND.

 

(II)                                  GLOBAL NOTE LEGEND.  EACH GLOBAL NOTE
SHALL BEAR THE GLOBAL NOTE LEGEND.

 


(H)                                 CANCELLATION AND/OR ADJUSTMENT OF GLOBAL
NOTES.  AT SUCH TIME AS ALL BENEFICIAL INTERESTS IN A PARTICULAR GLOBAL NOTE
HAVE BEEN EXCHANGED FOR DEFINITIVE NOTES OR A PARTICULAR GLOBAL NOTE HAS BEEN
REDEEMED, REPURCHASED OR CANCELED IN WHOLE AND NOT IN PART, EACH SUCH GLOBAL
NOTE SHALL BE RETURNED TO OR RETAINED AND CANCELED BY THE TRUSTEE IN ACCORDANCE
WITH SECTION 2.11 HEREOF.  AT ANY TIME PRIOR TO SUCH CANCELLATION, IF ANY
BENEFICIAL INTEREST IN A GLOBAL NOTE IS EXCHANGED FOR OR TRANSFERRED TO A PERSON
WHO WILL TAKE DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN ANOTHER
GLOBAL NOTE OR FOR DEFINITIVE NOTES, THE PRINCIPAL AMOUNT OF NOTES REPRESENTED
BY SUCH GLOBAL NOTE SHALL BE REDUCED ACCORDINGLY AND AN ENDORSEMENT SHALL BE
MADE ON SUCH GLOBAL NOTE BY THE TRUSTEE OR BY THE DEPOSITARY AT THE DIRECTION OF
THE TRUSTEE TO REFLECT SUCH REDUCTION; AND IF THE BENEFICIAL INTEREST IS BEING
EXCHANGED FOR OR TRANSFERRED TO A PERSON WHO WILL TAKE DELIVERY THEREOF IN THE
FORM OF A BENEFICIAL INTEREST IN ANOTHER GLOBAL NOTE, SUCH OTHER GLOBAL NOTE
SHALL BE INCREASED ACCORDINGLY AND AN ENDORSEMENT SHALL BE MADE ON SUCH GLOBAL
NOTE BY THE TRUSTEE OR BY THE DEPOSITARY AT THE DIRECTION OF THE TRUSTEE TO
REFLECT SUCH INCREASE.


 


(I)                                     GENERAL PROVISIONS RELATING TO TRANSFERS
AND EXCHANGES.


 

(I)                  TO PERMIT REGISTRATIONS OF TRANSFERS AND EXCHANGES, THE
ISSUERS SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE GLOBAL NOTES AND
DEFINITIVE NOTES UPON THE ISSUERS’ ORDER OR AT THE REGISTRAR’S REQUEST.

 

(II)               NO SERVICE CHARGE SHALL BE MADE TO A HOLDER OF A BENEFICIAL
INTEREST IN A GLOBAL NOTE OR TO A HOLDER OF A DEFINITIVE NOTE FOR ANY
REGISTRATION OF TRANSFER OR EXCHANGE, BUT THE ISSUERS MAY REQUIRE PAYMENT OF A
SUM SUFFICIENT TO COVER ANY TRANSFER TAX OR SIMILAR GOVERNMENTAL CHARGE PAYABLE
IN CONNECTION THEREWITH (OTHER THAN ANY SUCH TRANSFER TAXES OR SIMILAR
GOVERNMENTAL CHARGE PAYABLE UPON EXCHANGE OR TRANSFER PURSUANT TO SECTIONS 2.10,
3.06, 3.08 AND 9.05 HEREOF).

 

38

--------------------------------------------------------------------------------


 

(III)            THE REGISTRAR SHALL NOT BE REQUIRED TO REGISTER THE TRANSFER OF
OR EXCHANGE ANY NOTE SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT THE
UNREDEEMED PORTION OF ANY NOTE BEING REDEEMED IN PART.

 

(IV)           ALL GLOBAL NOTES AND DEFINITIVE NOTES ISSUED UPON ANY
REGISTRATION OF TRANSFER OR EXCHANGE OF GLOBAL NOTES OR DEFINITIVE NOTES SHALL
BE THE VALID OBLIGATIONS OF THE ISSUERS, EVIDENCING THE SAME DEBT, AND ENTITLED
TO THE SAME BENEFITS HEREOF, AS THE GLOBAL NOTES OR DEFINITIVE NOTES SURRENDERED
UPON SUCH REGISTRATION OF TRANSFER OR EXCHANGE.

 

(V)              THE ISSUERS SHALL NOT BE REQUIRED (A) TO ISSUE, TO REGISTER THE
TRANSFER OF OR TO EXCHANGE ANY NOTES DURING A PERIOD BEGINNING AT THE OPENING OF
BUSINESS ON A BUSINESS DAY 15 DAYS BEFORE THE DAY OF ANY SELECTION OF NOTES FOR
REDEMPTION UNDER SECTION 3.02 HEREOF AND ENDING AT THE CLOSE OF BUSINESS ON THE
DAY OF SELECTION OR (B) TO REGISTER THE TRANSFER OF OR TO EXCHANGE ANY NOTE SO
SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT THE UNREDEEMED PORTION OF
ANY NOTE BEING REDEEMED IN PART.

 

(VI)           PRIOR TO DUE PRESENTMENT FOR THE REGISTRATION OF A TRANSFER OF
ANY NOTE, THE TRUSTEE, ANY AGENT AND THE ISSUERS MAY DEEM AND TREAT THE PERSON
IN WHOSE NAME ANY NOTE IS REGISTERED AS THE ABSOLUTE OWNER OF SUCH NOTE FOR THE
PURPOSE OF RECEIVING PAYMENT OF PRINCIPAL OF AND INTEREST ON SUCH NOTES AND FOR
ALL OTHER PURPOSES, AND NONE OF THE TRUSTEE, ANY AGENT OR THE ISSUERS SHALL BE
AFFECTED BY NOTICE TO THE CONTRARY.

 

(VII)        THE TRUSTEE SHALL AUTHENTICATE GLOBAL NOTES AND DEFINITIVE NOTES IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.02 HEREOF.

 

(VIII)     ALL CERTIFICATIONS, CERTIFICATES AND OPINIONS OF COUNSEL REQUIRED TO
BE SUBMITTED TO THE REGISTRAR PURSUANT TO THIS SECTION 2.06 TO EFFECT A
REGISTRATION OF TRANSFER OR EXCHANGE MAY BE SUBMITTED BY FACSIMILE.

 


SECTION 2.07.                                         REPLACEMENT NOTES.


 

If any mutilated Note is surrendered to the Trustee, or the Issuers and the
Trustee receive evidence to their satisfaction of the destruction, loss or theft
of any Note, the Issuers shall issue and the Trustee, upon the written order of
the Issuers signed by two Officers of each Issuer, shall authenticate a
replacement Note if the Trustee’s requirements for replacements of Notes are
met.  If required by the Trustee or the Issuers, an indemnity bond must be
supplied by the Holder that is sufficient in the judgment of the Trustee and the
Issuers to protect the Issuers, the Trustee, any Agent or any authenticating
agent from any loss which any of them may suffer if a Note is replaced.  The
Issuers and the Trustee may charge for its expenses in replacing a Note.

 

Every replacement Note is a joint and several obligation of the Issuers.

 


SECTION 2.08.                                         OUTSTANDING NOTES.


 

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation and
those described in this Section 2.08 as not outstanding.

 

39

--------------------------------------------------------------------------------


 

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

 

If the principal amount of any Note is considered paid under Section 4.01
hereof, it shall cease to be outstanding and interest on it shall cease to
accrue.

 

Subject to Section 2.09 hereof, a Note does not cease to be outstanding because
the Issuers, a Subsidiary of the Issuers or an Affiliate of the Issuers holds
the Note.

 


SECTION 2.09.                                         TREASURY NOTES.


 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuers,
any Subsidiary of the Issuers or any Affiliate of the Issuers shall be
considered as though not outstanding, except that for purposes of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Notes which a Responsible Officer knows to be so owned shall be
so considered.  Notwithstanding the foregoing, Notes that are to be acquired by
the Issuers, any Subsidiary of the Issuers or an Affiliate of the Issuers
pursuant to an exchange offer, tender offer or other agreement shall not be
deemed to be owned by the Issuers, a Subsidiary of the Issuers or an Affiliate
of the Issuers until legal title to such Notes passes to the Issuers, such
Subsidiary or such Affiliate, as the case may be.

 


SECTION 2.10.                                         TEMPORARY NOTES.


 

Until definitive Notes are ready for delivery, the Issuers may prepare and the
Trustee shall authenticate temporary Notes.  Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Issuers and the Trustee consider appropriate for temporary Notes.  Without
unreasonable delay, the Issuers shall prepare and the Trustee, upon receipt of
the written order of the Issuers signed by two Officers of the Issuers, shall
authenticate definitive Notes in exchange for temporary Notes.  Until such
exchange, temporary Notes shall be entitled to the same rights, benefits and
privileges as definitive Notes.

 


SECTION 2.11.                                         CANCELLATION.


 

The Issuers at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  The Trustee shall
cancel all Notes surrendered for registration of transfer, exchange, payment,
replacement or cancellation and shall dispose of all canceled Notes in its
customary manner (subject to the record retention requirement of the Exchange
Act), unless the Issuers direct canceled Notes to be returned to them.  The
Issuers may not issue new Notes to replace Notes that they have redeemed or paid
or that have been delivered to the Trustee for cancellation.  All canceled Notes
held by the Trustee shall be disposed of and certification of their disposal
delivered to the Issuers upon their request therefor, unless by a written order,
signed by two Officers of the Issuers, the Issuers shall direct that canceled
Notes be returned to them.

 

40

--------------------------------------------------------------------------------


 


SECTION 2.12.                                         DEFAULTED INTEREST.


 

If the Issuers default in a payment of interest on the Notes, they shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders of the Notes
on a subsequent special record date, which date shall be at the earliest
practicable date but in all events at least five Business Days prior to the
payment date, in each case at the rate provided in the Notes.  The Issuers
shall, with the consent of the Trustee, fix or cause to be fixed each such
special record date and payment date.  At least 15 days before the special
record date, the Issuers (or the Trustee, in the name of and at the expense of
the Issuers) shall mail to Holders of the Notes a notice that states the special
record date, the related payment date and the amount of such interest to be
paid.

 


SECTION 2.13.                                         RECORD DATE.


 

The record date for purposes of determining the identity of Holders of the Notes
entitled to vote or consent to any action by vote or consent authorized or
permitted under this Indenture shall be determined as provided for in TIA
§ 316(c).

 


SECTION 2.14.                                         CUSIP NUMBER.


 

The Issuers in issuing the Notes may use a “CUSIP” number and, if they do so,
the Trustee shall use the CUSIP number in notices of redemption or exchange as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness or accuracy of the CUSIP number
printed in the notice or on the Notes and that reliance may be placed only on
the other identification numbers printed on the Notes.  The Issuers shall
promptly notify the Trustee in writing of any change in the CUSIP number.

 


SECTION 2.15.                                         JOINT AND SEVERAL
LIABILITY.


 

Except as otherwise expressly provided herein, the Issuers shall be jointly and
severally liable for the performance of all obligations and covenants under this
Indenture and the Notes.

 


ARTICLE 3


 


REDEMPTION


 


SECTION 3.01.                                         NOTICES TO TRUSTEE.


 

If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, they shall furnish to the Trustee, at least
35 days (unless a shorter period is acceptable to the Trustee) but not more than
60 days before a redemption date, an Officers’ Certificate of the Issuers
setting forth (i) the redemption date, (ii) the principal amount of Notes to be
redeemed and (iii) the redemption price.  If the Issuers are required to make
the redemption pursuant to Section 3.08 hereof, they shall furnish the Trustee,
at least one but not more than ten Business Days before the applicable purchase
date, an Officers’ Certificate of the Issuers setting forth (i) the purchase
date, (ii) the principal amount of Notes offered to be purchased and (iii) the
purchase price.

 

41

--------------------------------------------------------------------------------


 


SECTION 3.02.                                         SELECTION OF NOTES TO BE
REDEEMED.


 


(A)                                  IF LESS THAN ALL OF THE NOTES ARE TO BE
REDEEMED AT ANY TIME IN ACCORDANCE WITH SECTION 3.07 HEREOF, THE SELECTION OF
NOTES FOR REDEMPTION SHALL BE MADE BY THE TRUSTEE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE PRINCIPAL NATIONAL SECURITIES EXCHANGE, IF ANY, ON WHICH THE
NOTES ARE LISTED, OR IF THE NOTES ARE NOT SO LISTED ON A PRO RATA BASIS, OR, IN
THE CASE OF A REDEMPTION OTHER THAN AS PROVIDED IN SECTION 3.07(B) HEREOF, BY
LOT OR IN ACCORDANCE WITH ANY OTHER METHOD THE TRUSTEE DEEMS FAIR AND
APPROPRIATE; PROVIDED THAT NO NOTES WITH A PRINCIPAL AMOUNT OF $1,000 OR LESS
SHALL BE REDEEMED IN PART.  IN THE EVENT OF PARTIAL REDEMPTION BY LOT, THE
PARTICULAR NOTES TO BE REDEEMED SHALL BE SELECTED, UNLESS OTHERWISE PROVIDED
HEREIN, NOT LESS THAN 30 NOR MORE THAN 60 DAYS PRIOR TO THE REDEMPTION DATE BY
THE TRUSTEE FROM THE OUTSTANDING NOTES NOT PREVIOUSLY CALLED FOR REDEMPTION.


 


(B)                                 THE TRUSTEE SHALL PROMPTLY NOTIFY THE
ISSUERS IN WRITING OF THE NOTES SELECTED FOR REDEMPTION AND, IN THE CASE OF ANY
NOTE SELECTED FOR PARTIAL REDEMPTION, THE PRINCIPAL AMOUNT THEREOF TO BE
REDEEMED.  NOTES AND PORTIONS OF THEM SELECTED SHALL BE IN AMOUNTS OF $1,000 OR
WHOLE MULTIPLES OF $1,000; EXCEPT THAT IF ALL OF THE NOTES OF A HOLDER ARE TO BE
REDEEMED, THE ENTIRE OUTSTANDING AMOUNT OF NOTES HELD BY SUCH HOLDER, EVEN IF
NOT A MULTIPLE OF $1,000, SHALL BE REDEEMED.  EXCEPT AS PROVIDED IN THE
PRECEDING SENTENCE, PROVISIONS HEREOF THAT APPLY TO NOTES CALLED FOR REDEMPTION
ALSO APPLY TO PORTIONS OF NOTES CALLED FOR REDEMPTION.


 


SECTION 3.03.                                                                
NOTICE OF REDEMPTION.


 

Subject to the provisions of Section 3.08 hereof, at least 30 days but not more
than 60 days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address.

 

The notice shall identify the Notes to be redeemed and shall state

 

(I)                  THE REDEMPTION DATE;

 

(II)               THE REDEMPTION PRICE;

 

(III)            IF ANY NOTE IS BEING REDEEMED IN PART ONLY, THE PORTION OF THE
PRINCIPAL AMOUNT OF SUCH NOTE TO BE REDEEMED AND THAT, AFTER THE REDEMPTION DATE
UPON SURRENDER OF SUCH NOTE, A NEW NOTE OR NOTES IN PRINCIPAL AMOUNT EQUAL TO
THE UNREDEEMED PORTION SHALL BE ISSUED IN THE NAME OF THE HOLDER THEREOF UPON
CANCELLATION OF THE ORIGINAL NOTE;

 

(IV)           THE NAME AND ADDRESS OF THE PAYING AGENT;

 

(V)              THAT NOTES CALLED FOR REDEMPTION MUST BE SURRENDERED TO THE
PAYING AGENT TO COLLECT THE REDEMPTION PRICE;

 

(VI)           THAT, UNLESS THE ISSUERS DEFAULT IN MAKING SUCH REDEMPTION
PAYMENT, INTEREST ON NOTES CALLED FOR REDEMPTION CEASES TO ACCRUE ON AND AFTER
THE REDEMPTION DATE;

 

42

--------------------------------------------------------------------------------


 

(VII)        THE PARAGRAPH OF THE NOTES AND/OR SECTION HEREOF PURSUANT TO WHICH
THE NOTES CALLED FOR REDEMPTION ARE BEING REDEEMED; AND

 

(VIII)     THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS OR ACCURACY OF
THE CUSIP NUMBER, IF ANY, LISTED IN SUCH NOTICE OR PRINTED ON THE NOTES.

 

At the Company’s written request, the Trustee shall give the notice of
redemption in the Company’s name and at its expense; provided that the Company
shall have delivered to the Trustee, at least 35 days (unless a shorter period
is acceptable to the Trustee) prior to the redemption date, an Officers’
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph.

 


SECTION 3.04.                                         EFFECT OF NOTICE OF
REDEMPTION.


 

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become due and payable on the redemption date at the
redemption price.

 


SECTION 3.05.                                         DEPOSIT OF REDEMPTION
PRICE.


 

On or prior to any redemption date, the Company shall deposit with the Trustee
or with the Paying Agent money sufficient to pay the redemption price of and
accrued interest on all Notes to be redeemed on that date.  The Trustee or the
Paying Agent shall promptly return to the Company any money deposited with the
Trustee or the Paying Agent by the Company in excess of the amounts necessary to
pay the redemption price of, and accrued interest on, all Notes to be redeemed.

 

On and after the redemption date, if the Company does not default in the payment
of the redemption price, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption.  If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date.  If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Company to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes.

 


SECTION 3.06.                                         NOTES REDEEMED IN PART.


 

Upon surrender and cancellation of a Note that is redeemed in part, the Issuers
shall issue and the Trustee shall authenticate for the Holder of the Notes at
the expense of the Issuers a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.

 


SECTION 3.07.                                         OPTIONAL REDEMPTION.


 


(A)                                  EXCEPT AS PROVIDED IN PARAGRAPHS (B) AND
(C) BELOW, THE NOTES WILL NOT BE REDEEMABLE AT THE ISSUERS’ OPTION PRIOR TO
JUNE 15, 2010.  THEREAFTER, THE NOTES WILL BE SUBJECT TO REDEMPTION AT THE
OPTION OF THE ISSUERS, IN WHOLE OR IN PART, UPON NOT LESS THAN 30 NOR MORE THAN
60 DAYS’ NOTICE, AT THE REDEMPTION PRICES (EXPRESSED AS PERCENTAGES OF PRINCIPAL
AMOUNT) SET FORTH

 

43

--------------------------------------------------------------------------------


 


BELOW, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON TO THE APPLICABLE
REDEMPTION DATE, IF REDEEMED DURING THE 12-MONTH PERIOD BEGINNING ON JUNE 15 OF
THE YEARS INDICATED BELOW:


 

Year

 

Percentage

 

 

 

 

 

2010

 

103.188

%

2011

 

102.125

%

2012

 

101.063

%

2013 and thereafter

 

100.000

%

 


(B)                                 NOTWITHSTANDING THE FOREGOING, AT ANY TIME
AND FROM TIME TO TIME PRIOR TO JUNE 15, 2008, THE COMPANY MAY REDEEM UP TO 35%
OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES OUTSTANDING AT A REDEMPTION PRICE
EQUAL TO 106.375% OF THE PRINCIPAL AMOUNT THEREOF ON THE REDEMPTION DATE,
TOGETHER WITH ACCRUED AND UNPAID INTEREST TO SUCH REDEMPTION DATE, WITH THE NET
CASH PROCEEDS OF ONE OR MORE PUBLIC OR PRIVATE SALES OF EQUITY INTERESTS (OTHER
THAN DISQUALIFIED STOCK) OF THE COMPANY (INCLUDING SALES TO OR CAPITAL
CONTRIBUTIONS FROM PARENT, REGARDLESS OF WHETHER PARENT OBTAINS SUCH FUNDS FROM
AN OFFERING OF ITS EQUITY INTERESTS, THE INCURRENCE OF INDEBTEDNESS OR
OTHERWISE), OTHER THAN PROCEEDS FROM A SALE TO THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY OR ANY EMPLOYEE BENEFIT PLAN IN WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES PARTICIPATES; PROVIDED THAT:  (I) AT LEAST 65% IN AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES ORIGINALLY ISSUED REMAIN OUTSTANDING IMMEDIATELY
AFTER THE OCCURRENCE OF SUCH REDEMPTION; AND (II) THE SALE OF SUCH EQUITY
INTERESTS IS MADE IN COMPLIANCE WITH THE TERMS HEREOF.


 


(C)                                  IN ADDITION, AT ANY TIME AND FROM TIME TO
TIME PRIOR TO JUNE 15, 2010, THE ISSUERS MAY REDEEM ALL OR ANY PORTION OF THE
NOTES OUTSTANDING AT A REDEMPTION PRICE EQUAL TO (I) 100% OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES TO BE REDEEMED, TOGETHER WITH ACCRUED AND UNPAID
INTEREST TO SUCH REDEMPTION DATE, PLUS (II) THE MAKE WHOLE AMOUNT.


 


SECTION 3.08.                                         EXCESS PROCEEDS OFFER.


 


(A)                                  WHEN THE CUMULATIVE AMOUNT OF EXCESS
PROCEEDS THAT HAVE NOT BEEN APPLIED IN ACCORDANCE WITH SECTION 4.10 EXCEEDS
$100.0 MILLION, THE COMPANY SHALL MAKE AN OFFER TO ALL HOLDERS OF THE NOTES (AN
“EXCESS PROCEEDS OFFER”) TO PURCHASE THE MAXIMUM PRINCIPAL AMOUNT OF NOTES THAT
MAY BE PURCHASED OUT OF SUCH EXCESS PROCEEDS AT AN OFFER PRICE IN CASH IN AN
AMOUNT EQUAL TO 100% OF THE PRINCIPAL AMOUNT THEREOF, TOGETHER WITH ACCRUED AND
UNPAID INTEREST TO THE DATE FIXED FOR THE CLOSING OF SUCH OFFER IN ACCORDANCE
WITH THE PROCEDURES SET FORTH HEREIN.  TO THE EXTENT THE COMPANY OR A RESTRICTED
SUBSIDIARY IS REQUIRED UNDER THE TERMS OF INDEBTEDNESS OF THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY WHICH IS RANKED EQUALLY WITH THE NOTES WITH ANY PROCEEDS
WHICH CONSTITUTE EXCESS PROCEEDS UNDER THIS INDENTURE, THE COMPANY SHALL MAKE A
PRO RATA OFFER TO THE HOLDERS OF ALL OTHER PARI PASSU INDEBTEDNESS (INCLUDING
THE NOTES) WITH SUCH PROCEEDS.  IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES AND
OTHER PARI PASSU INDEBTEDNESS SURRENDERED BY HOLDERS THEREOF EXCEEDS THE AMOUNT
OF SUCH EXCESS PROCEEDS, THE TRUSTEE SHALL SELECT THE NOTES AND OTHER PARI PASSU
INDEBTEDNESS TO BE PURCHASED ON A PRO RATA BASIS.


 


(B)                                 THE EXCESS PROCEEDS OFFER SHALL REMAIN OPEN
FOR A PERIOD OF 20 BUSINESS DAYS FOLLOWING ITS COMMENCEMENT AND NO LONGER,
EXCEPT TO THE EXTENT THAT A LONGER PERIOD IS REQUIRED BY APPLICABLE LAW (THE
“OFFER PERIOD”).  NO LATER THAN FIVE BUSINESS DAYS AFTER THE TERMINATION OF

 

44

--------------------------------------------------------------------------------


 


THE OFFER PERIOD (THE “PURCHASE DATE”), THE COMPANY SHALL PURCHASE THE MAXIMUM
PRINCIPAL AMOUNT OF NOTES THAT MAY BE PURCHASED WITH SUCH EXCESS PROCEEDS (WHICH
MAXIMUM PRINCIPAL AMOUNT OF NOTES SHALL BE THE “OFFER AMOUNT”) OR, IF LESS THAN
THE OFFER AMOUNT HAS BEEN TENDERED, ALL NOTES TENDERED IN RESPONSE TO THE EXCESS
PROCEEDS OFFER.


 


(C)                                  IF THE PURCHASE DATE IS ON OR AFTER AN
INTEREST RECORD DATE AND ON OR BEFORE THE RELATED INTEREST PAYMENT DATE, ANY
ACCRUED INTEREST SHALL BE PAID TO THE PERSON IN WHOSE NAME A NOTE IS REGISTERED
AT THE CLOSE OF BUSINESS ON SUCH RECORD DATE, AND NO ADDITIONAL INTEREST SHALL
BE PAYABLE TO HOLDERS WHO TENDER NOTES PURSUANT TO THE EXCESS PROCEEDS OFFER.


 


(D)                                 UPON THE COMMENCEMENT OF ANY EXCESS PROCEEDS
OFFER, THE COMPANY SHALL SEND, BY FIRST CLASS MAIL, A NOTICE TO EACH OF THE
HOLDERS OF THE NOTES, WITH A COPY TO THE TRUSTEE.  THE NOTICE SHALL CONTAIN ALL
INSTRUCTIONS AND MATERIALS NECESSARY TO ENABLE SUCH HOLDERS TO TENDER NOTES
PURSUANT TO THE EXCESS PROCEEDS OFFER.  THE NOTICE, WHICH SHALL GOVERN THE TERMS
OF THE EXCESS PROCEEDS OFFER, SHALL STATE:


 

(I)                  THAT THE EXCESS PROCEEDS OFFER IS BEING MADE PURSUANT TO
THIS SECTION 3.08 AND THE LENGTH OF TIME THE EXCESS PROCEEDS OFFER SHALL REMAIN
OPEN;

 

(II)               THE OFFER AMOUNT, THE PURCHASE PRICE AND THE PURCHASE DATE;

 

(III)            THAT ANY NOTE NOT TENDERED OR ACCEPTED FOR PAYMENT SHALL
CONTINUE TO ACCRUE INTEREST;

 

(IV)           THAT ANY NOTE ACCEPTED FOR PAYMENT PURSUANT TO THE EXCESS
PROCEEDS OFFER SHALL CEASE TO ACCRUE INTEREST AFTER THE PURCHASE DATE;

 

(V)              THAT HOLDERS ELECTING TO HAVE A NOTE PURCHASED PURSUANT TO ANY
EXCESS PROCEEDS OFFER SHALL BE REQUIRED TO SURRENDER THE NOTE, WITH THE FORM
ENTITLED “OPTION OF HOLDER TO ELECT PURCHASE” ON THE REVERSE OF THE NOTE
COMPLETED, TO THE COMPANY, A DEPOSITARY, IF APPOINTED BY THE COMPANY, OR A
PAYING AGENT AT THE ADDRESS SPECIFIED IN THE NOTICE AT LEAST THREE BUSINESS DAYS
BEFORE THE PURCHASE DATE;

 

(VI)           THAT HOLDERS SHALL BE ENTITLED TO WITHDRAW THEIR ELECTION IF THE
COMPANY, DEPOSITARY OR PAYING AGENT, AS THE CASE MAY BE, RECEIVES, NOT LATER
THAN THE EXPIRATION OF THE OFFER PERIOD, A TELEGRAM, TELEX, FACSIMILE
TRANSMISSION OR LETTER SETTING FORTH THE NAME OF THE HOLDER, THE PRINCIPAL
AMOUNT OF THE NOTE THE HOLDER DELIVERED FOR PURCHASE AND A STATEMENT THAT SUCH
HOLDER IS UNCONDITIONALLY WITHDRAWING HIS ELECTION TO HAVE THE NOTE PURCHASED;

 

(VII)        THAT, IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES SURRENDERED BY
HOLDERS EXCEEDS THE OFFER AMOUNT, THE COMPANY SHALL SELECT THE NOTES TO BE
PURCHASED ON A PRO RATA BASIS (WITH SUCH ADJUSTMENTS AS MAY BE DEEMED
APPROPRIATE BY THE COMPANY SO THAT ONLY NOTES IN DENOMINATIONS OF $1,000, OR
INTEGRAL MULTIPLES THEREOF, SHALL BE PURCHASED); AND

 

(VIII)     THAT HOLDERS WHOSE NOTES WERE PURCHASED ONLY IN PART SHALL BE ISSUED
NEW NOTES EQUAL IN PRINCIPAL AMOUNT TO THE UNPURCHASED PORTION OF THE NOTES
SURRENDERED.

 

45

--------------------------------------------------------------------------------


 


(E)                                  ON OR BEFORE THE PURCHASE DATE, THE COMPANY
SHALL, TO THE EXTENT LAWFUL, ACCEPT FOR PAYMENT, ON A PRO RATA BASIS TO THE
EXTENT NECESSARY, THE OFFER AMOUNT OF NOTES OR PORTIONS THEREOF TENDERED
PURSUANT TO THE EXCESS PROCEEDS OFFER, OR IF LESS THAN THE OFFER AMOUNT HAS BEEN
TENDERED, ALL NOTES OR PORTION THEREOF TENDERED, AND DELIVER TO THE TRUSTEE AN
OFFICERS’ CERTIFICATE STATING THAT SUCH NOTES OR PORTIONS THEREOF WERE ACCEPTED
FOR PAYMENT BY THE COMPANY IN ACCORDANCE WITH THE TERMS OF THIS SECTION 3.08. 
THE COMPANY, DEPOSITARY OR PAYING AGENT, AS THE CASE MAY BE, SHALL PROMPTLY (BUT
IN ANY CASE NOT LATER THAN FIVE DAYS AFTER THE PURCHASE DATE) MAIL OR DELIVER TO
EACH TENDERING HOLDER AN AMOUNT EQUAL TO THE PURCHASE PRICE OF THE NOTE TENDERED
BY SUCH HOLDER AND ACCEPTED BY THE COMPANY FOR PURCHASE, AND THE COMPANY SHALL
PROMPTLY ISSUE A NEW NOTE, AND THE TRUSTEE SHALL AUTHENTICATE AND MAIL OR
DELIVER SUCH NEW NOTE, TO SUCH HOLDER EQUAL IN PRINCIPAL AMOUNT TO ANY
UNPURCHASED PORTION OF THE NOTE SURRENDERED.  ANY NOTE NOT SO ACCEPTED SHALL BE
PROMPTLY MAILED OR DELIVERED BY THE COMPANY TO THE HOLDER THEREOF.  THE COMPANY
SHALL PUBLICLY ANNOUNCE THE RESULTS OF THE EXCESS PROCEEDS OFFER ON THE PURCHASE
DATE.  TO THE EXTENT THAT THE AGGREGATE PRINCIPAL AMOUNT OF NOTES TENDERED
PURSUANT TO AN EXCESS PROCEEDS OFFER IS LESS THAN THE AMOUNT OF SUCH EXCESS
PROCEEDS, THE COMPANY MAY USE ANY REMAINING EXCESS PROCEEDS FOR GENERAL
CORPORATE PURPOSES IN COMPLIANCE WITH THE PROVISIONS HEREOF.  UPON COMPLETION OF
AN EXCESS PROCEEDS OFFER, THE AMOUNT OF EXCESS PROCEEDS SHALL BE RESET AT ZERO.


 


(F)                                    OTHER THAN AS SPECIFICALLY PROVIDED IN
THIS SECTION 3.08, ANY PURCHASE PURSUANT TO THIS SECTION 3.08 SHALL BE MADE
PURSUANT TO THE PROVISIONS OF SECTIONS 3.01 THROUGH 3.06 HEREOF.


 


ARTICLE 4


 


COVENANTS


 


SECTION 4.01.                                         PAYMENT OF NOTES.


 


(A)                                  THE ISSUERS SHALL PAY OR CAUSE TO BE PAID
THE PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE NOTES ON THE DATES AND IN
THE MANNER PROVIDED IN THE NOTES.  PRINCIPAL, PREMIUM, IF ANY, AND INTEREST
SHALL BE CONSIDERED PAID ON THE DATE DUE IF THE PAYING AGENT, IF OTHER THAN
EITHER ISSUER, HOLDS AS OF 10:00 A.M. EASTERN TIME ON THE DUE DATE MONEY
DEPOSITED BY OR ON BEHALF OF THE ISSUERS IN IMMEDIATELY AVAILABLE FUNDS AND
DESIGNATED FOR AND SUFFICIENT TO PAY ALL PRINCIPAL, PREMIUM, IF ANY, AND
INTEREST THEN DUE.


 


(B)                                 THE ISSUERS SHALL PAY INTEREST (INCLUDING
POST-PETITION INTEREST IN ANY PROCEEDING UNDER ANY BANKRUPTCY LAW) ON OVERDUE
PRINCIPAL AT THE RATE EQUAL TO THE THEN APPLICABLE INTEREST RATE ON THE NOTES TO
THE EXTENT LAWFUL; THEY SHALL PAY INTEREST (INCLUDING POST-PETITION INTEREST IN
ANY PROCEEDING UNDER ANY BANKRUPTCY LAW) ON OVERDUE INSTALLMENTS OF INTEREST
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIOD) AT THE SAME RATE TO THE EXTENT
LAWFUL.


 


SECTION 4.02.                                         MAINTENANCE OF OFFICE OR
AGENCY.


 


(A)                                  THE ISSUERS SHALL MAINTAIN AN OFFICE OR
AGENCY (WHICH MAY BE AN OFFICE OF THE TRUSTEE OR AN AFFILIATE OF THE TRUSTEE,
REGISTRAR OR CO-REGISTRAR) WHERE NOTES MAY BE SURRENDERED FOR REGISTRATION OF
TRANSFER OR EXCHANGE AND WHERE NOTICES AND DEMANDS TO OR UPON THE ISSUERS IN

 

46

--------------------------------------------------------------------------------


 


RESPECT OF THE NOTES AND THIS INDENTURE MAY BE SERVED.  THE ISSUERS SHALL GIVE
PROMPT WRITTEN NOTICE TO THE TRUSTEE OF THE LOCATION, AND ANY CHANGE IN THE
LOCATION, OF SUCH OFFICE OR AGENCY.  IF AT ANY TIME THE ISSUERS SHALL FAIL TO
MAINTAIN ANY SUCH REQUIRED OFFICE OR AGENCY OR SHALL FAIL TO FURNISH THE TRUSTEE
WITH THE ADDRESS THEREOF, SUCH PRESENTATIONS, SURRENDERS, NOTICES AND DEMANDS
MAY BE MADE OR SERVED AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE.


 


(B)                                 THE ISSUERS MAY ALSO FROM TIME TO TIME
DESIGNATE ONE OR MORE OTHER OFFICES OR AGENCIES WHERE THE NOTES MAY BE PRESENTED
OR SURRENDERED FOR ANY OR ALL SUCH PURPOSES AND MAY FROM TIME TO TIME RESCIND
SUCH DESIGNATIONS; PROVIDED, HOWEVER, THAT NO SUCH DESIGNATION OR RESCISSION
SHALL IN ANY MANNER RELIEVE THE ISSUERS OF THEIR OBLIGATION TO MAINTAIN AN
OFFICE OR AGENCY FOR SUCH PURPOSES.  THE ISSUERS SHALL GIVE PROMPT WRITTEN
NOTICE TO THE TRUSTEE OF ANY SUCH DESIGNATION OR RESCISSION AND OF ANY CHANGE IN
THE LOCATION OF ANY SUCH OTHER OFFICE OR AGENCY.


 


(C)                                  THE ISSUERS HEREBY DESIGNATE THE CORPORATE
TRUST OFFICE OF THE TRUSTEE AS ONE SUCH OFFICE OR AGENCY OF THE ISSUERS IN
ACCORDANCE WITH SECTION 2.03 HEREOF.


 


SECTION 4.03.                                         REPORTS.


 


(A)                                  WHETHER OR NOT REQUIRED BY THE RULES AND
REGULATIONS OF THE SEC, SO LONG AS ANY NOTES ARE OUTSTANDING, THE ISSUERS SHALL
FURNISH TO THE HOLDERS OF NOTES ALL QUARTERLY AND ANNUAL FINANCIAL INFORMATION
THAT WOULD BE REQUIRED TO BE CONTAINED IN A FILING WITH THE SEC ON FORMS 10-Q
AND 10-K IF THE ISSUERS WERE REQUIRED TO FILE SUCH FORMS, INCLUDING A
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS” AND, WITH RESPECT TO THE ANNUAL INFORMATION ONLY, A REPORT THEREON
BY THE CERTIFIED PUBLIC ACCOUNTANTS OF THE ISSUERS; PROVIDED, HOWEVER, THAT TO
THE EXTENT SUCH REPORTS ARE FILED WITH THE SEC AND PUBLICLY AVAILABLE, NO
ADDITIONAL COPIES NEED BE PROVIDED TO HOLDERS OF THE NOTES OR THE TRUSTEE.  THE
ISSUERS SHALL ALSO COMPLY WITH THE PROVISIONS OF TIA §314(A).


 


(B)                                 THE ISSUERS SHALL PROVIDE THE TRUSTEE WITH A
SUFFICIENT NUMBER OF COPIES OF ALL REPORTS AND OTHER DOCUMENTS AND INFORMATION
THAT THE TRUSTEE MAY BE REQUIRED TO DELIVER TO THE HOLDERS OF THE NOTES UNDER
THIS SECTION 4.03.


 


SECTION 4.04.                                         COMPLIANCE CERTIFICATE.


 


(A)                                  THE ISSUERS SHALL DELIVER TO THE TRUSTEE,
WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR, AN OFFICERS’ CERTIFICATE OF
THE ISSUERS STATING THAT A REVIEW OF THE ACTIVITIES OF THE COMPANY AND ITS
SUBSIDIARIES DURING THE PRECEDING FISCAL YEAR HAS BEEN MADE UNDER THE
SUPERVISION OF THE SIGNING OFFICERS WITH A VIEW TO DETERMINING WHETHER THE
ISSUERS AND GUARANTORS HAVE KEPT, OBSERVED, PERFORMED AND FULFILLED THEIR
OBLIGATIONS UNDER THIS INDENTURE AND FURTHER STATING, AS TO EACH SUCH OFFICER
SIGNING SUCH CERTIFICATE, THAT TO THE BEST OF HIS OR HER KNOWLEDGE EACH SUCH
ENTITY HAS KEPT, OBSERVED, PERFORMED AND FULFILLED EACH AND EVERY COVENANT
CONTAINED IN THIS INDENTURE AND IS NOT IN DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, PROVISIONS AND CONDITIONS HEREOF, INCLUDING,
WITHOUT LIMITATION, A DEFAULT IN THE PERFORMANCE OR BREACH OF SECTION 4.07,
SECTION 4.09, SECTION 4.10 OR SECTION 4.15 HEREOF (OR, IF A DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED, DESCRIBING ALL SUCH DEFAULTS OR EVENTS OF DEFAULT
OF WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION EACH IS TAKING OR PROPOSES
TO TAKE WITH RESPECT THERETO) AND THAT TO THE BEST OF HIS OR HER KNOWLEDGE NO
EVENT HAS OCCURRED AND REMAINS IN EXISTENCE BY REASON OF

 

47

--------------------------------------------------------------------------------


 


WHICH PAYMENTS ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST, IF ANY, ON THE NOTES
IS PROHIBITED OR IF SUCH EVENT HAS OCCURRED, A DESCRIPTION OF THE EVENT AND WHAT
ACTION EACH IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO.


 


(B)                                 THE ISSUERS SHALL, SO LONG AS ANY OF THE
NOTES ARE OUTSTANDING, DELIVER TO THE TRUSTEE, FORTHWITH UPON ANY OFFICER
BECOMING AWARE OF (I) ANY DEFAULT OR EVENT OF DEFAULT, OR (II) ANY DEFAULT UNDER
ANY INDEBTEDNESS REFERRED TO IN SECTION 6.01(F) OR (G) HEREOF, AN OFFICERS’
CERTIFICATE OF THE ISSUERS SPECIFYING SUCH DEFAULT, EVENT OF DEFAULT OR DEFAULT
AND WHAT ACTION THE ISSUERS OR ANY OF THEIR AFFILIATES ARE TAKING OR PROPOSE TO
TAKE WITH RESPECT THERETO.


 


SECTION 4.05.                                         TAXES.


 

The Issuers shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except as
contested in good faith and by appropriate proceedings or where the failure to
effect such payment is not adverse in any material respect to the Holders of the
Notes.

 


SECTION 4.06.                                         STAY, EXTENSION AND USURY
LAWS.


 

The Issuers covenant (to the extent that they may lawfully do so) that they
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance hereof; and the Issuers (to the extent that they may lawfully do
so) hereby expressly waive all benefit or advantage of any such law, and
covenant that they shall not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.

 


SECTION 4.07.                                         LIMITATION ON RESTRICTED
PAYMENTS.


 


(A)                                  NEITHER THE COMPANY NOR ANY OF ITS
RESTRICTED SUBSIDIARIES MAY, DIRECTLY OR INDIRECTLY:


 

(I)                  DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON
ACCOUNT OF ANY EQUITY INTERESTS OF THE COMPANY OTHER THAN DIVIDENDS OR
DISTRIBUTIONS PAYABLE IN EQUITY INTERESTS (OTHER THAN DISQUALIFIED STOCK) OF THE
COMPANY;

 

(II)               PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE ANY
EQUITY INTERESTS OF PARENT, THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES,
OTHER THAN ANY SUCH EQUITY INTERESTS OWNED BY THE COMPANY OR BY ANY WHOLLY OWNED
RESTRICTED SUBSIDIARY;

 

(III)            DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON ACCOUNT
OF ANY EQUITY INTERESTS OF ANY RESTRICTED SUBSIDIARY, OTHER THAN:

 

(A)                              to the Company or any Wholly Owned Restricted
Subsidiary; or

 

48

--------------------------------------------------------------------------------


 

(B)                                to all Holders of any class or series of
Equity Interests of such Restricted Subsidiary on a pro rata basis; provided
that in the case of this clause (B), such dividends or distributions may not be
in the form of Indebtedness or Disqualified Stock; or

 

(IV)                              MAKE ANY RESTRICTED INVESTMENT.

 

(all such prohibited payments and other actions set forth in clauses (i) through
(iv) being collectively referred to as “Restricted Payments”), unless, at the
time of such Restricted Payment:

 

(1)                                  no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof;

 

(2)                                  after giving effect to the incurrence of
any Indebtedness the net proceeds of which are used to finance such Restricted
Payment, the Indebtedness to Cash Flow Ratio of the Company would not have
exceeded 8.0 to 1; and

 

(3)                                  such Restricted Payment, together with the
aggregate of all other Restricted Payments made by the Company after the Issue
Date, is less than the sum of:

 

(A)                              THE DIFFERENCE OF:

 

(x)                                   cumulative Consolidated Cash Flow of the
Company determined at the time of such Restricted Payment (or, in case such
Consolidated Cash Flow shall be a deficit, minus 100% of such deficit); minus

 

(y)                                 120% of Consolidated Interest Expense of the
Company,

 

each as determined for the period (taken as one accounting period) from
March 31, 2005 to the end of the Company’s most recently ended fiscal quarter
for which internal financial statements are available at the time of such
Restricted Payment; plus

 

(B)                                AN AMOUNT EQUAL TO 100% OF THE AGGREGATE NET
CASH PROCEEDS AND THE FAIR MARKET VALUE OF ANY PROPERTY OR ASSETS RECEIVED BY
THE COMPANY EITHER FROM CAPITAL CONTRIBUTIONS, OR FROM THE ISSUE OR SALE
(INCLUDING AN ISSUE OR SALE TO PARENT OR ANY OF ITS SUBSIDIARIES (OTHER THAN THE
COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES)) OF EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF THE COMPANY (OTHER THAN EQUITY INTERESTS SOLD TO ANY OF
THE COMPANY’S SUBSIDIARIES), SINCE MARCH 31, 2005, BUT, EXCLUDING THE APRIL 13,
2005 CAPITAL CONTRIBUTION FROM PARENT USED ON MAY 19, 2005 TO REDEEM A PORTION
OF THE EXISTING NOTES; PLUS

 

(C)                                IF ANY UNRESTRICTED SUBSIDIARY IS DESIGNATED
BY THE COMPANY AS A RESTRICTED SUBSIDIARY, AN AMOUNT EQUAL TO THE FAIR MARKET
VALUE OF THE NET INVESTMENT BY THE COMPANY OR A RESTRICTED SUBSIDIARY IN SUCH
SUBSIDIARY AT THE TIME OF SUCH DESIGNATION; PROVIDED, HOWEVER, THAT THE
FOREGOING AMOUNT SHALL NOT EXCEED THE AMOUNT OF THE INVESTMENTS MADE BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY IN ANY SUCH UNRESTRICTED SUBSIDIARY SINCE
MARCH 31, 2005; PLUS

 

49

--------------------------------------------------------------------------------


 

(D)                               100% OF ANY CASH DIVIDENDS AND OTHER CASH
DISTRIBUTIONS RECEIVED BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES FROM AN
UNRESTRICTED SUBSIDIARY SINCE MARCH 31, 2005 TO THE EXTENT NOT INCLUDED IN
CONSOLIDATED CASH FLOW; PLUS

 

(E)                                 TO THE EXTENT NOT INCLUDED IN CLAUSES
(A) THROUGH (D) ABOVE, AN AMOUNT EQUAL TO THE NET REDUCTION IN INVESTMENTS OF
THE COMPANY AND ITS RESTRICTED SUBSIDIARIES SINCE MARCH 31, 2005 RESULTING FROM
PAYMENTS IN CASH OF INTEREST ON INDEBTEDNESS, DIVIDENDS, OR REPAYMENT OF LOANS
OR ADVANCES, OR OTHER TRANSFERS OF PROPERTY, IN EACH CASE, TO THE COMPANY OR TO
A WHOLLY OWNED RESTRICTED SUBSIDIARY OR FROM THE NET CASH PROCEEDS FROM THE
SALE, CONVEYANCE OR OTHER DISPOSITION OF ANY SUCH INVESTMENT; PROVIDED, HOWEVER,
THAT THE FOREGOING AMOUNT SHALL NOT EXCEED, WITH RESPECT TO ANY PERSON IN WHOM
SUCH INVESTMENT WAS MADE, THE AMOUNT OF INVESTMENTS PREVIOUSLY MADE BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY IN SUCH PERSON WHICH WERE INCLUDED IN
COMPUTATIONS MADE PURSUANT TO THIS CLAUSE (3); PLUS

 

(F)                                 THE AMOUNT AVAILABLE AS OF MARCH 31, 2005
UNDER SECTION 4.07(A)(3) OF THE INDENTURE GOVERNING THE EXISTING NOTES.

 

Notwithstanding the foregoing clause (3), the Company may make any Restricted
Payment if after giving effect to the incurrence of any Indebtedness the net
proceeds of which are used to finance such Restricted Payment, the Company’s
Indebtedness to Cash Flow Ratio as of the Company’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment would not have exceeded 4.5 to 1.

 


(B)                                 THE FOREGOING PROVISIONS WILL NOT PROHIBIT
THE FOLLOWING (PROVIDED THAT WITH RESPECT TO CLAUSES (2), (4) AND (5) BELOW, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING):


 

(1)                THE PAYMENT OF ANY DIVIDEND OR DISTRIBUTION WITHIN 60 DAYS
AFTER THE DATE OF DECLARATION THEREOF, IF AT THE DATE OF DECLARATION SUCH
PAYMENT WOULD HAVE COMPLIED WITH THE PROVISIONS HEREOF;

 

(2)                THE REDEMPTION, REPURCHASE, RETIREMENT OR OTHER ACQUISITION
OF ANY EQUITY INTERESTS OF THE COMPANY IN EXCHANGE FOR, OR OUT OF THE NET
PROCEEDS OF THE SUBSTANTIALLY CONCURRENT CAPITAL CONTRIBUTION FROM PARENT OR
FROM THE SUBSTANTIALLY CONCURRENT ISSUE OR SALE (INCLUDING TO PARENT) OF, EQUITY
INTERESTS (OTHER THAN DISQUALIFIED STOCK) OF THE COMPANY (OTHER THAN EQUITY
INTERESTS ISSUED OR SOLD TO ANY SUBSIDIARY OF THE COMPANY);

 

(3)                INVESTMENTS IN A PERMITTED BUSINESS IN AN AMOUNT EQUAL TO
100% OF THE AGGREGATE NET PROCEEDS (WHETHER OR NOT IN CASH) RECEIVED BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY FROM CAPITAL CONTRIBUTIONS FROM PARENT OR
FROM THE SUBSTANTIALLY CONCURRENT ISSUE AND SALE (INCLUDING TO PARENT OR ANY OF
ITS SUBSIDIARIES OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) OF EQUITY
INTERESTS (OTHER THAN DISQUALIFIED STOCK) OF THE COMPANY (OTHER THAN EQUITY
INTERESTS ISSUED OR SOLD TO THE COMPANY’S SUBSIDIARIES) ON OR AFTER THE ISSUE
DATE TO THE EXTENT SUCH CAPITAL CONTRIBUTIONS ARE NOT INCLUDED IN THE
CALCULATION OF CONSOLIDATED NET WORTH FOR PURPOSES OF CLAUSE (4) BELOW; PLUS, TO
THE EXTENT NOT

 

50

--------------------------------------------------------------------------------


 

INCLUDED IN CONSOLIDATED CASH FLOW, AN AMOUNT EQUAL TO THE NET REDUCTION IN SUCH
INVESTMENTS RESULTING FROM PAYMENTS IN CASH OF INTEREST ON INDEBTEDNESS,
DIVIDENDS, OR REPAYMENT OF LOANS OR ADVANCES, OR OTHER TRANSFERS OF PROPERTY, IN
EACH CASE, TO THE COMPANY OR TO A RESTRICTED SUBSIDIARY OR FROM THE NET CASH
PROCEEDS FROM THE SALE, CONVEYANCE, OR OTHER DISPOSITION OF ANY SUCH INVESTMENT;
PROVIDED, HOWEVER, THAT THE FOREGOING AMOUNT SHALL NOT EXCEED, WITH RESPECT TO
ANY PERSON IN WHOM SUCH INVESTMENT WAS MADE, THE AMOUNT OF INVESTMENTS
PREVIOUSLY MADE BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY IN SUCH PERSON
PURSUANT TO THIS CLAUSE (3);

 

(4)                INVESTMENTS IN A PERMITTED BUSINESS (OTHER THAN PAYMENT OF A
DIVIDEND OR DISTRIBUTION TO PARENT WITHOUT CONSIDERATION) SO LONG AS AFTER
GIVING EFFECT TO SUCH INVESTMENT AND ALL OTHER INVESTMENTS MADE IN RELIANCE ON
THIS CLAUSE (4), THE AGGREGATE AMOUNT OF ALL INVESTMENTS MADE IN RELIANCE ON
THIS CLAUSE (4) SHALL NOT EXCEED THE GREATER OF (X) $500.0 MILLION AND (Y) 25%
OF THE COMPANY’S CONSOLIDATED NET WORTH AT THE TIME OF SUCH INVESTMENT;
PROVIDED, HOWEVER, THAT SOLELY FOR PURPOSES OF THIS CLAUSE (4), CALCULATIONS OF
CONSOLIDATED NET WORTH SHALL NOT INCLUDE CAPITAL CONTRIBUTIONS RECEIVED BY THE
COMPANY OR ANY WHOLLY OWNED RESTRICTED SUBSIDIARY AND APPLIED TO MAKE
INVESTMENTS PURSUANT TO CLAUSE (3) ABOVE;

 

(5)                INVESTMENTS MADE AS A RESULT OF THE RECEIPT OF NON-CASH
PROCEEDS FROM ASSET SALES MADE IN COMPLIANCE WITH SECTION 4.10;

 

(6)                SPECIFIED AFFILIATE PAYMENTS;

 

(7)                PURCHASES OF RECEIVABLES OR OTHER ASSETS PURSUANT TO A
RECEIVABLES REPURCHASE OBLIGATION IN CONNECTION WITH A QUALIFIED RECEIVABLES
TRANSACTION AND THE PAYMENT OR DISTRIBUTION OF RECEIVABLES FEES; AND

 

(8)                INVESTMENTS TO FUND THE FINANCING ACTIVITY OF A FINANCING
SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS IN AN AMOUNT NOT TO EXCEED, AS
OF THE DATE OF DETERMINATION, THE SUM OF (A) $100.0 MILLION, PLUS (B) 50% OF THE
AGGREGATE COST TO SUCH FINANCING SUBSIDIARY FOR CUSTOMER PREMISE AND RECEIVING
EQUIPMENT (INCLUDING DELIVERY AND INSTALLATION COSTS) PURCHASED BY SUCH
FINANCING SUBSIDIARY AND LEASED BY SUCH FINANCING SUBSIDIARY TO RETAIL CUSTOMERS
IN EXCESS OF 100,000 UNITS.

 


(C)                                  RESTRICTED PAYMENTS MADE PURSUANT TO THE
SECOND PARAGRAPH OF CLAUSE (A) AND PARAGRAPHS (B)(1), (2) AND (3) (BUT AS TO
CLAUSES (2) AND (3) ONLY TO THE EXTENT THAT NET PROCEEDS RECEIVED BY THE COMPANY
AS SET FORTH THEREIN WERE INCLUDED IN THE COMPUTATIONS MADE IN PARAGRAPH
(A)(3)(B)) SHALL BE INCLUDED AS RESTRICTED PAYMENTS IN ANY COMPUTATION MADE
PURSUANT TO PARAGRAPH (A)(3).  RESTRICTED PAYMENTS MADE PURSUANT TO PARAGRAPHS
(B)(2), (3), (4), (5), (6), (7) AND (8) (BUT AS TO CLAUSES (2) AND (3) ONLY TO
THE EXTENT THAT NET PROCEEDS RECEIVED BY THE COMPANY AS SET FORTH THEREIN WERE
NOT INCLUDED IN THE COMPUTATIONS MADE IN PARAGRAPH (A)(3)(B)) SHALL NOT BE
INCLUDED AS RESTRICTED PAYMENTS IN ANY COMPUTATION MADE PURSUANT TO PARAGRAPH
(A)(3).


 

If the Company or any Restricted Subsidiary makes an Investment that was
included in computations made pursuant to this Section 4.07 and the Person in
which such Investment was

 

51

--------------------------------------------------------------------------------


 

made subsequently becomes a Restricted Subsidiary, to the extent such Investment
resulted in a reduction in the amounts calculated under paragraph (a)(3) or
under any other provision of this Section 4.07, then such amount shall be
increased by the amount of such reduction.

 


SECTION 4.08.                                         LIMITATION ON DIVIDEND AND
OTHER PAYMENT RESTRICTIONS AFFECTING RESTRICTED SUBSIDIARIES.


 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to:

 


(A)                                  PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTION TO THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES ON ITS CAPITAL
STOCK OR WITH RESPECT TO ANY OTHER INTEREST OR PARTICIPATION IN, OR MEASURED BY,
ITS PROFITS, OR PAY ANY INDEBTEDNESS OWED TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


(B)                                 MAKE LOANS OR ADVANCES TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES; OR


 


(C)                                  TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO
THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES;


 

except for such encumbrances or restrictions existing under or by reason of:

 


(I)                                     EXISTING INDEBTEDNESS AND EXISTING
AGREEMENTS AS IN EFFECT ON THE ISSUE DATE;

 


(II)                                  APPLICABLE LAW OR REGULATION;

 


(III)                               ANY INSTRUMENT GOVERNING ACQUIRED DEBT AS IN
EFFECT AT THE TIME OF ACQUISITION (EXCEPT TO THE EXTENT SUCH INDEBTEDNESS WAS
INCURRED IN CONNECTION WITH, OR IN CONTEMPLATION OF, SUCH ACQUISITION), WHICH
ENCUMBRANCE OR RESTRICTION IS NOT APPLICABLE TO ANY PERSON, OR THE PROPERTIES OR
ASSETS OF ANY PERSON, OTHER THAN THE PERSON, OR THE PROPERTY OR ASSETS OF THE
PERSON, SO ACQUIRED;

 


(IV)                              BY REASON OF CUSTOMARY NONASSIGNMENT
PROVISIONS IN LEASES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICES;

 


(V)                                 REFINANCING INDEBTEDNESS; PROVIDED THAT THE
RESTRICTIONS CONTAINED IN THE AGREEMENTS GOVERNING SUCH REFINANCING INDEBTEDNESS
ARE NO MORE RESTRICTIVE THAN THOSE CONTAINED IN THE AGREEMENTS GOVERNING THE
INDEBTEDNESS BEING REFINANCED;

 


(VI)                              THIS INDENTURE AND THE NOTES (AND ANY EXCHANGE
NOTES ISSUED IN EXCHANGE THEREFOR);

 


(VII)                           THE SENIOR SECURED CREDIT FACILITY;

 


(VIII)                        PERMITTED LIENS;

 

52

--------------------------------------------------------------------------------


 


(IX)                                ANY AGREEMENT FOR THE SALE OF ANY SUBSIDIARY
OR ITS ASSETS THAT RESTRICTS DISTRIBUTIONS BY THAT SUBSIDIARY PENDING ITS SALE;
PROVIDED THAT DURING THE ENTIRE PERIOD IN WHICH SUCH ENCUMBRANCE OR RESTRICTION
IS EFFECTIVE, SUCH SALE (TOGETHER WITH ANY OTHER SALES PENDING) WOULD BE
PERMITTED UNDER THE TERMS OF THIS INDENTURE;

 


(X)                                   SECURED INDEBTEDNESS OTHERWISE PERMITTED
TO BE INCURRED BY THIS INDENTURE THAT LIMIT THE RIGHT OF THE DEBTOR TO DISPOSE
OF THE ASSETS SECURING SUCH INDEBTEDNESS;

 


(XI)                                CUSTOMARY PROVISIONS IN JOINT VENTURE
AGREEMENTS AND OTHER SIMILAR AGREEMENTS;

 


(XII)                             PURCHASE MONEY OBLIGATIONS FOR PROPERTY
ACQUIRED AND CAPITAL LEASE OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS THAT
IMPOSE RESTRICTIONS OF THE TYPE DESCRIBED IN SECTION 4.08(C) ON THE PROPERTY SO
ACQUIRED;

 


(XIII)                          NON-RECOURSE RECEIVABLES SUBSIDIARY INDEBTEDNESS
OR OTHER CONTRACTUAL REQUIREMENTS OF A RECEIVABLES SUBSIDIARY IN CONNECTION WITH
A QUALIFIED RECEIVABLES TRANSACTION; PROVIDED THAT SUCH RESTRICTIONS APPLY ONLY
TO SUCH RECEIVABLES SUBSIDIARY OR THE RECEIVABLES AND RELATED ASSETS DESCRIBED
IN THE DEFINITION OF QUALIFIED RECEIVABLES TRANSACTION WHICH ARE SUBJECT TO SUCH
QUALIFIED RECEIVABLES TRANSACTION; OR

 


(XIV)                         ANY AMENDMENTS, MODIFICATIONS, RESTATEMENTS,
RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR REFINANCINGS OF
THE CONTRACTS, INSTRUMENTS OR OBLIGATIONS REFERRED TO IN CLAUSES (I) THROUGH
(XIII) OF SECTION 4.08(C); PROVIDED THAT SUCH AMENDMENTS, MODIFICATIONS,
RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR
REFINANCINGS ARE, IN THE COMPANY’S GOOD FAITH JUDGMENT, NO MORE RESTRICTIVE AS A
WHOLE WITH RESPECT TO SUCH ENCUMBRANCES AND RESTRICTIONS THAN THOSE PRIOR TO
SUCH AMENDMENT, MODIFICATION, RESTATEMENT, RENEWAL, INCREASE, SUPPLEMENT,
REFUNDING, REPLACEMENT OR REFINANCING.

 


SECTION 4.09.                                         LIMITATION ON INCURRENCE
OF INDEBTEDNESS.


 


(A)                                  THE COMPANY SHALL NOT, AND SHALL NOT PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR,
ISSUE, ASSUME, GUARANTEE OR OTHERWISE BECOME DIRECTLY OR INDIRECTLY LIABLE WITH
RESPECT TO (COLLECTIVELY, “INCUR”) ANY INDEBTEDNESS (INCLUDING ACQUIRED DEBT);
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE COMPANY, DTV FINANCE
AND ANY GUARANTOR MAY INCUR INDEBTEDNESS (INCLUDING ACQUIRED DEBT), IF, AFTER
GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND THE APPLICATION OF THE
NET PROCEEDS THEREOF ON A PRO FORMA BASIS, EITHER (A) THE COMPANY’S INDEBTEDNESS
TO CASH FLOW RATIO WOULD NOT HAVE EXCEEDED 8.0 TO 1 OR (B) THE AGGREGATE AMOUNT
OF THE COMPANY’S INDEBTEDNESS AND THAT OF THE GUARANTORS WOULD NOT EXCEED $1,000
PER SUBSCRIBER.


 


(B)                                 THE FOREGOING LIMITATION WILL NOT APPLY TO
ANY OF THE FOLLOWING INCURRENCES OF INDEBTEDNESS:


 

(1)                                  INDEBTEDNESS REPRESENTED BY THE NOTES (AND
ANY EXCHANGE NOTES ISSUED IN EXCHANGE THEREFOR) AND THE GUARANTEES IN AN
AGGREGATE PRINCIPAL AMOUNT OF $1.0 BILLION;

 

53

--------------------------------------------------------------------------------


 

(2)                                  THE INCURRENCE BY THE COMPANY, DTV FINANCE
OR ANY GUARANTOR OF ACQUIRED SUBSCRIBER DEBT OF UP TO $1,750 PER ACQUIRED
SUBSCRIBER;

 

(3)                                  INDEBTEDNESS OF THE COMPANY, DTV FINANCE OR
ANY GUARANTOR UNDER THE SENIOR SECURED CREDIT FACILITY IN AN AGGREGATE PRINCIPAL
AMOUNT OF UP TO $2.5 BILLION AT ANY ONE TIME OUTSTANDING;

 

(4)                                  INDEBTEDNESS AMONG THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES; PROVIDED THAT IN ORDER TO BE SUBJECT TO THIS CLAUSE
(4), ANY SUCH INDEBTEDNESS OWED BY THE COMPANY OR A GUARANTOR TO ANY RESTRICTED
SUBSIDIARY THAT IS NOT A GUARANTOR, SHALL BE SUBORDINATED TO THE PRIOR PAYMENT
IN FULL OF THE NOTES AND THE GUARANTEES, AS APPLICABLE;

 

(5)                                  ACQUIRED DEBT (A) OF A PERSON INCURRED
PRIOR TO THE DATE UPON WHICH SUCH PERSON WAS ACQUIRED BY THE COMPANY OR ANY
RESTRICTED SUBSIDIARY; PROVIDED THAT AFTER GIVING PRO FORMA EFFECT TO SUCH
ACQUISITION AND INCURRENCE OF ACQUIRED DEBT THE COMPANY’S INDEBTEDNESS TO CASH
FLOW RATIO WOULD NOT HAVE EXCEEDED 8.0 TO 1; OR (B) OWED TO THE COMPANY OR ANY
OF ITS RESTRICTED SUBSIDIARIES;

 

(6)                                  EXISTING INDEBTEDNESS;

 

(7)                                  THE INCURRENCE OF PURCHASE MONEY
INDEBTEDNESS BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY IN AN AMOUNT NOT TO
EXCEED THE COST OF (A) CONSTRUCTION, ACQUISITION OR IMPROVEMENT OF ASSETS USED
IN A PERMITTED BUSINESS AND (B) ANY LAUNCH COSTS AND INSURANCE PREMIUMS RELATED
TO SUCH ASSETS;

 

(8)                                  HEDGING OBLIGATIONS OF THE COMPANY OR ANY
OF ITS RESTRICTED SUBSIDIARIES COVERING INDEBTEDNESS OF THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY; PROVIDED, HOWEVER, THAT SUCH HEDGING OBLIGATIONS ARE
ENTERED INTO FOR PURPOSES OF MANAGING INTEREST RATE EXPOSURE OF THE COMPANY AND
ITS RESTRICTED SUBSIDIARIES ON EXISTING INDEBTEDNESS OR OTHER INDEBTEDNESS
INCURRED IN ACCORDANCE WITH THIS INDENTURE AND NOT FOR SPECULATIVE PURPOSES;

 

(9)                                  FOREIGN CURRENCY OBLIGATIONS OF THE COMPANY
OR ANY OF ITS RESTRICTED SUBSIDIARIES ENTERED INTO TO MANAGE EXPOSURE OF THE
COMPANY AND ITS RESTRICTED SUBSIDIARIES TO FLUCTUATIONS IN CURRENCY VALUES AND
NOT FOR SPECULATIVE PURPOSES;

 

(10)                            INDEBTEDNESS OF THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES IN RESPECT OF PERFORMANCE BONDS OR LETTERS OF CREDIT OF
THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR SURETY BONDS PROVIDED BY THE COMPANY
OR ANY RESTRICTED SUBSIDIARY INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ON
ORDINARY BUSINESS TERMS IN CONNECTION WITH A PERMITTED BUSINESS;

 

(11)                            THE INCURRENCE BY THE COMPANY, DTV FINANCE OR
ANY GUARANTOR OF INDEBTEDNESS ISSUED IN EXCHANGE FOR, OR THE PROCEEDS OF WHICH
ARE USED TO EXTEND, REFINANCE, RENEW, REPLACE, SUBSTITUTE OR REFUND IN WHOLE OR
IN PART, INDEBTEDNESS REFERRED TO IN PARAGRAPH (A) OF THIS SECTION 4.09 OR IN
CLAUSES (B)(1), (2), (5), (6) OR (7) (“REFINANCING INDEBTEDNESS”); PROVIDED,
HOWEVER, THAT:

 

54

--------------------------------------------------------------------------------

 


 

(A)                              the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount and accrued interest of the
Indebtedness so exchanged, extended, refinanced, renewed, replaced, substituted
or refunded and any premiums payable and reasonable fees, expenses, commissions
and costs in connection therewith;

 

(B)                                the Refinancing Indebtedness shall have a
final maturity equal to or later than, and a Weighted Average Life to Maturity
equal to or greater than, the final maturity and Weighted Average Life to
Maturity, respectively, of the Indebtedness being exchanged, extended,
refinanced, renewed, replaced, substituted or refunded; and

 

(C)                                the Refinancing Indebtedness shall be
subordinated in right of payment to the Notes and the Guarantees, if at all, on
terms at least as favorable to the Holders of Notes as those contained in the
documentation governing the Indebtedness being exchanged, extended, refinanced,
renewed, replaced, substituted or refunded (a “Permitted Refinancing”);

 

(12)                            ADDITIONAL INDEBTEDNESS IN AN AGGREGATE
PRINCIPAL AMOUNT OF UP TO $500.0 MILLION AT ANY ONE TIME OUTSTANDING (WHICH
AMOUNT MAY, BUT NEED NOT BE, INCURRED IN WHOLE OR IN PART UNDER THE SENIOR
SECURED CREDIT FACILITY); [G110671KG05I001.GIF]

 

(13)                            THE GUARANTEE BY THE COMPANY OR ANY GUARANTOR OF
INDEBTEDNESS OF THE COMPANY OR A RESTRICTED SUBSIDIARY THAT WAS PERMITTED TO BE
INCURRED BY ANOTHER PROVISION OF THIS SECTION 4.09; AND

 

(14)                            NON-RECOURSE RECEIVABLES SUBSIDIARY INDEBTEDNESS
(AS DEFINED IN THE DEFINITION OF “RECEIVABLES SUBSIDIARY”) INCURRED BY ANY
RECEIVABLES SUBSIDIARY IN A QUALIFIED RECEIVABLES TRANSACTION.

 


(C)                                  FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THIS SECTION 4.09, (1) THE OUTSTANDING PRINCIPAL AMOUNT OF ANY ITEM OF
INDEBTEDNESS SHALL BE COUNTED ONLY ONCE, AND ANY OBLIGATION ARISING UNDER ANY
GUARANTEE, LIEN, LETTER OF CREDIT OR SIMILAR INSTRUMENT SUPPORTING SUCH
INDEBTEDNESS INCURRED IN COMPLIANCE WITH THIS SECTION 4.09 SHALL BE DISREGARDED,
AND (2) IF AN ITEM OF INDEBTEDNESS MEETS THE CRITERIA OF MORE THAN ONE OF THE
CATEGORIES DESCRIBED IN CLAUSES (B)(1) THROUGH (14) ABOVE OR IS PERMITTED TO BE
INCURRED PURSUANT TO PARAGRAPH (A) OF THIS SECTION 4.09 AND ALSO MEETS THE
CRITERIA OF ONE OR MORE OF THE CATEGORIES DESCRIBED IN PARAGRAPHS (B)(1) THROUGH
(14), THE COMPANY SHALL, IN ITS SOLE DISCRETION, CLASSIFY SUCH ITEM OF
INDEBTEDNESS IN ANY MANNER THAT COMPLIES WITH THIS SECTION 4.09 AND MAY FROM
TIME TO TIME RECLASSIFY SUCH ITEM OF INDEBTEDNESS IN ANY MANNER IN WHICH SUCH
ITEM COULD BE INCURRED AT THE TIME OF SUCH RECLASSIFICATION; PROVIDED THAT
INDEBTEDNESS OUTSTANDING UNDER THE SENIOR SECURED CREDIT FACILITY ON THE ISSUE
DATE SHALL BE DEEMED TO BE OUTSTANDING UNDER PARAGRAPH (B)(3) AND MAY NOT BE
RECLASSIFIED.


 


(D)                                 ACCRUAL OF INTEREST, THE ACCRETION OF
ORIGINAL ISSUE DISCOUNT AND THE PAYMENT OF INTEREST IN THE FORM OF ADDITIONAL
INDEBTEDNESS OF THE SAME CLASS SHALL NOT BE DEEMED TO BE AN INCURRENCE OF
INDEBTEDNESS FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 4.09.  ANY
INCREASE IN THE AMOUNT OF INDEBTEDNESS SOLELY BY REASON OF CURRENCY FLUCTUATIONS
SHALL NOT BE

 

55

--------------------------------------------------------------------------------


 


DEEMED TO BE AN INCURRENCE OF INDEBTEDNESS FOR PURPOSES OF DETERMINING
COMPLIANCE WITH THIS SECTION 4.09.  A CHANGE IN GAAP THAT RESULTS IN AN
OBLIGATION EXISTING AT THE TIME OF SUCH CHANGE, NOT PREVIOUSLY CLASSIFIED AS
INDEBTEDNESS, BECOMING INDEBTEDNESS WILL NOT BE DEEMED TO BE AN INCURRENCE OF
INDEBTEDNESS FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 4.09.


 


(E)                                  NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL NOT, AND SHALL NOT PERMIT ANY GUARANTOR TO, DIRECTLY OR INDIRECTLY, INCUR
ANY INDEBTEDNESS THAT PURPORTS TO BE BY ITS TERMS (OR BY THE TERMS OF ANY
AGREEMENT OR INSTRUMENT GOVERNING SUCH INDEBTEDNESS) SUBORDINATED TO ANY OTHER
INDEBTEDNESS OF THE COMPANY OR OF SUCH GUARANTOR, AS THE CASE MAY BE, UNLESS
SUCH INDEBTEDNESS IS ALSO BY ITS TERMS (OR BY THE TERMS OF THE AGREEMENT OR
INSTRUMENT GOVERNING SUCH INDEBTEDNESS) MADE EXPRESSLY SUBORDINATED TO THE NOTES
OR THE GUARANTEE OF SUCH GUARANTOR, AS APPLICABLE, TO AT LEAST THE SAME EXTENT
AS SUCH INDEBTEDNESS IS SUBORDINATED TO SUCH OTHER INDEBTEDNESS OF THE COMPANY
OR SUCH GUARANTOR, AS APPLICABLE.  INDEBTEDNESS SHALL NOT BE DEEMED TO BE
SUBORDINATED SOLELY BY VIRTUE OF BEING UNSECURED.


 


SECTION 4.10.                                         LIMITATION ON ASSET SALES.


 

If the Company or any Restricted Subsidiary, in a single transaction or a series
of related transactions,

 

(a)                                  sells, leases (in a manner that has the
effect of a disposition), conveys or otherwise disposes of any of the Company’s
or any Restricted Subsidiary’s assets (including by way of a sale-and-leaseback
transaction), other than:

 

(1)                                  SALES OR OTHER DISPOSITIONS OF ASSETS IN
THE ORDINARY COURSE OF BUSINESS;

 

(2)                                  SALES OR OTHER DISPOSITIONS TO THE COMPANY
OR A RESTRICTED SUBSIDIARY BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY;

 

(3)                                  SALES OR OTHER DISPOSITIONS OF RIGHTS TO
CONSTRUCT OR LAUNCH SATELLITES;

 

(4)                                  ANY TRANSFER OR OTHER DISPOSITION OF
ACCOUNTS RECEIVABLE AND RELATED ASSETS (INCLUDING CONTRACT RIGHTS) OF THE TYPE
SPECIFIED IN THE DEFINITION OF “QUALIFIED RECEIVABLES TRANSACTION” OR A
FRACTIONAL UNDIVIDED INTEREST THEREIN, BY A RECEIVABLES SUBSIDIARY IN A
QUALIFIED RECEIVABLES TRANSACTION; AND

 

(5)                                  SALES, CONVEYANCES OR OTHER DISPOSITIONS OF
ACCOUNTS RECEIVABLE AND RELATED ASSETS (INCLUDING CONTRACT RIGHTS) OF THE TYPE
SPECIFIED IN THE DEFINITION OF “QUALIFIED RECEIVABLES TRANSACTION,” TO A
RECEIVABLES SUBSIDIARY PURSUANT TO A QUALIFIED RECEIVABLES TRANSACTION FOR THE
FAIR MARKET VALUE THEREOF;

 

56

--------------------------------------------------------------------------------


 

provided that the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets shall be governed by the provisions of
Section 5.01; or

 


(B)                                 ISSUES OR SELLS EQUITY INTERESTS OF ANY
RESTRICTED SUBSIDIARY,


 

in either case, which assets or Equity Interests: (1) have a fair market value
in excess of $100.0 million (as determined in good faith by the Board of
Directors of the Company evidenced by a resolution of the Board of Directors of
the Company and set forth in an Officers’ Certificate delivered to the Trustee);
or (2) are sold or otherwise disposed of for Net Proceeds in excess of $100.0
million (each of the foregoing, an “Asset Sale”), then:

 

(A)                              the Company or such Restricted Subsidiary, as
the case may be, must receive consideration at the time of such Asset Sale at
least equal to the fair market value of the assets sold or otherwise disposed of
(as determined in good faith by the Board of Directors of the Company evidenced
by a resolution of the Board of Directors of the Company and set forth in an
Officers’ Certificate delivered to the Trustee not later than ten Business Days
following a request from the Trustee, which certificate shall cover each Asset
Sale made in the six months preceding the date of the request, as the case may
be); and

 

(B)                                at least 75% of the consideration therefor
received by the Company or such Restricted Subsidiary, as the case may be, must
be in the form of:

 

(x)                                   cash, Cash Equivalents or Marketable
Securities;

 

(y)                                 any asset which is promptly (and in no event
later than 180 days after the date of transfer to the Company or a Restricted
Subsidiary) converted into cash; provided that to the extent that such
conversion is at a price that is less than the fair market value (as determined
above) of such asset at the time of the Asset Sale in which such asset was
acquired, the Company shall be deemed to have made a Restricted Payment in the
amount by which such fair market value exceeds the cash received upon
conversion; and/or

 

(z)                                   properties and capital assets (including
Capital Stock of an entity owning such property or assets so long as the receipt
of such Capital Stock otherwise complies with Section 4.07 hereof (other than
paragraph (b)(5) thereof)) to be used by the Company or any of its Restricted
Subsidiaries in a Permitted Business;

 

provided, however, the amount of any liabilities (other than subordinated
Indebtedness) of the Company or any Restricted Subsidiary that are assumed by or
on behalf of the transferee in connection with an Asset Sale and from which the
Company or such Restricted Subsidiary are unconditionally released shall be
deemed to be cash for purposes of this clause (B).

 

The Net Proceeds from an Asset Sale shall be used only:  to acquire assets used
in, or stock or other ownership interests in a Person that becomes a Restricted
Subsidiary upon the acquisition and will be engaged primarily in, a Permitted
Business or to prepay, repay or purchase indebtedness under the Senior Secured
Credit Facility or other senior secured Indebtedness.  Any Net Proceeds from any
Asset Sale that are not applied or invested (or committed pursuant to a written
agreement to be applied) as provided in the preceding sentence within 365 days
after the receipt thereof and, in the case of funds committed other than to
purchase a satellite, any such

 

57

--------------------------------------------------------------------------------


 

funds which are not actually so applied within 270 days following such 365 day
period shall constitute “Excess Proceeds” and shall be applied to an offer to
purchase secured Indebtedness, Notes and other senior Indebtedness of the
Company if and when required under Section 3.08.  Pending the final application
of any such Net Proceeds, the Company or such Restricted Subsidiary may
temporarily reduce revolving indebtedness under a Senior Secured Credit
Facility, if any, or otherwise invest such Net Proceeds in Cash Equivalents.

 


SECTION 4.11.                                         LIMITATION ON TRANSACTIONS
WITH AFFILIATES.


 

The Company shall not and shall not permit any Restricted Subsidiary to,
directly or indirectly, sell, lease, transfer or otherwise dispose of any of the
Company’s or any Restricted Subsidiary’s properties or assets to, or purchase
any property or assets from, or enter into any contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate (including any Unrestricted Subsidiary) (each of the foregoing, an
“Affiliate Transaction”), unless:

 

(a)                                  such Affiliate Transaction is on terms that
are no less favorable to the Company, taken as a whole, or such Restricted
Subsidiary in any material respect than those that would have been obtained in a
comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person; and

 

(b)                                 if such Affiliate Transaction involves
aggregate payments in excess of the greater of (A) $200.0 million or (B) 7.5% of
Consolidated Net Worth, either (i) such Affiliate Transaction has been approved
by a resolution of the majority of the disinterested members of the Company’s
Board of Directors or (ii) if there are no disinterested directors on the
Company’s Board of Directors, the Company or such Restricted Subsidiary has
obtained the favorable opinion of an Independent Financial Advisor as to the
fairness of such Affiliate Transaction to the Company or the relevant Restricted
Subsidiary, as the case may be, from a financial point of view, and the Company
delivers to the Trustee no later than ten business days following a request from
the Trustee such resolution (set forth in an Officers’ Certificate certifying
that such Affiliate Transaction has been so approved and complies with clause
(a) above) or such opinion;

 

provided, however, that the following shall, in each case, not be deemed
Affiliate Transactions:

 

(I)                  THE PAYMENT OF COMPENSATION TO DIRECTORS AND MANAGEMENT OF
PARENT AND ITS SUBSIDIARIES;

 

(II)               INDEMNIFICATION PAYMENTS MADE TO OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS OF THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES
PURSUANT TO CHARTER, BYLAW, STATUTORY OR CONTRACTUAL PROVISIONS;

 

(III)            TRANSACTIONS BETWEEN OR AMONG THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES (OTHER THAN ANY RESTRICTED SUBSIDIARY MORE THAN 10% OF THE EQUITY
INTERESTS OF WHICH ARE OWNED BY THE COMPANY’S AFFILIATES (OTHER THAN ITS
RESTRICTED SUBSIDIARIES));

 

58

--------------------------------------------------------------------------------


 

(IV)           RESTRICTED PAYMENTS (OTHER THAN INVESTMENTS PERMITTED BY
SECTION 4.07(B)(4)) PERMITTED BY SECTION 4.07 AND PERMITTED INVESTMENTS (OTHER
THAN TRANSACTIONS PERMITTED BY CLAUSES (A) AND (J) OF THE DEFINITION OF
“PERMITTED INVESTMENTS”);

 

(V)              ANY TRANSACTIONS BETWEEN THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES AND ANY AFFILIATE OF THE COMPANY THE EQUITY INTERESTS OF WHICH
AFFILIATE ARE OWNED SOLELY BY THE COMPANY OR ONE OF ITS RESTRICTED SUBSIDIARIES,
ON THE ONE HAND, AND BY PERSONS WHO ARE NOT AFFILIATES OF THE COMPANY OR ITS
RESTRICTED SUBSIDIARIES, ON THE OTHER HAND;

 

(VI)           ANY AGREEMENTS IN EFFECT ON THE ISSUE DATE AND ANY MODIFICATIONS,
EXTENSIONS OR RENEWALS THEREOF THAT ARE NO LESS FAVORABLE TO THE COMPANY OR THE
APPLICABLE RESTRICTED SUBSIDIARY IN ANY MATERIAL RESPECT THAN SUCH AGREEMENT AS
IN EFFECT ON THE ISSUE DATE;

 

(VII)        SO LONG AS IT COMPLIES WITH CLAUSE (A) ABOVE, CUSTOMARY
TRANSACTIONS WITH DTV OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER
SUPPLIERS OR PURCHASERS OR SELLERS OF GOODS OR SERVICES INCLUDING, WITHOUT
LIMITATION, ENTERING INTO OF PROGRAMMING AGREEMENTS, SUBSCRIPTION AGREEMENTS,
TELECOMMUNICATIONS SERVICES AGREEMENTS, BROADCAST ENGINEERING SERVICES
AGREEMENTS, TELEVISION ADVERTISING AND INTELLECTUAL PROPERTY AGREEMENTS;

 

(VIII)     TRANSACTIONS WITH NEWS GROUP APPROVED BY A MAJORITY OF THE MEMBERS OF
THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DTV FOR SO LONG AS SUCH MEMBERS
MEET THE INDEPENDENCE REQUIREMENTS OF THE NEW YORK STOCK EXCHANGE OR NASDAQ;

 

(IX)             TRANSACTIONS WITH PERMITTED JOINT VENTURES (OTHER THAN ANY
PERMITTED JOINT VENTURE MORE THAN 10% OF THE EQUITY INTERESTS OF WHICH ARE OWNED
BY AN AFFILIATE OF THE COMPANY (OTHER THAN THE COMPANY’S RESTRICTED
SUBSIDIARIES)); AND

 

(X)                TRANSACTIONS EFFECTED AS PART OF A QUALIFIED RECEIVABLES
TRANSACTION.

 


SECTION 4.12.                                         LIMITATION ON LIENS.


 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired, or on any income or profits therefrom or
assign or convey any right to receive income therefrom, except Permitted Liens.

 


SECTION 4.13.                                         ADDITIONAL SUBSIDIARY
GUARANTEES.


 

If (a) any of the Company’s Domestic Subsidiaries (other than a Financing
Subsidiary or a Receivables Subsidiary) that is not a Guarantor guarantees or
becomes otherwise obligated under the Senior Secured Credit Facility, other of
the Company’s senior secured Indebtedness or the Existing Notes, or (b) the
Company or any of its Restricted Subsidiaries transfers or causes to be
transferred, in one transaction or a series of related transactions, any
property to any Restricted Subsidiary (other than a Financing Subsidiary or a
Receivables Subsidiary) that is a Domestic Subsidiary but not a Guarantor, or if
the Company or any of its Subsidiaries shall organize,

 

59

--------------------------------------------------------------------------------


 

acquire or otherwise invest in another Restricted Subsidiary that is a Domestic
Subsidiary (other than a Financing Subsidiary or a Receivables Subsidiary)
having total assets with a fair market value in excess of the greater of
(A) $50.0 million and (B) 5% of the Company’s Consolidated Net Worth, then in
each case such guarantor, obligor, transferee or acquired or other Restricted
Subsidiary shall (i) execute and deliver to the Trustee a supplemental indenture
in form reasonably satisfactory to the Trustee pursuant to which such Restricted
Subsidiary shall unconditionally guarantee all of the Issuers’ obligations under
the Notes and this Indenture on the terms set forth in this Indenture and
(ii) deliver to the Trustee an Opinion of Counsel that such supplemental
indenture has been duly authorized, executed and delivered by such Restricted
Subsidiary and constitutes a legal, valid, binding and enforceable obligation of
such Restricted Subsidiary.  Thereafter, such Restricted Subsidiary shall be a
Guarantor for all purposes hereof; provided, however, that to the extent that a
Restricted Subsidiary is subject to any instrument governing Acquired Debt, as
in effect at the time of acquisition thereof, that prohibits such Restricted
Subsidiary from issuing a Guarantee, such Restricted Subsidiary shall not be
required to execute such a supplemental indenture until it is permitted to issue
such Guarantee pursuant to the terms of such Acquired Debt; provided, further,
however, that any Guarantee existing solely due to the requirement of clause
(a) above shall be released upon the release of the guarantee or other
obligation under the Senior Secured Credit Facility or such other senior secured
Indebtedness.

 


SECTION 4.14.                                         ORGANIZATIONAL EXISTENCE.


 

Subject to Article 5 hereof and the proviso to this Section 4.14, the Company
shall do or cause to be done all things necessary to preserve and keep in full
force and effect (i) its existence as a limited liability company and, subject
to Section 4.10 hereof, the corporate, limited liability company, partnership or
other existence of any Restricted Subsidiary, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any Restricted Subsidiary and (ii) subject to Section 4.10 hereof,
the rights (charter and statutory), licenses and franchises of the Company and
its Restricted Subsidiaries; provided, however, that the Company shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any Restricted Subsidiary (other than the
corporate existence of DTV Finance) if the Board of Directors of the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and its Subsidiaries, taken as a whole,
and that the loss thereof is not adverse in any material respect to the Holders
of the Notes.

 


SECTION 4.15.                                         CHANGE OF CONTROL AND
RATING DECLINE.


 

Upon the occurrence of a Change of Control Triggering Event, the Company shall
make an offer (a “Change of Control Offer”) to each Holder of Notes to
repurchase all or any part (equal to $1,000 or an integral multiple thereof) of
such Holder’s Notes at a purchase price equal to 101% of the aggregate principal
amount thereof, together with accrued and unpaid interest thereon to the date of
repurchase (in either case, the “Change of Control Payment”).  Within 30 days
following any Change of Control Triggering Event, the Company shall mail a
notice to each Holder stating:

 

60

--------------------------------------------------------------------------------


 

(1)                                  that the Change of Control Offer is being
made pursuant to this Section 4.15;

 

(2)                                  the purchase price and the purchase date,
which shall be no earlier than 30 days nor later than 45 days after the date
such notice is mailed (the “Change of Control Payment Date”);

 

(3)                                  that any Notes not tendered will continue
to accrue interest in accordance with the terms hereof;

 

(4)                                  that, unless the Company defaults in the
payment of the Change of Control Payment, all Notes accepted for payment
pursuant to the Change of Control Offer shall cease to accrue interest after the
Change of Control Payment Date;

 

(5)                                  that Holders will be entitled to withdraw
their election if the Paying Agent receives, not later than the close of
business on the second Business Day preceding the Change of Control Payment
Date, a telegram, telex, facsimile transmission or letter setting forth the name
of the Holder, the principal amount of Notes delivered for purchase, and a
statement that such Holder is unconditionally withdrawing its election to have
such Notes purchased;

 

(6)                                  that Holders whose Notes are being
purchased only in part will be issued new Notes equal in principal amount to the
unpurchased portion of the Notes surrendered, which unpurchased portion must be
equal to $1,000 in principal amount or an integral multiple thereof, and

 

(7)                                  any other information material to such
Holder’s decision to tender Notes.

 

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of the
Notes required in the event of a Change of Control Triggering Event.

 


SECTION 4.16.                                         [INTENTIONALLY OMITTED]


 


SECTION 4.17.                                         LIMITATION ON ACTIVITIES
OF DTV FINANCE.


 

DTV Finance may not hold any material assets, become liable for any material
obligations, engage in any trade or business, or conduct any business activity,
other than the issuance of Equity Interests to the Company or any Wholly Owned
Restricted Subsidiary of the Company, the Incurrence of Indebtedness as a
co-obligor or guarantor of the Notes, the Exchange Notes, if any, the Senior
Secured Credit Facility and any other Indebtedness that is permitted to be
incurred by the Company under Section 4.09.  Neither the Company nor any
Restricted Subsidiary shall engage in any transactions with DTV Finance in
violation of the immediately preceding sentence.

 

61

--------------------------------------------------------------------------------


 


SECTION 4.18.                                         PAYMENTS FOR CONSENT.


 

The Issuers shall not, and shall not permit any of their Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration, whether by
way of interest, fee or otherwise, to any Holder of a Note for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
hereof or the Notes unless such consideration is offered to be paid or agreed to
be paid to all Holders of the Notes that so consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.

 


SECTION 4.19.                                         TERMINATION OF COVENANTS.


 

From and after the first date on which the Notes are rated Investment Grade by
both Rating Agencies and notwithstanding that the Notes may cease to be so rated
thereafter, the following Sections shall no longer apply:

 

(1)                                  Section 3.08;

 

(2)                                  Section 4.07;

 

(3)                                  Section 4.09;

 

(4)                                  Section 4.10;

 

(5)                                  Section 4.11; and

 

(6)                                  clauses (d)(i) and (ii) of Section 5.01.

 

At such time Sections 3.08, 4.07, 4.09, 4.10, 4.11 and clauses (d)(i) and
(ii) of Section 5.01 are terminated, the Company shall no longer be permitted to
designate any Restricted Subsidiary as an Unrestricted Subsidiary.

 


ARTICLE 5


 


SUCCESSORS


 


SECTION 5.01.                                         MERGER, CONSOLIDATION OR
SALE OF ASSETS.


 

The Company shall not consolidate or merge with or into (whether or not the
Company is the surviving entity), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, another Person unless:

 

(a)                                  the Company is the surviving Person or the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a corporation, limited partnership or
limited liability company organized or existing under the laws of the United
States, any state thereof or the District of Columbia;

 

62

--------------------------------------------------------------------------------


 

(b)                                 the Person formed by or surviving any such
consolidation or merger (if other than the Company) or the Person to which such
sale, assignment, transfer, lease, conveyance or other disposition shall have
been made assumes all the obligations of the Company pursuant to a supplemental
indenture in form reasonably satisfactory to the Trustee, under the Notes and
this Indenture;

 

(c)                                  immediately after such transaction, no
Default or Event of Default exists; and

 

(d)                                 the Company or the Person formed by or
surviving any such consolidation or merger (if other than the Company) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made:

 

(i)                                     will have an Indebtedness to Cash Flow
Ratio immediately after the transaction (but prior to any purchase accounting
adjustments or accrual of deferred tax liabilities resulting from the
transaction) not less than the Company’s Indebtedness to Cash Flow Ratio
immediately preceding the transaction; or

 

(ii)                                  would, at the time of such transaction
after giving pro forma effect thereto as if such transaction had occurred at the
beginning of the applicable four-quarter period, be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Indebtedness to Cash Flow Ratio
set forth in Section 4.09(a).

 


SECTION 5.02.                                         SUCCESSOR CORPORATION
SUBSTITUTED.


 

Upon any consolidation or merger, or any sale, lease, conveyance or other
disposition of all or substantially all of the assets of the Company in
accordance with Section 5.01 hereof, the successor corporation formed by such
consolidation or into or with which the Company is merged or to which such sale,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, lease, conveyance or other disposition, the provisions hereof referring to
the Company shall refer instead to the successor corporation and not to the
Company), and may exercise every right and power of, the Company under this
Indenture with the same effect as if such successor Person has been named as the
Company herein.

 


ARTICLE 6


 


DEFAULTS AND REMEDIES


 


SECTION 6.01.                                         EVENTS OF DEFAULT.


 

Each of the following constitutes an “Event of Default”:

 


(A)                                  DEFAULT FOR 30 DAYS IN THE PAYMENT WHEN DUE
OF INTEREST OR ADDITIONAL INTEREST, IF ANY, ON THE NOTES;

 

63

--------------------------------------------------------------------------------


 


(B)                                 DEFAULT IN THE PAYMENT WHEN DUE OF PRINCIPAL
OF OR PREMIUM, IF ANY, ON THE NOTES AT MATURITY, UPON REPURCHASE, REDEMPTION OR
OTHERWISE;


 


(C)                                  FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 3.08, SECTION 4.15 OR SECTION 5.01 HEREOF;


 


(D)                                 DEFAULT UNDER ANY OTHER PROVISION OF THIS
INDENTURE OR THE NOTES, WHICH DEFAULT REMAINS UNCURED FOR 60 DAYS AFTER NOTICE
FROM THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% OF THE AGGREGATE PRINCIPAL
AMOUNT THEN OUTSTANDING OF THE NOTES;


 


(E)                                  DEFAULT UNDER ANY MORTGAGE, INDENTURE OR
INSTRUMENT UNDER WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR
EVIDENCED ANY INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY AND ANY OF ITS
RESTRICTED SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY
AND ANY OF ITS RESTRICTED SUBSIDIARIES), OTHER THAN NON-RECOURSE RECEIVABLES
SUBSIDIARY INDEBTEDNESS, WHICH DEFAULT IS CAUSED BY A FAILURE TO PAY THE
PRINCIPAL OF SUCH INDEBTEDNESS AT THE FINAL STATED MATURITY THEREOF WITHIN THE
GRACE PERIOD PROVIDED IN SUCH INDEBTEDNESS (A “PAYMENT DEFAULT”), AND THE
PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS, TOGETHER WITH THE PRINCIPAL AMOUNT OF
ANY OTHER SUCH INDEBTEDNESS UNDER WHICH THERE HAS BEEN A PAYMENT DEFAULT,
AGGREGATES $100 MILLION OR MORE;


 


(F)                                    DEFAULT UNDER ANY MORTGAGE, INDENTURE OR
INSTRUMENT UNDER WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR
EVIDENCED ANY INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY AND ANY OF ITS
RESTRICTED SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY OR
ANY OF ITS RESTRICTED SUBSIDIARIES), OTHER THAN NON-RECOURSE RECEIVABLES
SUBSIDIARY INDEBTEDNESS, WHICH DEFAULT RESULTS IN THE ACCELERATION OF SUCH
INDEBTEDNESS PRIOR TO ITS EXPRESS MATURITY NOT RESCINDED OR CURED WITHIN 30 DAYS
AFTER SUCH ACCELERATION, AND THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS,
TOGETHER WITH THE PRINCIPAL AMOUNT OF ANY OTHER SUCH INDEBTEDNESS UNDER WHICH
THERE HAS BEEN A PAYMENT DEFAULT OR THE MATURITY OF WHICH HAS BEEN SO
ACCELERATED, AGGREGATES $100 MILLION OR MORE;


 


(G)                                 FAILURE BY THE COMPANY AND ANY OF ITS
RESTRICTED SUBSIDIARIES TO PAY FINAL JUDGMENTS (OTHER THAN ANY JUDGMENT AS TO
WHICH A REPUTABLE INSURANCE COMPANY HAS ACCEPTED FULL LIABILITY) AGGREGATING
$100 MILLION OR MORE, WHICH JUDGMENTS ARE NOT STAYED WITHIN 60 DAYS AFTER THEIR
ENTRY OTHER THAN JUDGMENTS IN RESPECT OF NON-RECOURSE RECEIVABLES SUBSIDIARY
INDEBTEDNESS;


 


(H)                                 ANY GUARANTEE OF A SIGNIFICANT SUBSIDIARY
SHALL BE HELD IN A JUDICIAL PROCEEDING TO BE UNENFORCEABLE OR INVALID OR SHALL
CEASE FOR ANY REASON TO BE IN FULL FORCE AND EFFECT, OR ANY GUARANTOR THAT
QUALIFIES AS A SIGNIFICANT SUBSIDIARY, OR ANY PERSON ACTING ON BEHALF OF ANY
GUARANTOR THAT QUALIFIES AS A SIGNIFICANT SUBSIDIARY, SHALL DENY OR DISAFFIRM
ITS OBLIGATIONS UNDER ITS GUARANTEE;


 


(I)                                     THE COMPANY, DTV FINANCE OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY PURSUANT TO OR WITHIN THE MEANING OF
BANKRUPTCY LAW (I) COMMENCES A VOLUNTARY CASE; (II) CONSENTS TO THE ENTRY OF AN
ORDER FOR RELIEF AGAINST IT IN AN INVOLUNTARY CASE; (III) CONSENTS TO THE
APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY; OR (IV) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS;
AND

 

64

--------------------------------------------------------------------------------


 


(J)                                     A COURT OF COMPETENT JURISDICTION ENTERS
AN ORDER OR DECREE UNDER ANY BANKRUPTCY LAW THAT:  (I) IS FOR RELIEF AGAINST THE
COMPANY, DTV FINANCE OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY IN AN
INVOLUNTARY CASE; (II) APPOINTS A CUSTODIAN OF THE COMPANY, DTV FINANCE OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY OR FOR ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OF THE COMPANY, DTV FINANCE OR ANY SIGNIFICANT SUBSIDIARY OF THE
COMPANY; OR (III) ORDERS THE LIQUIDATION OF THE COMPANY, DTV FINANCE OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY, AND THE ORDER OR DECREE REMAINS UNSTAYED
AND IN EFFECT FOR 60 CONSECUTIVE DAYS.


 


SECTION 6.02.                                         ACCELERATION.


 

If an Event of Default (other than an Event of Default relating to an Issuer
specified in paragraph (i) or (j) of Section 6.01 hereof) occurs and is
continuing, the Trustee by notice to the Issuers or the Holders of at least 25%
of the aggregate principal amount then outstanding of the Notes by written
notice to the Issuers and the Trustee, may declare all the Notes to be due and
payable immediately. Notwithstanding the foregoing, in the case of an Event of
Default specified in paragraph (i) or (j) of Section 6.01 hereof with respect to
an Issuer, all outstanding Notes shall become and be immediately due and payable
without further action or notice.  Holders of the Notes may not enforce this
Indenture or the Notes except as provided in this Indenture.  The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default (except a Default or Event of Default relating to the payment of
principal or interest) if it determines that withholding notice is in such
Holders’ interest.  The Holders of a majority in aggregate principal amount of
the then outstanding Notes by written notice to the Trustee may on behalf of all
of the Holders rescind an acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default (except nonpayment of principal, interest or premium that has become due
solely because of the acceleration) have been cured or waived.

 

All powers of the Trustee under this Indenture will be subject to applicable
provisions of the Communications Act, including without limitation, the
requirements of prior approval for de facto or de jure transfer of control or
assignment of Title III licenses.

 


SECTION 6.03.                                         OTHER REMEDIES.


 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes and this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.

 

65

--------------------------------------------------------------------------------


 


SECTION 6.04.                                         WAIVER OF PAST DEFAULTS.


 

Holders of not less than a majority in aggregate principal amount of Notes then
outstanding, by written notice to the Trustee, may on behalf of the Holders of
all of the Notes waive an existing Default or Event of Default and its
consequences under this Indenture, except a continuing Default or Event of
Default in the payment of the principal of, premium, if any, or interest on, the
Notes.  Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured for every
purpose hereof; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.

 


SECTION 6.05.                                         CONTROL BY MAJORITY.


 

Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the Trustee or exercising any trust or power conferred
on it.  However, the Trustee may refuse to follow any direction that conflicts
with the law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes or that may involve the
Trustee in personal liability.

 


SECTION 6.06.                                         LIMITATION ON SUITS.


 

A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if

 


(A)                                  THE HOLDER OF A NOTE GIVES TO THE TRUSTEE
WRITTEN NOTICE OF A CONTINUING EVENT OF DEFAULT;


 


(B)                                 THE HOLDERS OF AT LEAST 25% IN PRINCIPAL
AMOUNT OF THE THEN OUTSTANDING NOTES MAKE A WRITTEN REQUEST TO THE TRUSTEE TO
PURSUE THE REMEDY;


 


(C)                                  SUCH HOLDER OF A NOTE OR HOLDERS OF NOTES
OFFER AND, IF REQUESTED, PROVIDE TO THE TRUSTEE INDEMNITY SATISFACTORY TO THE
TRUSTEE AGAINST ANY LOSS, LIABILITY OR EXPENSE;


 


(D)                                 THE TRUSTEE DOES NOT COMPLY WITH THE REQUEST
WITHIN 60 DAYS AFTER RECEIPT OF THE REQUEST AND THE OFFER AND, IF REQUESTED, THE
PROVISION OF INDEMNITY; AND


 


(E)                                  DURING SUCH 60-DAY PERIOD THE HOLDERS OF A
MAJORITY IN PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES DO NOT GIVE THE
TRUSTEE A DIRECTION INCONSISTENT WITH THE REQUEST.


 

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 


SECTION 6.07.                                         RIGHTS OF HOLDERS OF NOTES
TO RECEIVE PAYMENT.


 

Notwithstanding any other provision hereof, the right of any Holder of a Note to
receive payment of principal, premium, if any, and interest on the Note, on or
after the respective due dates expressed in the Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder of the Note.

 

66

--------------------------------------------------------------------------------


 


SECTION 6.08.                                         COLLECTION SUIT BY
TRUSTEE.


 

If an Event of Default specified in Section 6.01(a) or (b) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuers for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 


SECTION 6.09.                                         TRUSTEE MAY FILE PROOFS OF
CLAIM.


 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuers
(or any other obligor upon the Notes), the Issuers’ creditors or the Issuers’
property and shall be entitled and empowered to collect, receive and distribute
any money or other property payable or deliverable on any such claims and any
custodian in any such judicial proceeding is hereby authorized by each Holder of
a Note to make such payments to the Trustee, and in the event that the Trustee
shall consent to the making of such payments directly to the Holders of the
Notes, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. 
To the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties which the Holders of the Notes may be entitled
to receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.  Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder of a Note any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder of a
Note thereof, or to authorize the Trustee to vote in respect of the claim of any
Holder of a Note in any such proceeding.

 


SECTION 6.10.                                         PRIORITIES.


 

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

 

First:  to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

 

67

--------------------------------------------------------------------------------


 

Second:  to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and

 

Third:  to the Issuers or to such party as a court of competent jurisdiction
shall direct in writing.

 

The Trustee may fix a record date and payment date for any payment to Holders of
Notes.

 


SECTION 6.11.                                         UNDERTAKING FOR COSTS.


 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. 
This Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of
a Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes pursuant to this Article 6.

 


ARTICLE 7


 


TRUSTEE


 


SECTION 7.01.                                         DUTIES OF TRUSTEE.


 


(A)                                  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN
IT BY THIS INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN THEIR
EXERCISE, AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN
THE CONDUCT OF HIS OR HER OWN AFFAIRS.


 


(B)                                 EXCEPT DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT,


 

(I)                                     THE DUTIES OF THE TRUSTEE SHALL BE
DETERMINED SOLELY BY THE EXPRESS PROVISIONS HEREOF AND THE TRUSTEE NEED PERFORM
ONLY THOSE DUTIES THAT ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO
OTHERS, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS
INDENTURE AGAINST THE TRUSTEE; AND

 

(II)                                  IN THE ABSENCE OF BAD FAITH ON ITS PART,
THE TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS
FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS HEREOF.  HOWEVER, IN
THE CASE OF CERTIFICATES OR OPINIONS SPECIFICALLY REQUIRED BY ANY PROVISION
HEREOF TO BE FURNISHED TO IT, THE TRUSTEE SHALL EXAMINE THE CERTIFICATES AND
OPINIONS TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS HEREOF.

 

68

--------------------------------------------------------------------------------


 


(C)                                  THE TRUSTEE MAY NOT BE RELIEVED FROM
LIABILITIES FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR
ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT


 

(I)                                     THIS PARAGRAPH DOES NOT LIMIT THE EFFECT
OF PARAGRAPH (B) OF THIS SECTION 7.01;

 

(II)                                  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT MADE IN GOOD FAITH BY A RESPONSIBLE OFFICER, UNLESS IT IS
PROVED THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND

 

(III)                               THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT
TO ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A
DIRECTION RECEIVED BY IT PURSUANT TO SECTION 6.05 HEREOF.

 


(D)                                 WHETHER OR NOT THEREIN EXPRESSLY SO
PROVIDED, EVERY PROVISION HEREOF THAT IN ANY WAY RELATES TO THE TRUSTEE IS
SUBJECT TO PARAGRAPHS (A), (B), AND (C) OF THIS SECTION 7.01.


 


(E)                                  NO PROVISION HEREOF SHALL REQUIRE THE
TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR INCUR ANY LIABILITY.  THE TRUSTEE
SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF ITS RIGHTS OR POWERS UNDER THIS
INDENTURE AT THE REQUEST OF ANY HOLDERS OF NOTES, UNLESS SUCH HOLDER SHALL HAVE
OFFERED TO THE TRUSTEE SECURITY AND INDEMNITY SATISFACTORY TO THE TRUSTEE
AGAINST ANY LOSS, LIABILITY OR EXPENSE.


 


(F)                                    THE TRUSTEE SHALL NOT BE LIABLE FOR
INTEREST ON ANY MONEY RECEIVED BY IT EXCEPT AS THE TRUSTEE MAY AGREE IN WRITING
WITH THE ISSUERS.  MONEY HELD IN TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED
FROM OTHER FUNDS EXCEPT TO THE EXTENT REQUIRED BY LAW.


 


SECTION 7.02.                                         RIGHTS OF TRUSTEE.


 


(A)                                  THE TRUSTEE MAY CONCLUSIVELY RELY UPON ANY
DOCUMENT (WHETHER IN ORIGINAL OR FACSIMILE FORM) BELIEVED BY IT TO BE GENUINE
AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON.  THE TRUSTEE NEED NOT
INVESTIGATE ANY FACT OR MATTER STATED IN THE DOCUMENT.


 


(B)                                 BEFORE THE TRUSTEE ACTS OR REFRAINS FROM
ACTING, IT MAY REQUIRE AN OFFICERS’ CERTIFICATE OF THE ISSUERS OR AN OPINION OF
COUNSEL OR BOTH.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR
OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON SUCH OFFICERS’ CERTIFICATE OR OPINION
OF COUNSEL.  THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION AND THE
ADVICE OF SUCH COUNSEL OR ANY OPINION OF COUNSEL SHALL BE FULL AND COMPLETE
AUTHORIZATION AND PROTECTION FROM LIABILITY IN RESPECT OF ANY ACTION TAKEN,
SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON.


 


(C)                                  THE TRUSTEE MAY ACT THROUGH ITS ATTORNEYS
AND AGENTS AND SHALL NOT BE RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY
AGENT APPOINTED WITH DUE CARE.


 


(D)                                 THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH WHICH IT BELIEVES TO BE
AUTHORIZED OR WITHIN ITS RIGHTS OR POWERS CONFERRED UPON IT BY THIS INDENTURE.

 

69

--------------------------------------------------------------------------------


 


(E)                                  UNLESS OTHERWISE SPECIFICALLY PROVIDED IN
THIS INDENTURE, ANY DEMAND, REQUEST, DIRECTION OR NOTICE FROM AN ISSUER SHALL BE
SUFFICIENT IF SIGNED BY AN OFFICER OF SUCH ISSUER.


 


(F)                                    THE TRUSTEE SHALL BE UNDER NO OBLIGATION
TO EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE
REQUEST OR DIRECTION OF ANY OF THE HOLDERS UNLESS SUCH HOLDERS SHALL HAVE
OFFERED TO THE TRUSTEE SECURITY OR INDEMNITY REASONABLY SATISFACTORY TO IT
AGAINST THE COSTS, EXPENSES AND LIABILITIES THAT MIGHT BE INCURRED BY IT IN
COMPLIANCE WITH SUCH REQUEST OR DIRECTION.


 


(G)                                 EXCEPT WITH RESPECT TO SECTION 4.01 HEREOF,
THE TRUSTEE SHALL HAVE NO DUTY TO INQUIRE AS TO THE PERFORMANCE OF THE ISSUERS’
COVENANTS IN ARTICLE 4.  IN ADDITION, THE TRUSTEE SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT (I) ANY EVENT OF DEFAULT
OCCURRING PURSUANT TO SECTIONS 4.01, 6.01(A) AND 6.01(B) HEREOF OR (II) ANY
DEFAULT OR EVENT OF DEFAULT OF WHICH THE TRUSTEE SHALL HAVE RECEIVED WRITTEN
NOTIFICATION OR OBTAINED ACTUAL KNOWLEDGE.


 


(H)                                 DELIVERY OF REPORTS, INFORMATION AND
DOCUMENTS TO THE TRUSTEE UNDER SECTION 4.03 HEREOF IS FOR INFORMATIONAL PURPOSES
ONLY AND THE TRUSTEE’S RECEIPT OF THE FOREGOING SHALL NOT CONSTITUTE
CONSTRUCTIVE NOTICE OF ANY INFORMATION CONTAINED THEREIN OR DETERMINABLE FROM
INFORMATION CONTAINED THEREIN, INCLUDING THE ISSUERS’ COMPLIANCE WITH ANY OF ITS
COVENANTS HEREUNDER (AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON
OFFICERS’ CERTIFICATES).


 


(I)                                     THE RIGHTS, PRIVILEGES, PROTECTIONS,
IMMUNITIES AND BENEFITS GIVEN TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS
RIGHT TO BE INDEMNIFIED, ARE EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE
TRUSTEE IN EACH OF ITS CAPACITIES HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER
PERSON EMPLOYED TO ACT HEREUNDER; AND


 


(J)                                     THE TRUSTEE MAY REQUEST THAT THE COMPANY
DELIVER A CERTIFICATE SETTING FORTH THE NAMES OF INDIVIDUALS AND/OR TITLES OF
OFFICERS AUTHORIZED AT SUCH TIME TO TAKE SPECIFIED ACTIONS PURSUANT TO THIS
INDENTURE.


 


SECTION 7.03.                                         INDIVIDUAL RIGHTS OF
TRUSTEE.


 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
Trustee (if any of the Notes are registered pursuant to the Securities Act), or
resign.  Any Agent may do the same with like rights and duties.  The Trustee is
also subject to Sections 7.10 and 7.11 hereof.

 


SECTION 7.04.                                         TRUSTEE’S DISCLAIMER.


 


(A)                                  THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR
AND MAKES NO REPRESENTATION AS TO THE VALIDITY OR ADEQUACY HEREOF OR THE NOTES,
IT SHALL NOT BE ACCOUNTABLE FOR THE ISSUERS’ USE OF THE PROCEEDS FROM THE NOTES
OR ANY MONEY PAID TO THE ISSUERS OR UPON THE ISSUERS’ DIRECTION UNDER ANY
PROVISION HEREOF, IT SHALL NOT BE RESPONSIBLE FOR THE USE OR APPLICATION OF ANY
MONEY RECEIVED BY ANY PAYING AGENT OTHER THAN THE TRUSTEE, AND IT SHALL NOT BE
RESPONSIBLE FOR ANY STATEMENT OR RECITAL

 

70

--------------------------------------------------------------------------------


 


HEREIN OR ANY STATEMENT IN THE NOTES OR ANY OTHER DOCUMENT IN CONNECTION WITH
THE SALE OF THE NOTES OR PURSUANT TO THIS INDENTURE OTHER THAN ITS CERTIFICATE
OF AUTHENTICATION.


 


(B)                                 THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY
INVESTIGATION INTO FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE,
STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT,
ORDER, BOND, DEBENTURE OR OTHER PAPER OR DOCUMENT.


 


SECTION 7.05.                                         NOTICE OF DEFAULTS.


 

If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee shall mail to Holders of Notes
a notice of the Default or Event of Default within 90 days after it occurs. 
Except in the case of a Default or Event of Default in payment of principal of,
premium, if any, or interest on any Note, the Trustee may withhold the notice if
and so long as a committee of its Responsible Officers in good faith determines
that withholding the notice is in the interests of the Holders of the Notes.

 


SECTION 7.06.                                         REPORTS BY TRUSTEE TO
HOLDERS OF THE NOTES.


 

Within 60 days after each May 15 beginning with the May 15 following the date
hereof, the Trustee shall mail to the Holders of the Notes a brief report dated
as of such reporting date that complies with TIA § 313(a) (but if no event
described in TIA § 313(a) has occurred within the twelve months preceding the
reporting date, no report need be transmitted).  The Trustee also shall comply
with TIA § 313(b).  The Trustee shall also transmit by mail all reports as
required by TIA § 313(c).

 

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Issuers and filed with the SEC and each stock exchange on which
any Notes are listed.  The Issuers shall promptly notify the Trustee in writing
when any Notes are listed on any stock exchange.

 


SECTION 7.07.                                         COMPENSATION AND
INDEMNITY.


 

The Issuers shall pay to the Trustee from time to time reasonable compensation
for its acceptance hereof and services hereunder.  The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust.  The Issuers shall reimburse the Trustee promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services.  Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.

 

The Issuers, jointly and severally, shall indemnify the Trustee against any and
all losses, liabilities, claims, damages or expenses incurred by it arising out
of or in connection with the acceptance or administration of its duties under
this Indenture, except any such loss, liability or expense as shall be
determined to have been caused by the negligence, willful misconduct or bad
faith of the Trustee.  The Trustee shall notify the Issuers promptly of any
claim for which it may seek indemnity.  Failure by the Trustee to so notify the
Issuers shall not relieve the Issuers of their obligations hereunder.  The
Issuers shall defend the claim and the Trustee shall cooperate in the defense. 
The Trustee may have separate counsel and the Issuers shall pay the reasonable
fees

 

71

--------------------------------------------------------------------------------


 

and expenses of such counsel.  The Issuers need not pay for any settlement made
without their consent, which consent shall not be unreasonably withheld.

 

The obligations of the Issuers under this Section 7.07 shall survive the
satisfaction and discharge hereof.

 

To secure the Issuers’ payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal and interest on
particular Notes.  Such Lien shall survive the satisfaction and discharge
hereof.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(i) or (j) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 


SECTION 7.08.                                         REPLACEMENT OF TRUSTEE.


 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

 

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuers and obtaining the prior written
approval of the FCC, if so required by the Communications Act, including
Section 310(d) and the rules and regulations promulgated thereunder.  The
Holders of at least a majority in principal amount of the then outstanding Notes
may remove the Trustee by so notifying the Trustee and the Issuers in writing. 
The Issuers may remove the Trustee (subject to the prior written approval of the
FCC, if required by the Communications Act, including Section 310(d), and the
rules and regulations promulgated thereunder) if:

 


(A)                                  THE TRUSTEE FAILS TO COMPLY WITH
SECTION 7.10 HEREOF;


 


(B)                                 THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN
INSOLVENT OR AN ORDER FOR RELIEF IS ENTERED WITH RESPECT TO THE TRUSTEE UNDER
ANY BANKRUPTCY LAW;


 


(C)                                  THE TRUSTEE IS NO LONGER IN COMPLIANCE WITH
THE FOREIGN OWNERSHIP PROVISIONS OF SECTION 310 OF THE COMMUNICATIONS ACT AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(D)                                 A CUSTODIAN OR PUBLIC OFFICER TAKES CHARGE
OF THE TRUSTEE OR ITS PROPERTY; OR


 


(E)                                  THE TRUSTEE BECOMES INCAPABLE OF ACTING.


 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.

 

72

--------------------------------------------------------------------------------


 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers, or the Holders
of Notes of at least 10% in principal amount of the then outstanding Notes may
petition at the expense of the Issuers any court of competent jurisdiction for
the appointment of a successor Trustee.

 

If the Trustee after written request by any Holder of a Note who has been a
Holder of a Note for at least six months fails to comply with Section 7.10
hereof, such Holder of a Note may petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders of the
Notes.  The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee, provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07
hereof.  Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Issuers’ obligations under Section 7.07 hereof shall continue
for the benefit of the retiring Trustee.

 

If a Trustee is removed without cause, all fees and expenses of the Trustee
incurred in the administration of the trust or in the performance of the duties
hereunder shall be paid to the Trustee.

 


SECTION 7.09.                                         SUCCESSOR TRUSTEE BY
MERGER, ETC.


 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

 


SECTION 7.10.                                         ELIGIBILITY;
DISQUALIFICATION.


 

There shall at all times be a Trustee hereunder which shall be a corporation
organized and doing business under the laws of the United States of America or
of any state thereof authorized under such laws to exercise corporate trustee
power, shall be subject to supervision or examination by federal or state
authority and shall have a combined capital and surplus of at least $25 million
as set forth in its most recent published annual report of condition.

 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5).  The Trustee is subject to TIA § 310(b).

 


SECTION 7.11.                                         PREFERENTIAL COLLECTION OF
CLAIMS AGAINST ISSUERS.


 

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

 

73

--------------------------------------------------------------------------------


 


ARTICLE 8


 


DISCHARGE OF INDENTURE; DEFEASANCE


 


SECTION 8.01.                                         TERMINATION OF THE
ISSUERS’ OBLIGATIONS.


 


(A)                                  THE ISSUERS MAY TERMINATE THEIR OBLIGATIONS
AS TO ALL OUTSTANDING NOTES, EXCEPT THOSE OBLIGATIONS REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION 8.01, WHEN


 

(1)                                  either

 

(A)                              all the Notes theretofore authenticated and
delivered (except lost, stolen or destroyed Notes which have been replaced or
paid and Notes for whose payment money has theretofore been deposited in trust
or segregated and held in trust by the Company and thereafter repaid to the
Company or discharged from such trust) have been delivered to the Trustee for
cancellation; or

 

(B)                                all Notes not theretofore delivered to the
Trustee for cancellation have become due and payable and the Company has
irrevocably deposited or caused to be deposited with the Trustee funds in an
amount sufficient to pay and discharge the entire Indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation, for principal of,
premium, if any, and interest on the Notes to the date of deposit together with
irrevocable instructions from the Company directing the Trustee to apply such
funds to the payment thereof at maturity or redemption, as the case may be;

 

(2)                                  the Company has paid or caused to be paid
all other sums payable under this Indenture by the Issuers; and

 

(3)                                  the Company has delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel stating that all conditions
precedent under this Indenture relating to the satisfaction and discharge hereof
have been complied with; provided, however, that such counsel may rely, as to
matters of fact, on a certificate or certificates of Officers of the Company.

 


(B)                                 NOTWITHSTANDING PARAGRAPH (A) OF THIS
SECTION 8.01, THE ISSUERS’ OBLIGATIONS IN SECTIONS 2.03, 2.04, 2.05, 2.06, 7.07,
7.08, 8.07 AND 8.08 HEREOF SHALL SURVIVE UNTIL THE NOTES ARE NO LONGER
OUTSTANDING PURSUANT TO SECTION 2.08 HEREOF.  AFTER THE NOTES ARE NO LONGER
OUTSTANDING, THE ISSUERS’ OBLIGATIONS IN SECTIONS 7.07, 7.08, 8.07 AND 8.08
HEREOF SHALL SURVIVE SUCH SATISFACTION AND DISCHARGE.


 


SECTION 8.02.                                         OPTION TO EFFECT LEGAL
DEFEASANCE OR COVENANT DEFEASANCE.


 

The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers’ Certificate, at any time, with respect to
the Notes, elect to have either Section 8.03 or 8.04 hereof applied to all
outstanding Notes upon compliance with the conditions set forth below in this
Article 8.

 

74

--------------------------------------------------------------------------------


 


SECTION 8.03.                                         LEGAL DEFEASANCE AND
COVENANT DISCHARGE.


 

Upon the Company’s exercise under Section 8.02 hereof of the option applicable
to this Section 8.03, the Issuers shall be deemed to have been discharged from
their obligations with respect to all outstanding Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”).  For
this purpose, such Legal Defeasance means that the Issuers shall be deemed to
have paid and discharged the entire Indebtedness represented by the outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.06 hereof and the other Sections hereof referred to in
clauses (a) and (b) below, and to have satisfied all its other obligations under
such Notes and this Indenture (and the Trustee, on demand of and at the expense
of the Issuers, shall execute proper instruments acknowledging the same), except
for the following which shall survive until otherwise terminated or discharged
hereunder:  (a) the rights of Holders of outstanding Notes to receive, solely
from the funds deposited with the Trustee in accordance with Sections 8.05 and
8.06 hereof, payments in respect of the principal of, premium, if any, and
interest on such Notes when such payments are due, or on the redemption date, as
the case may be, (b) the Issuers’ obligations with respect to such Notes under
Sections 2.05, 2.07, 2.08, 2.10, 2.11 and 4.02 hereof, (c) the rights, powers,
trusts, duties and immunities of the Trustee hereunder and the Issuers’
obligations in connection therewith and (d) this Section 8.03.  Subject to
compliance with this Article 8, the Company may exercise its option under this
Section 8.03 notwithstanding the prior exercise of its option under Section 8.04
hereof with respect to the Notes.

 


SECTION 8.04.                                         COVENANT DEFEASANCE.


 

Upon the Company’s exercise under Section 8.02 hereof of the option applicable
to this Section 8.04, the Company shall be released from its obligations under
the covenants contained in Sections 3.08, 4.03, 4.04, 4.07, 4.08, 4.09, 4.10,
4.11, 4.12, 4.13, 4.15, 4.17 and 5.01 hereof with respect to the outstanding
Notes on and after the date the conditions set forth below are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes shall thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for GAAP).  For this purpose, such Covenant Defeasance
means that, with respect to the outstanding Notes, the Issuers may omit to
comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a Default or an Event
of Default under Section 6.01(c) hereof, but, except as specified above, the
remainder hereof and such Notes shall be unaffected thereby.  In addition, upon
the Company’s exercise under Section 8.02 hereof of the option applicable to
this Section 8.04, Sections 6.01(c) through 6.01(h) shall not constitute Events
of Default.

 


SECTION 8.05.                                         CONDITIONS TO LEGAL OR
COVENANT DEFEASANCE.


 

The following shall be the conditions to the application of either Section 8.03
or Section 8.04 hereof to the outstanding Notes:

 

75

--------------------------------------------------------------------------------


 

(a)                                  the Company shall irrevocably have
deposited or caused to be deposited with the Trustee (or another trustee
satisfying the requirements of Section 7.10 hereof who shall agree to comply
with the provisions of this Article 8 applicable to it) in trust for the purpose
of making the following payments, specifically pledged as security for, and
dedicated solely to, the benefit of the Holders of such Notes, (i) cash in U.S.
Dollars, (ii) non-callable Government Securities which through the scheduled
payment of principal and interest in respect thereof in accordance with their
terms will provide, not later than one day before the due date of any payment,
cash in U.S. Dollars, or (iii) a combination thereof, in such amounts, as will
be sufficient in each case, in the opinion of a nationally recognized firm of
independent public accountants selected by the Trustee expressed in a written
certification thereof delivered to the Trustee, to pay and discharge and which
shall be applied by the Trustee (or other qualifying trustee) to pay and
discharge the principal of, premium, if any, and interest on the outstanding
Notes on the stated maturity or on the applicable optional redemption date, as
the case may be;

 

(b)                                 in the case of an election under
Section 8.03 hereof, the Company shall have delivered to the Trustee an Opinion
of Counsel in the United States reasonably satisfactory to the Trustee
confirming that (i) the Company has received from, or there has been published
by, the Internal Revenue Service a ruling or (ii) since the Issue Date, there
has been a change in the applicable federal income tax law, in each case to the
effect that, and based thereon such Opinion of Counsel shall confirm that, the
Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Legal Defeasance and will be
subject to federal income tax in the same amounts, in the same manner and at the
same times as would have been the case if such Legal Defeasance had not
occurred;

 

(c)                                  in the case of an election under
Section 8.04 hereof, the Company shall have delivered to the Trustee an Opinion
of Counsel in the United States reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such Covenant Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Covenant Defeasance
had not occurred;

 

(d)                                 no Default or Event of Default with respect
to the Notes shall have occurred and be continuing on the date of such deposit
or, in so far as Section 6.01(i) or 6.01(j) hereof is concerned, at any time in
the period ending on the 91st day after the date of such deposit (it being
understood that this condition shall not be deemed satisfied until the
expiration of such period);

 

(e)                                  such Legal Defeasance or Covenant
Defeasance shall not result in a breach or violation of, or constitute a default
under, this Indenture or any other material agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound;

 

(f)                                    the Company shall have delivered to the
Trustee an Officers’ Certificate stating that the deposit made by the Company
pursuant to its election under Section 8.03

 

76

--------------------------------------------------------------------------------


 

or 8.04 hereof was not made by the Company with the intent of preferring the
Holders of the Notes over any other creditors of the Company or with the intent
of defeating, hindering, delaying or defrauding any other creditors of the
Company or others; and

 

(g)                                 the Company shall have delivered to the
Trustee an Officers’ Certificate stating that all conditions precedent provided
for relating to either the Legal Defeasance under Section 8.03 hereof or the
Covenant Defeasance under Section 8.04 hereof (as the case may be) have been
complied with as contemplated by this Section 8.05.

 


SECTION 8.06.                                         DEPOSITED MONEY AND
GOVERNMENT SECURITIES TO BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS.


 

Subject to Section 8.07 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.06, the “Trustee”) pursuant to
Section 8.05 hereof in respect of the outstanding Notes shall be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including an Issuer acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium, if any, and interest, but such money need not be
segregated from other funds except to the extent required by law.

 

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.05 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

 

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or Government Securities held by it as provided in Section 8.05 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.05(a) hereof), are
in excess of the amount thereof which would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

 


SECTION 8.07.                                         REPAYMENT TO ISSUERS.


 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Issuers on their request or (if then held by the Issuers) shall be discharged
from such trust; and the Holder of such Note shall thereafter, as a general
creditor, look only to the Issuers for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Issuers as trustees thereof, shall thereupon cease; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
repayment, may at the expense of the Issuers cause to be published once, in the
New York Times and The Wall Street Journal (national edition), notice that such
money remains unclaimed and that, after a date specified therein, which shall
not be less than 30 days from the date of such notification or publication, any
unclaimed balance of such money then remaining will be repaid to the Issuers.

 

77

--------------------------------------------------------------------------------


 


SECTION 8.08.                                         REINSTATEMENT.


 

If the Trustee or Paying Agent is unable to apply any United States Dollars or
Government Notes in accordance with Section 8.03 or 8.04 hereof, as the case may
be, by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Issuers’ obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.03 or 8.04
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.03 or 8.04 hereof, as the case may be;
provided, however, that, if the Company makes any payment of principal of,
premium, if any, or interest on any Note following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.

 


ARTICLE 9


 


AMENDMENT, SUPPLEMENT AND WAIVER


 


SECTION 9.01.                                         WITHOUT CONSENT OF HOLDERS
OF NOTES.


 

Notwithstanding Section 9.02 hereof, the Issuers, the Guarantors and the Trustee
may amend or supplement this Indenture, the Notes and the Guarantees or any
amended or supplemental indenture without the consent of any Holder of a Note:

 

(a)                                  to cure any ambiguity, defect or
inconsistency;

 

(b)                                 to provide for uncertificated Notes or
Guarantees in addition to or in place of certificated Notes or Guarantees
(provided that the uncertificated Notes are issued in registered form for
purposes of Section 163(f) of the Code, or in a manner such that the
uncertificated Notes are described in Section 163(f)(2)(B) of the Code);

 

(c)                                  to provide for the assumption of the
obligations of the Issuers or any Guarantor to the Holders of the Notes in the
case of a merger or consolidation pursuant to Article 5 or Article 10 hereof;

 

(d)                                 to make any change that would provide any
additional rights or benefits to the Holders of the Notes or that does not
adversely affect the legal rights hereunder of any Holder of the Notes; or

 

(e)                                  to comply with requirements of the SEC in
order to effect or maintain the qualification hereof under the TIA.

 

78

--------------------------------------------------------------------------------


 

Upon the request of the Issuers accompanied by a resolution of the Boards of
Directors of each Issuer and a resolution of the Board of Directors of each
Guarantor and upon receipt by the Trustee of the documents described in
Section 11.04 hereof, the Trustee shall join with the Issuers and the Guarantors
in the execution of any amended or supplemental Indenture authorized or
permitted by the terms hereof and shall make any further appropriate agreements
and stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental Indenture which affects its
own rights, duties or immunities under this Indenture or otherwise.

 


SECTION 9.02.                                         WITH CONSENT OF HOLDERS OF
NOTES.


 

The Issuers, the Guarantors and the Trustee may amend or supplement this
Indenture, the Notes or the Guarantees or any amended or supplemental Indenture
with the written consent of the Holders of Notes of at least a majority of the
aggregate principal amount of Notes then outstanding (including consents
obtained in connection with a tender offer or exchange offer for the Notes), and
any existing Default and its consequences or compliance with any provision
hereof or the Notes may be waived with the consent of the Holders of a majority
of the aggregate principal amount of Notes then outstanding (including consents
obtained in connection with a tender offer or exchange offer for the Notes). 
Notwithstanding the foregoing, without the consent of each Holder affected, an
amendment or waiver may not (with respect to any Notes held by a non-consenting
Holder of Notes):

 

(a)                                  reduce the aggregate principal amount of
Notes whose Holders must consent to an amendment, supplement or waiver;

 

(b)                                 reduce the principal of or change the fixed
maturity of any Note or alter the provisions with respect to the redemption of
the Notes;

 

(c)                                  reduce the rate of or change the time for
payment of interest on any Note;

 

(d)                                 waive a Default or Event of Default in the
payment of principal of or premium, if any, or interest on the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes and a waiver of the
payment default that resulted from such acceleration);

 

(e)                                  make any Note payable in money other than
that stated in the Notes;

 

(f)                                    make any change in the provisions hereof
relating to waivers of past Defaults or the rights of Holders of Notes to
receive payments of principal of or interest on the Notes;

 

(g)                                 waive a redemption payment or mandatory
redemption with respect to any Note;

 

(h)                                 amend, change or modify in any material
respect the obligation of the Company to make and consummate a Change of Control
Offer in the event of a Change of Control Triggering Event after such Change of
Control Triggering Event has occurred; or

 

79

--------------------------------------------------------------------------------


 

(i)                                     make any change in the foregoing
amendment and waiver provisions.

 

Upon the request of the Issuers accompanied by a resolution of the Boards of
Directors of the Issuers and a resolution of the Board of Directors of each
Guarantor, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 11.04 hereof, the Trustee
shall join with the Issuers and the Guarantors in the execution of such amended
or supplemental Indenture unless such amended or supplemental Indenture affects
the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental Indenture.

 

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver.  Any failure of
the Issuers to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver.  Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding may waive
compliance in a particular instance by the Issuers with any provision hereof or
the Notes.

 


SECTION 9.03.                                         COMPLIANCE WITH TRUST
INDENTURE ACT.


 

Every amendment or supplement to this Indenture and the Notes shall be set forth
in an amended or supplemental Indenture that complies with the TIA as then in
effect.

 


SECTION 9.04.                                         REVOCATION AND EFFECT OF
CONSENTS.


 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective.  An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder of a Note.

 

The Issuers may fix a record date for determining which Holders of the Notes
must consent to such amendment, supplement or waiver.  If the Issuers fix a
record date, the record date shall be fixed at (i) the later of 30 days prior to
the first solicitation of such consent or the date of the most recent list of
Holders of Notes furnished to the Trustee prior to such solicitation pursuant to
Section 2.05 hereof or (ii) such other date as the Issuers shall designate.

 

80

--------------------------------------------------------------------------------


 


SECTION 9.05.                                         NOTATION ON OR EXCHANGE OF
NOTES.


 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Issuers in exchange for all
Notes may issue and the Trustee shall authenticate new Notes that reflect the
amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 


SECTION 9.06.                                         TRUSTEE TO SIGN
AMENDMENTS, ETC.


 

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modification thereby of the trusts
created by this Indenture, the Trustee shall receive, and shall by fully
protected in relying upon, an Opinion of Counsel and an Officers’ Certificate
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture.  The Trustee may, but shall not be obligated to,
enter into any such supplemental indenture which affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise.

 


ARTICLE 10


 


GUARANTEES


 


SECTION 10.01.                                   GUARANTEE.


 

Each of the Guarantors, jointly and severally, hereby unconditionally guarantees
to each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the Obligations of the Issuers
hereunder or thereunder, that

 

(a)                                  the principal of and interest on the Notes
will be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of and interest
on the Notes, if any, if lawful, and all other obligations of the Issuers to the
Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and

 

(b)                                 in case of any extension of time of payment
or renewal of any Notes or any of such other obligations, that same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise. 
Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, each of the Guarantors, jointly and severally,
will be obligated to pay the same immediately.

 

Each of the Guarantors, jointly and severally, hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Notes or

 

81

--------------------------------------------------------------------------------


 

this Indenture, the absence of any action to enforce the same, any waiver or
consent by any Holder of the Notes with respect to any provisions hereof or
thereof, the recovery of any judgment against the Issuers, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.

 

Each of the Guarantors, jointly and severally, hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Issuers, any right to require a proceeding first
against the Issuers, protest, notice (except that the Trustee shall provide at
least ten days’ prior written notice to the Issuers on behalf of the Guarantors
before taking any action for which the Communications Act and/or the FCC
rules require such notice and which right to notice is not waivable by any
Guarantor) and all demands whatsoever and covenant that this Guarantee will not
be discharged except by complete performance of the Obligations guaranteed
hereby.  If any Holder or the Trustee is required by any court or otherwise to
return to the Issuers or any Guarantor, or any Custodian, Trustee, liquidator or
other similar official acting in relation to either the Issuers or any
Guarantor, any amount paid by either to the Trustee or such Holder, this
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect.

 

Each of the Guarantors, jointly and severally, agrees that it shall not be
entitled to any right of subrogation in relation to the Holders in respect of
any obligations guaranteed hereby until payment in full of all obligations
guaranteed hereby.  Each of the Guarantors, jointly and severally, further
agrees that, as between such Guarantor, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in Article 6 for the purposes of this
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (y) in
the event of any declaration of acceleration of such obligations as provided in
Article 6, such obligations (whether or not due and payable) shall forthwith
become due and payable by each Guarantor for the purpose of this Guarantee. 
Notwithstanding the foregoing, in the event that any Guarantee would constitute
or result in a violation of any applicable fraudulent conveyance or similar law
of any relevant jurisdiction, the liability of the applicable Guarantor under
its Guarantee shall be reduced to the maximum amount permissible under such
fraudulent conveyance or similar law.

 

The Guarantors hereby agree as among themselves that each Guarantor that makes a
payment or distribution under a Guarantee shall be entitled to a pro rata
contribution from each other Guarantor hereunder based on the net assets of each
other Guarantor.  The preceding sentence shall in no way affect the rights of
the Holders of Notes to the benefits hereof, the Notes or the Guarantees.

 

Nothing in this Section 10.01 shall apply to claims of, or payments to, the
Trustee under or pursuant to the provisions of Section 7.07 hereof.  Nothing
contained in this Section 10.01 or elsewhere in this Indenture, the Notes or the
Guarantees shall impair, as between any Guarantor and the Holder of any Note,
the obligation of such Guarantor, which is unconditional and absolute, to pay to
the Holder thereof the principal of, premium, if any, and interest on the Notes
in accordance with their terms and the terms of the Guarantee and this
Indenture, nor shall anything herein or therein prevent the Trustee or the
Holder of any Note from exercising all remedies otherwise permitted by
applicable law or hereunder or thereunder upon the occurrence of an Event of
Default.

 

82

--------------------------------------------------------------------------------


 


SECTION 10.02.                                   EXECUTION AND DELIVERY OF
GUARANTEES.


 

To evidence its Guarantee set forth in Section 10.01 hereof, each Guarantor
hereby agrees that a notation of such Guarantee substantially in the form of
Exhibit B hereto shall be endorsed by an officer of such Guarantor on each Note
authenticated and delivered by the Trustee and that this Indenture shall be
executed on behalf of such Guarantor by any of its Officers.  Each of the
Guarantors, jointly and severally, hereby agrees that its Guarantee set forth in
Section 10.01 hereof shall remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Guarantee.  If an officer or
Officer whose signature is on this Indenture or on the Guarantee of a Guarantor
no longer holds that office at the time the Trustee authenticates the Note on
which the Guarantee of such Guarantor is endorsed, the Guarantee of such
Guarantor shall be valid nevertheless.  The delivery of any Note by the Trustee,
after the authentication thereof hereunder, shall constitute due delivery of the
Guarantees set forth in this Indenture on behalf of the Guarantors.

 


SECTION 10.03.                                   MERGER, CONSOLIDATION OR SALE
OF ASSETS OF GUARANTORS.


 

Subject to Section 10.05 hereof, a Guarantor may not, and the Company will not
cause or permit any Guarantor to, consolidate or merge with or into (whether or
not such Guarantor is the surviving entity), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, another Person other than the
Company or another Guarantor unless:

 

(a)                                  such Guarantor is the surviving Person or
the Person formed by or surviving any such consolidation or merger (if other
than such Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made is a corporation, limited
partnership or limited liability company organized or existing under the laws of
the United States, any state thereof or the District of Columbia;

 

(b)                                 the Person formed by or surviving any such
consolidation or merger (if other than such Guarantor) or the Person to which
such sale, assignment, transfer, lease, conveyance or other disposition shall
have been made assumes all the obligations of such Guarantor, pursuant to a
supplemental indenture in form reasonably satisfactory to the Trustee, under the
Notes and this Indenture; and

 

(c)                                  immediately after such transaction, no
Default or Event of Default exists.

 

Nothing contained in this Indenture shall prevent any consolidation or merger of
a Guarantor with or into the Company or another Guarantor that is a Wholly Owned
Restricted Subsidiary of the Company or shall prevent any sale or conveyance of
the property of a Guarantor as an entirety or substantially as an entirety to
the Company or another Guarantor that is a Wholly Owned Restricted Subsidiary of
the Company.  Except as set forth in Articles 4 and 5 hereof, nothing contained
in this Indenture shall prevent any consolidation or merger of a Guarantor with
or into the Company or another Guarantor that is a Restricted Subsidiary of the
Company or shall prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Company or another
Guarantor that is a Restricted Subsidiary of the Company.

 

83

--------------------------------------------------------------------------------


 


SECTION 10.04.                                   SUCCESSOR CORPORATION
SUBSTITUTED.


 

Upon any consolidation, merger, sale or conveyance described in paragraphs
(a) through (c) of Section 10.03 hereof, and upon the assumption by the
successor corporation, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of any Guarantee previously
signed by the Guarantor and the due and punctual performance of all of the
covenants and conditions hereof to be performed by the Guarantor, such successor
corporation shall succeed to and be substituted for the Guarantor with the same
effect as if it had been named herein as a Guarantor.  Such successor
corporation thereupon may cause to be signed any or all of the Guarantees to be
issuable hereunder by such Guarantor and delivered to the Trustee.  All the
Guarantees so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Guarantees theretofore and thereafter issued in
accordance with the terms hereof as though all of such Guarantees had been
issued at the date of the execution of such Guarantee by such Guarantor.

 


SECTION 10.05.                                   RELEASES FROM GUARANTEES.


 

If pursuant to any direct or indirect sale of assets (including, if applicable,
all of the Capital Stock of any Guarantor) or other disposition by way of
merger, consolidation or otherwise, the assets sold include all or substantially
all of the assets of any Guarantor or all of the Capital Stock of any such
Guarantor, then such Guarantor or the Person acquiring the property (in the
event of a sale or other disposition of all or substantially all of the assets
of such a Guarantor) shall be released and relieved of its obligations under its
Guarantee or Section 10.03 and Section 10.04 hereof, as the case may be;
provided that in the event of an Asset Sale, the Net Proceeds from such sale or
other disposition are applied in accordance with the provisions of Section 4.10
hereof.  In addition, a Guarantor shall be released and relieved of its
obligations under its Guarantee or Section 10.03 and Section 10.04 hereof, as
the case may be if (1) such Guarantor is dissolved or liquidated in accordance
with the provisions hereof; (2) the Company designates any such Guarantor as an
Unrestricted Subsidiary in compliance with the terms hereof; or (3) the Issuers
effectively discharge their obligations or defease the Notes in compliance with
the terms of Article 8 hereof.  Upon delivery by the Company to the Trustee of
an Officers’ Certificate and an Opinion of Counsel to the effect that such sale
or other disposition was made by the Company in accordance with the provisions
hereof, including without limitation Section 4.10 hereof, if applicable, the
Trustee shall execute any documents pursuant to written direction of the Company
in order to evidence the release of any such Guarantor from its obligations
under its Guarantee.  Any such Guarantor not released from its obligations under
its Guarantee shall remain liable for the full amount of principal of and
interest on the Notes and for the other obligations of such Guarantor under this
Indenture as provided in this Article 10.

 

84

--------------------------------------------------------------------------------

 



ARTICLE 11


 


MISCELLANEOUS


 


SECTION 11.01.                    TRUST INDENTURE ACT CONTROLS.

 

If any provision hereof limits, qualifies or conflicts with the duties imposed
by TIA § 318(c), the imposed duties shall control.

 


SECTION 11.02.                    NOTICES.


 

Any notice or communication by the Issuers, any Guarantor or the Trustee to the
other is duly given if in writing by hand-delivery, registered first-class mail,
next-day air courier or facsimile:

 

If to the Issuers or any Guarantor, to it care of:

 

DIRECTV Holdings LLC
2230 East Imperial Highway
El Segundo, California  90245
Facsimile No.:  (310) 964-0839
Attention:  General Counsel

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Michael E. Lubowitz, Esq.

 

If to the Trustee:

 

The Bank of New York
700 South Flower Street
Los Angeles, CA 90017
Attn:  Corporate Trust Administration

 

The Issuers, any Guarantor or the Trustee, by notice to the other, may designate
additional or different addresses for subsequent notices or communications.

 

All notices and communications (other than those sent to Holders of Notes) shall
be deemed to have been duly given:  when delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; one Business Day after being timely delivered to a next-day
air courier; and when transmission is confirmed, if sent by facsimile.

 

85

--------------------------------------------------------------------------------


 

Any notice or communication to a Holder of a Note shall be mailed by first class
mail, certified or registered, return receipt requested, or by overnight air
courier guaranteeing next day delivery to its address shown on the register kept
by the Registrar.  Any notice or communication shall also be so mailed to any
Person described in TIA § 313(c), to the extent required by the TIA.  Failure to
mail a notice or communication to a Holder of a Note or any defect in it shall
not affect its sufficiency with respect to other Holders of Notes.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Issuers mail a notice or communication to Holders of Notes, they shall
mail a copy to the Trustee and each Agent at the same time.

 

The Trustee agrees to accept and act upon facsimile transmission of written
instructions and/or directions pursuant to this Indenture given by the Issuers
provided however that subsequent to such facsimile of written instructions
and/or directions, (i) the Issuers shall provide the originally executed
instructions and/or directions to the Trustee in a timely manner and (ii) such
originally executed instructions and/or directions shall be signed by an
Officer.

 


SECTION 11.03.                    COMMUNICATION BY HOLDERS OF NOTES WITH OTHER
HOLDERS OF NOTES.


 

Holders of the Notes may communicate pursuant to TIA § 312(b) with other Holders
of Notes with respect to their rights under this Indenture or the Notes.  The
Issuers, the Trustee, the Registrar and anyone else shall have the protection of
TIA § 312(c).

 


SECTION 11.04.                    CERTIFICATE AND OPINION AS TO CONDITIONS
PRECEDENT.


 

Upon any request or application by the Issuers to the Trustee to take any action
under this Indenture (except in connection with the original issuance of the
Notes), the Issuers shall furnish to the Trustee:

 

(a)           an Officers’ Certificate of each Issuer in form and substance
reasonably satisfactory to the Trustee stating that, in the opinion of the
signers, all conditions precedent and covenants, if any, provided for in this
Indenture relating to the proposed action have been satisfied; and

 

(b)           an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee stating that, in the opinion of such counsel, all
such conditions precedent and covenants have been satisfied.

 


SECTION 11.05.                    STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.


 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall include:

 

(a)           a statement that the Person making such certificate or opinion has
read such covenant or condition;

 

86

--------------------------------------------------------------------------------


 

(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c)           a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
satisfied; and

 

(d)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.

 


SECTION 11.06.                    RULES BY TRUSTEE AND AGENTS.


 

The Trustee may make reasonable rules for action by or at a meeting of Holders
of Notes.  The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.

 


SECTION 11.07.                    NO PERSONAL LIABILITY OF DIRECTORS, OWNERS,
EMPLOYEES, INCORPORATORS AND STOCKHOLDERS.


 

No director, owner, officer, employee, incorporator or stockholder of the
Issuers, the Guarantors or any of their Affiliates, as such, shall have any
liability for any obligations of the Issuers, the Guarantors and any of their
Affiliates under the Notes, the Guarantees or this Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation. 
Each Holder of the Notes by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.  Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the SEC that such waiver is
against public policy.

 


SECTION 11.08.                    GOVERNING LAW.


 

The internal law of the State of New York shall govern and be used to construe
this Indenture, the Notes and the Guarantees without giving effect to applicable
principles of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required thereby.

 


SECTION 11.09.                    NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.


 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Issuers or any of their respective Subsidiaries.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 


SECTION 11.10.                    SUCCESSORS.


 

All agreements of the Issuers and the Guarantors in this Indenture and the Notes
and the Guarantees shall bind the successors of the Issuers and the Guarantors,
respectively.  All agreements of the Trustee in this Indenture shall bind its
successor.

 

87

--------------------------------------------------------------------------------



 


SECTION 11.11.                    SEVERABILITY.


 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 


SECTION 11.12.                    COUNTERPART ORIGINALS.


 

The parties may sign any number of copies hereof.  Each signed copy shall be an
original, but all of them together represent the same agreement.

 


SECTION 11.13.                    TABLE OF CONTENTS, HEADINGS, ETC.


 

The Table of Contents and headings of the Articles and Sections hereof have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 


SECTION 11.14.                    FORCE MAJEURE.


 

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software or hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

[Signatures on following page]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

 

DIRECTV HOLDINGS LLC,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV FINANCING CO., INC.,

 

as Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV, INC.,

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV CUSTOMER SERVICES, INC.,

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

DIRECTV MERCHANDISING, INC.,

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV ENTERPRISES, LLC,

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV OPERATIONS, LLC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LABC PRODUCTIONS, INC., as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV HOME SERVICES, LLC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS I, LLC,

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

 

DIRECTV PROGRAMMING HOLDINGS II,

 

LLC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as Trustee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Face of Note]

63/8% Senior Note due 2015

 

Cert. No.
CUSIP No. [                          ]

 

DIRECTV Holdings LLC and
DIRECTV Financing Co., Inc.

 

jointly and severally promise to pay to

 

or its registered assigns

 

the principal sum of                                         

 

Dollars on June 15, 2015

 

Interest Payment Dates:  June 15 and December 15, commencing December 15, 2005.

 

Record Dates:  June 1 and December 1 (whether or not a Business Day).

 

IN WITNESS WHEREOF, the Issuers have caused this Note to be duly executed.

 

Dated:

 

 

DIRECTV HOLDINGS LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTV FINANCING CO., INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

This is one of the Notes referred to in
the within-mentioned Indenture:

 

THE BANK OF NEW YORK, as Trustee

 

 

By:

 

 

 

Authorized Signatory

 

 

Dated:

 

 

 

A-1

--------------------------------------------------------------------------------


 

(Back of Note)

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture (as defined below) unless otherwise indicated.

 

(1)        Interest.  DIRECTV Holdings LLC, a Delaware limited liability company
(the “Company”) and DIRECTV Financing Co., Inc., a Delaware corporation (“DTV
Finance” and, together with the Company, the “Issuers”) jointly and severally
promise to pay interest on the principal amount of this Note at the rate and in
the manner specified below.  Interest will accrue at 63/8% per annum and will be
payable semi-annually in cash on each June 15 and December 15, commencing
December 15, 2005, or if any such day is not a Business Day on the next
succeeding Business Day (each, an “Interest Payment Date”) to Holders of record
of the Notes at the close of business on the immediately preceding June 1 and
December 1, whether or not a Business Day.  Interest will be computed on the
basis of a 360-day year consisting of twelve 30-day months.  Interest shall
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of original issuance.  To the extent
lawful, the Issuers shall pay interest on overdue principal at the rate of the
then applicable interest rate on the Notes; they shall pay interest on overdue
installments of interest (without regard to any applicable grace periods) at the
same rate to the extent lawful.  In addition, Holders may be entitled to the
benefits of certain provisions of the [                           ](a).

 

(2)        Method of Payment.  The Issuers shall pay interest on the Notes
(except defaulted interest) to the Persons who are registered Holders of Notes
at the close of business on the record date next preceding the Interest Payment
Date, even if such Notes are canceled after such record date and on or before
such Interest Payment Date.  The Holder hereof must surrender this Note to a
Paying Agent to collect principal payments.  The Issuers will pay principal and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts.  The Notes will be payable both
as to principal and interest at the office or agency of the Issuers maintained
for such purpose or, at the option of the Issuers, payment of interest may be
made by check mailed to the Holders of Notes at their respective addresses set
forth in the register of Holders of Notes.  Unless otherwise designated by the
Issuers, the Issuers’ office or agency will be the office of the Trustee
maintained for such purpose.

 

(3)        Paying Agent and Registrar.  Initially, the Trustee will act as
Paying Agent and Registrar.  The Issuers may change any Paying Agent, Registrar
or co-registrar without prior notice to any Holder of a Note.  The Company may
act in any such capacity.

 

(4)        Indenture.  The Issuers issued the Notes under an Indenture, dated as
of June 15, 2005 (the “Indenture”), among the Issuers, the Guarantors and the
Trustee.  This is one of an issue of Notes of the Issuers issued, or to be
issued, under the Indenture.  The Issuers shall be entitled to issue additional
Notes pursuant to Section 2.02 of the Indenture.  All Notes issued under the
Indenture shall be treated as a single class of Notes under the Indenture.  The
terms of the

 

--------------------------------------------------------------------------------

(a)     Insert title of registration rights agreement, if any.

 

A-2

--------------------------------------------------------------------------------


 

Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939, as amended (15 U.S. Code
§§ 77aaa-77bbbb), as in effect on the date of the Indenture.  The Notes are
subject to all such terms, and Holders of Notes are referred to the Indenture
and such act for a statement of such terms.  The terms of the Indenture shall
govern any inconsistencies between the Indenture and the Notes.  The Notes are
senior unsecured obligations of the Issuers.

 

(5)        Optional Redemption.  (a)  Except as provided in the paragraphs
(b) and (c) below, the Notes will not be redeemable at the Issuers’ option prior
to June 15, 2010.  Thereafter, the Notes will be subject to redemption at the
option of the Company, in whole or in part, upon not less than 30 nor more than
60 days’ notice, at the redemption prices (expressed as percentages of principal
amount) set forth below, together with accrued and unpaid interest thereon to
the applicable redemption date, if redeemed during the 12-month period beginning
on June 15 of the years indicated below:

 

Year

 

Percentage

 

 

 

 

 

2010

 

103.188

%

2011

 

102.125

%

2012

 

101.063

%

2013 and thereafter

 

100.000

%

 

(b)  Notwithstanding the foregoing, at any time and from time to time prior to
June 15, 2008, the Company may redeem up to 35% of the aggregate principal
amount of the Notes outstanding at a redemption price equal to 106.375% of the
principal amount thereof on the repurchase date, together with accrued and
unpaid interest to such redemption date, with the net cash proceeds of one or
more public or private sales of the Company’s Equity Interests (other than
Disqualified Stock) (including sales to or capital contributions from Parent,
regardless of whether Parent obtains such funds from an offering of its Equity
Interests, the incurrence of Indebtedness or otherwise), other than proceeds
from a sale to the Company or any of its Subsidiaries or any employee benefit
plan in which the Company or any of its Subsidiaries participates; provided that
(a) at least 65% in aggregate principal amount of the Notes originally issued
remain outstanding immediately after the occurrence of such redemption; and
(b) the sale of such Equity Interests is made in compliance with the therms of
the Indenture.

 

(c)  In addition, at any time and from time to time prior to June 15, 2010, the
Company may redeem all or any portion of the Notes outstanding at a redemption
price equal to (a) 100% of the aggregate principal amount of the Notes to be
redeemed, together with accrued and unpaid interest to such redemption date,
plus (b) the Make Whole Amount.

 

“Make Whole Amount” means, with respect to any Note at any redemption date, the
greater of (i) 1.0% of the principal amount of such Note and (ii) the excess, if
any, of (A) an amount equal to the present value of (1) the redemption price of
such Note at June 15, 2010 plus (2) the remaining scheduled interest payments on
the Notes to be redeemed (subject to the right of Holders on the relevant record
date to receive interest due on the relevant interest payment date) to June 15,
2010 (other than interest accrued to the redemption date), computed using a
discount rate equal to the Treasury Rate plus 50 basis points, over (B) the
principal amount of the Notes to be redeemed.

 

A-3

--------------------------------------------------------------------------------


 

“Treasury Rate” means, at the time of computation, the yield to maturity of
United States Treasury Securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) which
has become publicly available at least two Business Days prior to the redemption
date or, if such Statistical Release is no longer published, any publicly
available source of similar market data) most nearly equal to the period from
the redemption date to June 15, 2010; provided, however, that if the period from
the redemption date to June 15, 2010 is not equal to the constant maturity of a
United States Treasury Security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury Securities for which such yields are given, except that if the period
from the redemption date to June 15, 2010 is less than one year, the weekly
average yield on actually traded United States Treasury Securities adjusted to a
constant maturity of one year shall be used.

 

(6)        Repurchase at Option of Holder.  Upon the occurrence of a Change of
Control Triggering Event, the Company will be required to make an offer to
purchase on the Change of Control Payment Date all outstanding Notes at a
purchase price equal to 101% of the aggregate principal amount thereof, together
with accrued and unpaid interest thereon to the date of purchase.  Holders of
Notes that are subject to an offer to purchase will receive a Change of Control
Offer from the Company prior to any related Change of Control Payment Date and
may elect to have such Notes purchased by completing the form entitled “Option
of Holder To Elect Purchase” appearing below.

 

When the cumulative amount of Excess Proceeds that have not been applied in
accordance with Section 4.10 of the Indenture exceeds $100.0 million, the
Company will be obligated to make an offer to all Holders of the Notes (an
“Excess Proceeds Offer”) to purchase the maximum principal amount of Notes that
may be purchased out of such Excess Proceeds at an offer price in cash in an
amount equal to 100% of the principal amount thereof, together with accrued and
unpaid interest to the date fixed for the closing of such offer in accordance
with the procedures set forth in the Indenture. To the extent the Company or a
Restricted Subsidiary is required under the terms of Indebtedness of the Company
or such Restricted Subsidiary which is ranked equally with the Notes with any
proceeds which constitute Excess Proceeds under the Indenture, the Company shall
make a pro rata offer to the holders of all other pari passu Indebtedness
(including the Notes) with such proceeds.  If the aggregate principal amount of
Notes and other pari passu Indebtedness surrendered by holders thereof exceeds
the amount of such Excess Proceeds, the Trustee shall select the Notes and other
pari passu Indebtedness to be purchased on a pro rata basis.  Holders of Notes
that are subject to an offer to purchase will receive a Excess Proceeds Offer
from the Company prior to any related Purchase Payment Date and may elect to
have such Notes purchased by completing the form entitled “Option of Holder To
Elect Purchase” appearing below.

 

(7)        Notice of Redemption.  Notice of redemption shall be mailed at least
30 days but not more than 60 days before the redemption date to each Holder
whose Notes are to be redeemed at its registered address.  Notes may be redeemed
in part but only in whole multiples of $1,000, unless all of the Notes held by a
Holder of Notes are to be redeemed.  On and after the redemption date, interest
ceases to accrue on Notes or portions of them called for redemption unless the
Company fails to redeem such Notes or such portions thereof.

 

A-4

--------------------------------------------------------------------------------


 

(8)        Termination of Covenants.  From and after the first date on which the
Notes are rated Investment Grade by both Rating Agencies and notwithstanding
that the Notes may cease to be so rated thereafter, Sections 3.08 (Excess
Proceeds Offer), 4.11 (Limitation on Restricted Payment, 4.09 (Limitation on
Incurrence of Indebtedness), 4.10 (Limitation on Asset Sales) of the Indenture,
4.22 (Limitation on Transactions with Affiliates), and 5.01(d)(i) and
(ii) (Merger, Consolidation or Sale of Assets) of the Indenture will not apply.

 

(9)        Denominations, Transfer, Exchange.  The Notes are in registered form
without coupons in denominations of $1,000 and integral multiples of $1,000.
 The transfer of Notes may be registered and Notes may be exchanged as provided
in the Indenture.  The Registrar and the Trustee may require a Holder of a Note,
among other things, to furnish appropriate endorsements and transfer documents
and to pay any taxes and fees required by law or permitted by the Indenture.
 The Registrar need not exchange or register the transfer of any Note or portion
of a Note selected for redemption.  Also, it need not exchange or register the
transfer of any Notes for a period of 15 days before a selection of Notes to be
redeemed.

 

(10)      Persons Deemed Owners.  Prior to due presentment to the Trustee for
registration of the transfer of this Note, the Trustee, any Agent and the
Issuers may deem and treat the Person in whose name this Note is registered as
their absolute owner for the purpose of receiving payment of principal of,
premium, if any, and interest on this Note and for all other purposes
whatsoever, whether or not this Note is overdue, and neither the Trustee, any
Agent nor the Issuers shall be affected by notice to the contrary.  The
registered Holder of a Note shall be treated as its owner for all purposes.

 

(11)      Amendments, Supplement and Waivers.  Subject to certain exceptions,
the Indenture, the Notes and the Guarantees or any amended or supplemental
indenture may be amended or supplemented with the consent of the Holders of at
least a majority of the aggregate principal amount of the then outstanding Notes
(including consents obtained in connection with a tender offer or exchange offer
for the Notes), and any existing default or compliance with any provision of the
Indenture or the Notes may be waived with the consent of the Holders of a
majority of the aggregate principal amount of Notes then outstanding (including
consents obtained in connection with a tender offer or exchange offer for the
Notes).  Notwithstanding the foregoing, without the consent of each Holder
affected, an amendment or waiver may not (with respect to any Notes held by a
non-consenting Holder of Notes) reduce the principal amount of Notes whose
Holders must consent to an amendment, supplement or waiver; reduce the principal
of or change the fixed maturity of any Note or alter the provisions with respect
to the redemption of the Notes; reduce the rate of or change the time for
payment of interest on any Note; waive a Default or Event of Default in the
payment of principal of or premium, if any, or interest on the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes and a waiver of the
payment default that resulted from such acceleration); make any Note payable in
money other than that stated in the Notes; make any change in the provisions of
the Indenture relating to waivers of past Defaults or the rights of Holders of
Notes to receive payments of principal of or interest on the Notes; waive a
redemption payment or mandatory redemption with respect to any Note; amend,
change or modify

 

A-5

--------------------------------------------------------------------------------


 

in any material respect the obligation of the Issuers to make and consummate a
Change of Control Offer in the event of a Change of Control Triggering Event
after such Change of Control Triggering Event has occurred; or make any change
in the foregoing amendment and waiver provisions.  Notwithstanding the
foregoing, without the consent of any Holder of a Note, the Indenture or the
Notes may be amended or supplemented to cure any ambiguity, defect or
inconsistency; to provide for uncertificated Notes or Guarantees in addition to
or in place of certificated Notes or Guarantees; to provide for the assumption
of the obligations of the Company or any Guarantor to the Holders of the Notes
in case of a merger or consolidation; to make any change that would provide any
additional rights or benefits to the Holders of the Notes or that does not
adversely affect the legal rights under the Indenture of any such Holder; or to
comply with the requirements of the SEC in order to effect or maintain the
qualification of the Indenture under the Trust Indenture Act.

 

(12)      Defaults and Remedies.  Each of the following constitutes an Event of
Default:

 

(a)           default for 30 days in the payment when due of interest or
additional interest, if any, on the Notes;

 

(b)           default in payment when due of principal of or premium, if any, on
the Notes at maturity, upon repurchase, redemption or otherwise;

 

(c)           failure to comply with Section 3.08, 4.15 or 5.01 of the
Indenture;

 

(d)           default under any other provision of the Indenture or the Notes,
which default remains uncured for 60 days after notice from the Trustee or the
Holders of at least 25% of the aggregate principal amount then outstanding of
the Notes;

 

(e)           default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company and any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Company and any of
its Restricted Subsidiaries), other than Non-Recourse Receivables Subsidiary
Indebtedness, which default is caused by a failure to pay the principal of such
Indebtedness at the final stated maturity thereof within the grace period
provided in such Indebtedness (a “Payment Default”), and the principal amount of
any such Indebtedness, together with the principal amount of any other such
Indebtedness under which there has been a Payment Default, aggregates $100
million or more;

 

(f)                            default under any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any Indebtedness for money borrowed by the Company and any of its
Restricted Subsidiaries (or the payment of which is guaranteed by the Company or
any of its Restricted Subsidiaries), other than Non-Recourse Receivables
Subsidiary Indebtedness, which default results in the acceleration of such
Indebtedness prior to its express maturity not rescinded or cured within 30 days
after such acceleration, and the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $100 million or more;

 

A-6

--------------------------------------------------------------------------------


 

(g)           failure by the Company and any of its Restricted Subsidiaries to
pay final judgments (other than any judgment as to which a reputable insurance
company has accepted full liability) aggregating $100 million or more, which
judgments are not stayed within 60 days after their entry other than judgments
in respect of Non-Recourse Receivables Subsidiary Indebtedness;

 

(h)           any Guarantee of a Significant Subsidiary shall be held in a
judicial proceeding to be unenforceable or invalid or shall cease for any reason
to be in full force and effect, or any Guarantor that qualifies as a Significant
Subsidiary, or any Person acting on behalf of any Guarantor that qualifies as a
Significant Subsidiary, shall deny or disaffirm its obligations under its
Guarantee;

 

(i)            the Company, DTV Finance or any Significant Subsidiary of the
Company pursuant to or within the meaning of Bankruptcy Law (i) commences a
voluntary case; (ii) consents to the entry of an order for relief against it in
an involuntary case; (iii) consents to the appointment of a Custodian of it or
for all or substantially all of its property; or (iv) makes a general assignment
for the benefit of its creditors; and

 

(j)            a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that: (i) is for relief against the Company, DTV Finance or
any Significant Subsidiary of the Company in an involuntary case; (ii) appoints
a custodian of the Company, DTV Finance or any Significant Subsidiary of the
Company or for all or substantially all of the property of the Company, DTV
Finance or any Significant Subsidiary of the Company; or (iii) orders the
liquidation of the Company, DTV Finance or any Significant Subsidiary of the
Company, and the order or decree remains unstayed and in effect for 60
consecutive days.

 

If an Event of Default (other than an Event of Default relating to an Issuer
specified in clause (i) or (j) above) occurs and is continuing, the Trustee by
notice to the Issuers, or the Holders of at least 25% of the aggregate principal
amount then outstanding of the Notes by written notice to the Issuers and the
Trustee, may declare all the Notes to be due and payable immediately.
Notwithstanding the foregoing, in the case of an Event of Default specified in
clause (i) or (j) above with respect to an Issuer, all outstanding Notes shall
become and immediately be due and payable without further action or notice.
 Holders of the Notes may not enforce the Indenture or the Notes except as
provided in the Indenture.  The Trustee may withhold from Holders of the Notes
notice of any continuing Default or Event of Default (except a Default or Event
of Default relating to the payment of principal or interest) if it determines
that withholding notice is in such Holders’ interest.

 

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may on behalf of all the Holders rescind
an acceleration and its consequences if the rescission would not conflict with
any judgment or decree and if all existing Events of Default (except nonpayment
of principal, interest or premium that has become due solely because of the
acceleration) have been cured or waived.  The Holders of a majority in

 

A-7

--------------------------------------------------------------------------------


 

aggregate principal amount of the then outstanding Notes, by written notice to
the Trustee, may on behalf of the Holders of all of the Notes waive any existing
Default or Event of Default and its consequences under the Indenture, except a
continuing Default or Event of Default in the payment of interest or premium on,
or principal of, the Notes.

 

The Issuers are required to deliver to the Trustee annually a statement
regarding compliance with the Indenture, and the Issuers are required upon
becoming aware of any Default or Event of Default to deliver to the Trustee a
statement specifying such Default or Event of Default.

 

All powers of the Trustee under the Indenture will be subject to applicable
provisions of the Communications Act, including, without limitation, the
requirements of prior approval for de facto or de jure transfer of control or
assignment of Title III licenses.

 

(13)          Trustee Dealings with Issuers.  The Trustee under the Indenture,
in its individual or any other capacity, may make loans to, accept deposits
from, and perform services for the Issuers or their Subsidiaries, and may
otherwise deal with the Issuers or their Subsidiaries, as if it were not
Trustee; however, if the Trustee acquires any conflicting interest it must
eliminate such conflict within 90 days, apply to the SEC for permission to
continue as Trustee or resign.

 

(14)          No Personal Liabilities of Directors, Owners, Employees,
Incorporators and Stockholders.  No director, owner, officer, employee,
incorporator or stockholder of the Company or any of its Affiliates, as such,
shall have any liability for any obligations of the Company or any of its
Affiliates under this Note, the Guarantees or the Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
 Each Holder of Notes by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.

 

(15)          Guarantees.  Payment of principal and interest (including interest
on overdue principal and overdue interest, if lawful) is unconditionally
guaranteed, jointly and severally, by each of the Guarantors.

 

(16)          Authentication.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

 

(17)          Abbreviations.  Customary abbreviations may be used in the name of
a Holder of a Note or an assignee, such as TEN COM (= tenants in common), TEN
ENT (= tenants by the entireties), JT TEN ( = joint tenants with right of
survivorship and not as tenants in common), CUST (5 Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

 

(18)          CUSIP Numbers.  Pursuant to a recommendation promulgated by the
Committee on Uniform Note Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes and has directed the Trustee to use
CUSIP numbers in notices of redemption as a convenience to Holders of Notes.  No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

A-8

--------------------------------------------------------------------------------


 

The Company will furnish to any Holder of a Note upon written request and
without charge a copy of the Indenture.  Request may be made to:

 

DIRECTV Holdings LLC
2230 East Imperial Highway
El Segundo, California  90245
Attention:  Corporate Secretary

 

A-9

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to

 

 

 

(Insert assignee’s Soc. Sec. or tax I.D. no.)

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

and irrevocably appoint                          agent to transfer this Note on
the books of the Company. The agent may substitute another to act for him.

 

 

Date:

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of

 

 

this Note)

Signature Guarantee.

 

 

A-10

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have all or any part of this Note purchased by the
Issuers pursuant to Section 3.08 (Excess Proceeds Offer) or Section 4.15 (Change
of Control and Rating Decline) of the Indenture, check the appropriate box:

 

o

Section 3.08

o

 

Section 4.15

 

If you want to have only part of the Note purchased by the Issuers pursuant to
Section 3.08 or Section 4.15 of the Indenture, state the amount you elect to
have purchased:

 

$

 

Date:

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of

 

 

this Note)

Signature Guarantee.

 

 

A-11

--------------------------------------------------------------------------------


 

[ATTACHMENT FOR GLOBAL NOTES]

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of
decrease in
Principal Amount of
this Global Note

 

Amount of Increase
Principal Amount of
the Global Note

 

Principal Amount
of this Global Note
following such
Decrease (or Increase)

 

Signature of
authorized officer
of Trustee or
Note Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTEE

 

[Name of Guarantor] and its successors under the Indenture, jointly and
severally with any other Guarantors, hereby irrevocably and unconditionally
(i) guarantee the due and punctual payment of the principal of, premium, if any,
and interest on the Notes, whether at maturity, by acceleration, redemption or
otherwise, the due and punctual payment of interest on the overdue principal of
and interest, if any, on the Notes, to the extent lawful, and the due and
punctual performance of all other obligations of DIRECTV Holdings LLC and
DIRECTV Financing Co., Inc. (together the “Issuers”) to the Holders or the
Trustee all in accordance with the terms set forth in Article 10 of the
Indenture and (ii) in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, guarantee that the same will be promptly
paid in full when due or performed in accordance with the terms of the extension
or renewal, whether at stated maturity, by acceleration or otherwise. 
Capitalized terms used herein have the meanings assigned to them in the
Indenture unless otherwise indicated.

 

No stockholder, officer, director or incorporator, as such, past, present or
future, of [name of Guarantor] shall have any personal liability under this
Guarantee by reason of his or its status as such stockholder, officer, director
or incorporator.  This Guarantee shall be binding upon [name of Guarantor] and
its successors and assigns and shall inure to the benefit of the successors and
assigns of the Trustee and the Holders and, in the event of any transfer or
assignment of rights by any Holder or the Trustee, the rights and privileges
herein conferred upon that party shall automatically extend to and be vested in
such transferee or assignee, all subject to the terms and conditions hereof.

 

This Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication on the Note upon which this Guarantee is noted
shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

 

THE TERMS OF ARTICLE 10 OF THE INDENTURE ARE INCORPORATED HEREIN BY REFERENCE.

 

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York.

 

 

[NAME OF GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE OF TRANSFER

 

DIRECTV Holdings LLC
DIRECTV Financing Co., Inc.
2230 East Imperial Highway
El Segundo, California  92405

 

The Bank of New York
700 South Flower Street
Los Angeles, CA 90017
Attn:  Corporate Trust Administration

 

Re:  63/8% Senior Notes due 2015

 

Reference is hereby made to the Indenture, dated as of June 15, 2005 (the
“Indenture”), among DIRECTV Holdings LLC and DIRECTV Financing Co., Inc., as
co-issuers (the “Issuers”), the Guarantors named therein and The Bank of New
York, as trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

                                  (the “Transferor”) owns and proposes to
transfer the Note[s] or interest in such Note[s] specified in Annex A hereto, in
the principal amount of $         in such Note[s] or interests (the “Transfer”),
to                      (the “Transferee”), as further specified in Annex A
hereto.  In connection with the Transfer, the Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.             o            Check if Transferee will take delivery of a
beneficial interest in the 144A Global Note or a Definitive Note Pursuant to
Rule 144A.  The Transfer is being effected pursuant to and in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or Definitive Note is being transferred to a Person
that the Transferor reasonably believed and believes is purchasing the
beneficial interest or Definitive Note for its own account, or for one or more
accounts with respect to which such Person exercises sole investment discretion,
and such Person and each such account is a “qualified institutional buyer”
within the meaning of Rule 144A in a transaction meeting the requirements of
Rule 144A and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the 144A Global
Note and/or the Definitive Note and in the Indenture and the Securities Act.

 

C-1

--------------------------------------------------------------------------------


 

2.             o            Check if Transferee will take delivery of a
beneficial interest in the Regulation S Global Note or a Definitive Note
pursuant to Regulation S.  The Transfer is being effected pursuant to and in
accordance with Rule 903 or Rule 904 under the Securities Act and, accordingly,
the Transferor hereby further certifies that (i) the Transfer is not being made
to a Person in the United States and (x) at the time the buy order was
originated, the Transferee was outside the United States or such Transferor and
any Person acting on its behalf reasonably believed and believes that the
Transferee was outside the United States or (y) the transaction was executed in,
on or through the  facilities of a designated offshore securities market and
neither such Transferor nor any Person acting on its behalf knows that the
transaction was prearranged with a buyer in the United States, (ii) no directed 
selling efforts have been made in contravention of the requirements of
Rule 903(b) or Rule 904(b) of  Regulation S under the Securities Act, (iii) the
transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act and (iv) if the proposed transfer is being
made prior to the expiration of the Restricted Period, the transfer is not being
made to a U.S. Person or for the account or benefit of a U.S. Person (other than
an Initial Purchaser).  Upon consummation of the proposed transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will be subject to the restrictions on Transfer enumerated in
the Private Placement Legend printed on the Regulation S Global Note and/or the
Definitive Note and in the Indenture and the Securities Act.

 

3.             o            Check and complete if Transferee will take delivery
of a beneficial interest in a Definitive Note pursuant to any provision of the
Securities Act other than Rule 144A or Regulation S.  The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

 

(a)          o             such Transfer is being effected pursuant to and in
accordance with Rule 144 under the Securities Act;

 

or

 

(b)          o             or such Transfer is being effected to the Issuers or
a subsidiary thereof;

 

or

 

(c)            o           such Transfer is being effected pursuant to an
effective registration statement under the Securities Act and in compliance with
the prospectus delivery requirements of the Securities Act.

 

C-2

--------------------------------------------------------------------------------


 

4.             o            Check if Transferee will take delivery of a
beneficial interest in an Unrestricted Global Note or of an Unrestricted
Definitive Note.

 

(a)            o           Check if Transfer is pursuant to Rule 144.  (i)  The
Transfer is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

(b)            o           Check if Transfer is Pursuant to Regulation S.  (i) 
The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any state of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

 

(c)            o           Check if Transfer is Pursuant to Other Exemption. 
(i)  The Transfer is being effected pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act other than
Rule 144, Rule 903 or Rule 904 and in compliance with the transfer restrictions
contained in the Indenture and any applicable blue sky securities laws of any
State of the United States and (ii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act.  Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will not be subject to the restrictions
on transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes or Restricted Definitive Notes and in the Indenture.

 

C-3

--------------------------------------------------------------------------------


 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.             The Transferor owns and proposes to transfer the following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)

 

o

a beneficial interest in the:

 

 

 

 

 

 

 

(i)

o

144A Global Note (CUSIP [                ]), or

 

 

 

 

 

 

 

(ii)

o

Regulation S Global (CUSIP [                ])), or

 

 

 

 

 

(b)

 

o

a Restricted Definitive Note.

 

2.             After the Transfer the Transferee will hold:

 

[CHECK ONE]

 

(a)

 

o

a beneficial interest in the:

 

 

 

 

 

 

 

(i)

o

144A Global Note (CUSIP [                ]), or

 

 

 

 

 

 

 

(ii)

o

Regulation S Global Note (CUSIP [                ]), or

 

 

 

 

 

 

 

(iii)

o

Unrestricted Global Note CUSIP [                ], or

 

 

 

 

 

(b)

 

o

a Restricted Definitive Note; or

 

 

 

 

 

(c)

 

o

an Unrestricted Definitive Note,

 

 

 

 

 

in accordance with the terms of the Indenture.

 

C-5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CERTIFICATE OF EXCHANGE

 

DIRECTV Holdings LLC
DIRECTV Financing Co., Inc.
2230 East Imperial Highway
El Segundo, California   92405

 

The Bank of New York
700 South Flower Street
Los Angeles, CA 90017
Attn:  Corporate Trust Administration



 

Re:  63/8% Senior Notes due 2015

 

(CUSIP [             ])

 

Reference is hereby made to the Indenture, dated as of June 15, 2005 (the
“Indenture”), among DIRECTV Holdings LLC and DIRECTV Financing Co., Inc., as
co-issuers (the “Issuers”), the Guarantors named therein and The Bank of New
York, as trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

                               (the “Owner”) owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
$                 in such Note[s] or interests (the “Exchange”).  In connection
with the Exchange, the Owner hereby certifies that:

 

1.          Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note.

 

(a)        o      Check if Exchange is from beneficial interest in a Restricted
Global Note to beneficial interest in an Unrestricted Global Note.  In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Note for a beneficial interest in an Unrestricted Global Note in an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to the
Global Notes and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities Act”), (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest in an Unrestricted Global Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.

 

(b)        o      Check if Exchange is from beneficial interest in a Restricted
Global Note to Unrestricted Definitive Note.  In connection with the Exchange of
the Owner’s beneficial

 

D-1

--------------------------------------------------------------------------------


 

interest in a Restricted Global Note for an Unrestricted Definitive Note, the
Owner hereby certifies (i) the Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Restricted Global Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Definitive Note is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.

 

(c)        o      Check if Exchange is from Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note.  In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

 

(d)        o      Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

2.          Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes.

 

(a)        o      Check if Exchange is from beneficial interest in a Restricted
Global Note to Restricted Definitive Note.  In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer.  Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

 

(b)        o      Check if Exchange is from Restricted Definitive Note to
beneficial interest in a Restricted Global Note.  In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE]    144A Global Note,    Regulation S Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest

 

D-2

--------------------------------------------------------------------------------


 

is being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

D-3

--------------------------------------------------------------------------------